Execution Version

Exhibit 10.1

 

 

$50,000,000

CREDIT AGREEMENT

among

AMERICAN SHALE DEVELOPMENT, INC.,

as Borrower,

The Several Lenders

from Time to Time Parties Hereto,

and

CHAMBERS ENERGY MANAGEMENT, LP,

as Agent

Dated as of February 29, 2012

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     1   

1.1

  

Defined Terms

     1   

1.2

  

Other Definitional Provisions

     22   

1.3

  

Computation of Time Periods

     23   

ARTICLE II AMOUNT AND TERMS OF COMMITMENTS

     23   

2.1

  

Loan Commitments

     23   

2.2

  

Procedures for Borrowing and Disbursements

     23   

2.3

  

Maturity Date

     24   

2.4

  

Repayment of Loans; Evidence of Debt

     24   

2.5

  

Administrative Fee

     25   

2.6

  

Optional Prepayments

     25   

2.7

  

Mandatory Prepayments

     25   

2.8

  

Interest Rates, Payment Dates and Computation of Interest and Fees

     25   

2.9

  

Application of Payments; Place of Payments

     26   

2.10

  

Requirements of Law

     27   

2.11

  

Taxes

     28   

2.12

  

Indemnity

     31   

2.13

  

Change of Lending Office

     31   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     32   

3.1

  

Financial Condition

     32   

3.2

  

No Change

     32   

3.3

  

Corporate Existence; Compliance with Law

     32   

3.4

  

Entity Power; Authorization; Enforceable Obligations

     33   

3.5

  

No Legal Bar

     33   

3.6

  

Existing Indebtedness

     33   

3.7

  

No Material Litigation

     34   

3.8

  

No Default

     34   

3.9

  

Ownership of Property

     34   

3.10

  

Insurance

     35   

3.11

  

Intellectual Property

     35   

3.12

  

Taxes

     35   

3.13

  

Federal Regulations

     35   

3.14

  

Labor Matters

     36   

3.15

  

ERISA Plans

     36   

3.16

  

Regulations

     36   

3.17

  

Capital Stock; Subsidiaries

     36   

3.18

  

Use of Proceeds

     37   

3.19

  

Environmental Matters

     37   

3.20

  

Accuracy of Information, etc.

     38   

3.21

  

Security Documents

     38   

3.22

  

Solvency

     39   

3.23

  

Gas Imbalances

     39   

3.24

  

Hedging Agreements

     39   

3.25

  

Reserve Reports

     39   

3.26

  

Sale of Production

     40   

 

i



--------------------------------------------------------------------------------

3.27

  

Contingent Obligations

     40   

3.28

  

Bank Accounts

     40   

3.29

  

[Intentionally Omitted]

     40   

3.30

  

Material Contracts

     40   

3.31

  

Contribution; Contribution Documents

     41   

3.32

  

No Burdensome Restrictions

     41   

ARTICLE IV CONDITIONS PRECEDENT

     41   

4.1

  

Conditions to Closing Date

     41   

4.2

  

Conditions to the Funding Date

     44   

4.3

  

Conditions Deemed Fulfilled

     46   

ARTICLE V AFFIRMATIVE COVENANTS

     46   

5.1

  

Financial Statements

     46   

5.2

  

Collateral Reporting

     47   

5.3

  

Certificates; Other Information

     49   

5.4

  

Payment of Obligations

     50   

5.5

  

Maintenance of Existence; Compliance with Obligations, Requirements, etc.

     50   

5.6

  

Operation and Maintenance of Property

     51   

5.7

  

Insurance

     52   

5.8

  

Inspection of Property; Books and Records; Discussions

     52   

5.9

  

Notices

     53   

5.10

  

Environmental Laws

     53   

5.11

  

Commodity Price Protection

     54   

5.12

  

Collateral Matters

     54   

5.13

  

Title Matters

     56   

5.14

  

Use of Proceeds

     57   

5.15

  

Patriot Act Compliance

     57   

5.16

  

Further Assurances

     57   

5.17

  

Approval of Capital Budgets

     58   

5.18

  

Funding Account; Other Bank Accounts

     58   

5.19

  

Access Agreements

     58   

ARTICLE VI NEGATIVE COVENANTS

     59   

6.1

  

Financial Condition Covenants

     59   

6.2

  

Indebtedness

     59   

6.3

  

Liens

     60   

6.4

  

Fundamental Changes

     62   

6.5

  

Disposition of Property

     62   

6.6

  

Restricted Payments

     63   

6.7

  

Capital Expenditures

     63   

6.8

  

Investments

     64   

6.9

  

Transactions with Affiliates

     64   

6.10

  

Sales and Leasebacks

     64   

6.11

  

Changes in Fiscal Periods

     64   

6.12

  

Negative Pledge Clauses

     65   

6.13

  

Restrictions on Subsidiary Distributions

     65   

6.14

  

Lines of Business

     65   

6.15

  

ERISA Plans

     65   

6.16

  

Hedging Agreements

     65   

 

ii



--------------------------------------------------------------------------------

6.17

  

New Subsidiaries; Foreign Subsidiaries

     66   

6.18

  

Use of Proceeds

     66   

6.19

  

Pooling and Unitization

     66   

6.20

  

Bank Accounts

     66   

6.21

  

Title Opinions; Drilling

     66   

6.22

  

Gas Imbalances, Take-or-Pay or Other Prepayments

     66   

6.23

  

Amendments to Certain Documents and Agreements

     66   

6.24

  

Officers and Directors

     67   

ARTICLE VII EVENTS OF DEFAULT

     67   

7.1

  

Events of Default

     67   

7.2

  

Remedies

     69   

ARTICLE VIII THE AGENT

     69   

8.1

  

Appointment

     69   

8.2

  

Delegation of Duties

     69   

8.3

  

Exculpatory Provisions

     69   

8.4

  

Reliance by Agent

     70   

8.5

  

Notice of Default

     70   

8.6

  

Non Reliance on Agent and Other Lenders

     70   

8.7

  

Indemnification

     71   

8.8

  

Agent in its Individual Capacity

     71   

8.9

  

Successor Agent

     72   

8.10

  

Collateral Matters

     72   

8.11

  

Withholding Tax

     72   

ARTICLE IX MISCELLANEOUS

     73   

9.1

  

Amendments and Waivers

     73   

9.2

  

Notices

     74   

9.3

  

No Waiver; Cumulative Remedies

     75   

9.4

  

Survival of Representations and Warranties

     75   

9.5

  

Payment of Expenses

     75   

9.6

  

Indemnification; Waiver

     75   

9.7

  

Successors and Assigns; Participations and Assignments

     77   

9.8

  

Adjustments; Set off

     80   

9.9

  

Counterparts

     80   

9.10

  

Severability

     80   

9.11

  

Integration; Construction

     80   

9.12

  

GOVERNING LAW

     81   

9.13

  

Submission To Jurisdiction; Waivers

     81   

9.14

  

Acknowledgments

     81   

9.15

  

Confidentiality

     81   

9.16

  

Release of Collateral and Guarantee Obligations

     82   

9.17

  

Interest Rate Limitation

     83   

9.18

  

Accounting Changes

     83   

9.19

  

WAIVERS OF JURY TRIAL

     84   

9.20

  

Customer Identification – USA PATRIOT Act Notice

     84   

9.21

  

Creditor-Debtor Relationship

     84   

9.22

  

Lenders and Warrant Holders

     84   

9.23

  

Termination

     84   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

 

1.1(a)

  

Commitments

1.1(b)

  

Mortgaged Properties of Prima

1.1(c)

  

Closing Leases and Interests

1.1(d)

  

Post-Closing Leases and Interests

1.1(e)

  

Litigation Leases and Interests

3.1(b)

  

Guarantee Obligations

3.4

  

Consents, Authorizations, Filings and Notices

3.5

  

Specified Alleged Contractual Obligations

3.6

  

Existing Indebtedness

3.17

  

Capital Stock Ownership

3.21(a)-1

  

Security Agreement UCC Filing Jurisdictions

3.21(a)-2

  

UCC Financing Statements to Remain on File

3.21(a)-3

  

UCC Financing Statements to be Terminated

3.21(b)

  

Mortgage Filing Jurisdictions

3.23

  

Gas Imbalances

3.24

  

Hedging Agreements

3.26

  

Sale of Production

3.28

  

Bank Accounts

3.30

  

Material Contracts

3.31(a)-1

  

Contribution Assets – Oil and Gas Properties

3.31(a)-2

  

Contribution Assets – Contracts

3.31(a)-3

  

Contribution Assets – Other Assets and Liabilities

3.31(b)

  

Contribution Documents

3.32

  

Burdensome Restrictions

EXHIBITS:

 

A

  

Form of Borrowing Notice

B

  

Form of Compliance Certificate

C

  

Form of Deposit Account Control Agreement

D

  

Form of Guarantee and Security Agreement

E

  

Form of Mortgage

F

  

Form of Solvency Certificate

G

  

Form of Note

H

  

Form of Exemption Certificate

I

  

Form of Warrant

J

  

Form of Assignment and Acceptance

 

iv



--------------------------------------------------------------------------------

This CREDIT AGREEMENT, dated as of February 29, 2012, is by and among AMERICAN
SHALE DEVELOPMENT, INC., a Delaware corporation (“Borrower”), the several banks
and other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”) and CHAMBERS ENERGY MANAGEMENT, LP, as administrative
agent (in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, Borrower has requested that the Lenders make term loans to Borrower in
the aggregate principal amount of $50,000,000; and

WHEREAS, the Lenders are willing to make term loans to Borrower on the terms and
conditions of this Agreement;

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

Acceptable Security Interest: in any Property, a Lien which (a) exists in favor
of Agent for the benefit of the Secured Parties, (b) is superior to all Liens or
rights of any other Person in the Property encumbered thereby (other than
Permitted Liens), (c) secures the Obligations, and (d) is perfected and
enforceable.

Access Agreement: an access agreement executed and delivered by each Person on
whose premises any Loan Party maintains any Collateral and such Loan Party in
favor of Agent, in a form and substance satisfactory to Agent.

Accounting Change: as defined in Section 9.18.

Adjusted Indebtedness: on any date, the sum of (a) the outstanding Consolidated
Total Debt on such date, (b) the aggregate amount of royalties, if any, which
are unpaid beyond the date on which interest begins to accrue pursuant to the
terms of Borrower’s and its Subsidiaries’ oil and gas leases or pursuant to
applicable law, and for which no reserves in conformity with GAAP have been
provided on the books of Borrower, and (c) all obligations with respect to trade
payables incurred by Borrower and its Subsidiaries, which are 90 days or more
past the original invoice or billing date thereof.

AFE: as defined in Section 2.2(b).

Affiliate: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise. Notwithstanding
the foregoing, no Lender shall be deemed to be an Affiliate of the Loan Parties.

Agent: as defined in the preamble hereto.

 

1



--------------------------------------------------------------------------------

Aggregate Exposure: with respect to any Lender at any time, an amount equal to
(a) until the funding of the Loans on the Funding Date, such Lender’s Commitment
at such time; (b) thereafter, the aggregate then unpaid principal amount of such
Lender’s Loans.

Aggregate Exposure Percentage: with respect to any Lender at any time, the ratio
(expressed as a percentage) of such Lender’s Aggregate Exposure at such time to
the sum of the Aggregate Exposures of all Lenders at such time.

Agreement: this Credit Agreement, as amended, restated, replaced, supplemented
or otherwise modified from time to time.

Approved Capital Budget: the Borrower’s plan, as approved by Agent pursuant to
Section 5.17, for conducting Approved Development Activities on the Oil and Gas
Properties of the Loan Parties. The Approved Capital Budget shall set forth by
lease, block, tract, field or pad site, as appropriate, projected drilling
costs, completion costs, lease operating expenses, workover expenses (beyond
those accounted for by the Borrower as lease operating expenses) and all other
expenses customarily incurred within reasonable industry standards related to
the operation and development of the Oil and Gas Properties of the Loan Parties,
the number and identification of wells to be reworked, recompleted or drilled
and other major items as Agent may reasonably request, in each fiscal quarter
covered by such Approved Capital Budget.

Approved Capital Expenditure: Capital Expenditures made by any Loan Party which
are described in the most recent Approved Capital Budget and which do not exceed
120% of the amount for such Capital Expenditure in the Approved Capital Budget.

Approved Development Activities: subject to prudent industry standards,
drilling, geological and geophysical investigations and evaluations and related
activities on the Oil and Gas Properties of the Loan Parties, substantially in
accordance with the Approved Capital Budget (a) in order to bring into
production proven reserves and other reserves and (b) in order to further
explore and/or develop the Loan Parties’ Hydrocarbon Interests, in each case as
approved by Agent.

Approved Directors: John G. Corp, Stephen P. Lucado and Benjamin H. Thomas.

Asset Sale: any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by clauses (b), (c), (d),
(e), (f), (g) or (h) of Section 6.5).

Assignee: as defined in Section 9.7(c).

Assignment and Acceptance: as defined in Section 9.7(c).

Assignor: as defined in Section 9.7(c).

Bank Price Deck: the average relevant current price assumptions contained in the
most recent publication of the Macquarie Tristone Quarterly Energy Lender Price
Survey or, if such survey is no longer published, a similar survey acceptable to
Agent and Borrower.

Benefitted Lender: as defined in Section 9.8(a).

Board: the Board of Governors of the Federal Reserve System of the United States
(or any successor).

 

2



--------------------------------------------------------------------------------

Borrower: as defined in the preamble hereto.

Borrowing Notice: with respect to any request for borrowing of Loans hereunder,
a notice from Borrower, substantially in the form of, and containing the
information prescribed by, Exhibit A, delivered to Agent.

Business Day: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City, New York, or Houston, Texas are authorized or
required by law to close.

Capital Expenditures: for any period, with respect to any Person, the aggregate
of all expenditures by such Person and its Subsidiaries during such period which
are required to be capitalized under GAAP on a balance sheet of such Person.

Capital Lease: any lease of a Person with respect to (or other arrangement
conveying to a Person the right to use) any Property or a combination thereof,
the obligations under which are required to be classified and accounted for as a
capital lease on a balance sheet of such Person under GAAP.

Capital Lease Obligations: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any Capital Lease and, for the
purposes of this Agreement, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.

Capital Stock: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent membership, partnership or other ownership interests in a Person
(other than a corporation) and any and all warrants, rights or options to
purchase any of the foregoing.

Cash Equivalents: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, Eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof having combined
capital and surplus of not less than $500,000,000; (c) commercial paper of an
issuer rated at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent
rating by a “nationally recognized statistical rating organization” (within the
meaning of proposed Rule 3b-10 promulgated by the SEC under the Exchange Act),
if both of the two named rating agencies cease publishing ratings of commercial
paper issuers generally, and maturing within six months from the date of
acquisition; (d) repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than 30 days with respect to securities issued or fully guaranteed or
insured by the United States government; (e) securities with maturities of one
year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory,
the securities of which state, commonwealth, territory, political subdivision or
taxing authority (as the case may be) are rated at least A by S&P or A by
Moody’s; (f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
and (g) shares of money market mutual or similar funds which invest exclusively
in assets satisfying the requirements of clauses (a) through (f) of this
definition.

Casualty Recovery Event: any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding (or proceeding in
lieu thereof) relating to any asset of any Loan Party.

 

3



--------------------------------------------------------------------------------

Change of Control: the occurrence of any of the following events:

(a) any Permitted Investor shall sell, transfer, convey or otherwise cease to
own, directly or indirectly, of record and beneficially an aggregate amount of
common stock of Holdings that exceeds (i) the amount of such common stock that
such Permitted Investor is permitted to sell, transfer or convey under Rule 144
of the Securities Act or (ii) 6% of the common stock of Holdings owned by such
Permitted Investor of record and beneficially as of the Closing Date;

(b) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), excluding the Permitted Investors, shall become, or obtain
rights (whether by means or warrants, options or otherwise) to become, the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of 35% or more, on a fully diluted basis, of the
outstanding Capital Stock of Holdings entitled to vote for the members of the
board of directors of Holdings;

(c) the board of directors of Holdings shall cease to consist of a majority of
Continuing Directors;

(d) Holdings shall cease to own and control, of record and beneficially,
directly, 100% of each class of outstanding Capital Stock of Borrower (other
than any Capital Stock that may be purchased by the Lenders through the exercise
of the Warrants) or Borrower shall cease to own and control, of record and
beneficially, directly or indirectly, 100% of each class of outstanding Capital
Stock of each Subsidiary Guarantor or other Subsidiary of Borrower, in each case
free and clear of all Liens (except Liens created by the Guarantee and Security
Agreement); or

(e) any Person other than an Approved Director or a Responsible Officer shall
(i) be the Chief Executive Officer or President of Holdings or Borrower, (ii) be
a director of Borrower, or (iii) actively manage and control the business of
Borrower.

Closing Date: the date on which the conditions precedent set forth in
Section 4.1 shall have been satisfied, which date shall be not later than
February 29, 2012 (or such later date as may be agreed upon by Agent, Borrower
and the Lenders).

Closing Leases and Interests: the oil and gas leases, oil, gas and mineral
leases, other Hydrocarbon leases, and mineral interests more particularly set
forth on Schedule 1.1(c) attached hereto.

Code: the Internal Revenue Code of 1986, as amended from time to time, and the
regulations thereunder.

Collateral: all Property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

Collateral Coverage Ratio: as of any date of determination, the ratio of (a) the
sum of Reserve Value plus Consolidated Working Capital (including cash and Cash
Equivalents) to (b) Adjusted Indebtedness.

Commitment: as to any Lender, the obligation of such Lender, if any, to make a
Loan to Borrower hereunder in a principal amount not to exceed the amount set
forth under the heading “Commitment” opposite such Lender’s name on Schedule
1.1(a) hereto, or, as the case may be, in the Assignment and Acceptance pursuant
to which such Lender became a party hereto if entered into prior to the Funding
Date, as the same shall be reduced pursuant to Section 2.1. The original
aggregate amount of the Commitments is $50,000,000.

 

4



--------------------------------------------------------------------------------

Compliance Certificate: a certificate duly executed by a Responsible Officer of
Borrower, substantially in the form of Exhibit B.

Consolidated Current Assets: at any date, the total consolidated current assets
of Borrower and its Subsidiaries at such date, determined in conformity with
GAAP.

Consolidated Current Liabilities: at any date, all liabilities of Borrower and
its Subsidiaries at such date which should, in conformity with GAAP, be
classified as current liabilities on a consolidated balance sheet of Borrower
and its Subsidiaries, excluding the current portion of long term Indebtedness.

Consolidated Current Ratio: as of any date of determination, the ratio of
(a) Consolidated Current Assets at such date to (b) Consolidated Current
Liabilities at such date.

Consolidated EBITDAX: of any Person for any period, Consolidated Net Income of
such Person and its Subsidiaries for such period plus, without duplication and
to the extent reflected as a charge in the statement of such Consolidated Net
Income for such period, the sum of (a) income or franchise tax expense,
(b) Consolidated Interest Expense of such Person, amortization or write-off of
debt discount and debt issuance costs and commissions, discounts and other fees
and charges associated with Indebtedness, (c) depreciation, depletion and
amortization expense, (d) oil and gas exploration expenses, (e) amortization of
intangibles (including, but not limited to, goodwill) and organization costs,
(f) any extraordinary, unusual or non-recurring expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, losses on sales of assets outside of
the ordinary course of business), and (g) any other non-cash charges, including
(in case of clauses (f) and (g)), charges representing (i) accruals of or
reserves for cash expenditures in a future period, (ii) amortization of prepaid
items paid in cash in a prior period or (iii) marked-to-market charges under any
Hedging Agreements, and minus, to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (a) interest income (except
to the extent deducted in determining Consolidated Interest Expense), (b) any
extraordinary, unusual or non-recurring income or gains (including, whether or
not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business) and (c) any other non-cash income, including
(in case of clauses (b) and (c)), marked-to-market gains under any Hedging
Agreements, all as determined on a consolidated basis and minus, whether or not
included in the statement of such Consolidated Net Income for such period, all
cash expenditures in such period for (A) previously accrued or reserved for
charges or (B) prepaid items to be amortized in future periods.

Consolidated Interest Expense: of any Person for any period, total interest
(including PIK Interest), premium payments, debt discounts, fees, charges and
related expense (including that attributable to Capital Lease Obligations but
excluding all non-cash interest expense and the OID Amount) of such Person and
its consolidated Subsidiaries for such period with respect to all outstanding
Indebtedness of such Person and its consolidated Subsidiaries (including all
commissions, discounts and other fees and charges owed by such Person with
respect to letters of credit and bankers’ acceptance financing and net costs of
such Person under Hedging Agreements in respect of interest rates to the extent
such net costs are allocable to such period in accordance with GAAP).

Consolidated Leverage Ratio: as at the last day of any period of four
consecutive fiscal quarters of Borrower, the ratio of (a) Consolidated Total
Debt on such day less the amount of Borrower’s cash and Cash Equivalents on such
day to (b) Consolidated EBITDAX of Borrower for such period.

 

5



--------------------------------------------------------------------------------

Consolidated Net Income: of any Person for any period, the consolidated net
income (or loss) of such Person for such period, determined on a consolidated
basis in accordance with GAAP; provided that in calculating Consolidated Net
Income of Borrower for any period, there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of
Borrower or is merged into or consolidated with Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of Borrower) in which Borrower or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by
Borrower or such Subsidiary in the form of dividends or similar distributions,
(c) the undistributed earnings of any Subsidiary of Borrower to the extent that
the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary, and (d) any one-time increase or decrease to such
consolidated net income (or loss) which is required to be recorded because of
the adoption of new accounting policies, practices or standards required by
GAAP.

Consolidated Total Debt: at any date, the aggregate principal amount of all
Indebtedness of Borrower and its Subsidiaries as of such date, in each case,
determined on a consolidated basis in accordance with GAAP.

Consolidated Working Capital: at any date, an amount equal to (a) Consolidated
Current Assets on such date less (b) Consolidated Current Liabilities on such
date.

Constituent Documents: with respect to any Person, (a) the articles or
certificate of incorporation, certificate of formation or partnership, articles
of organization, limited liability company agreement or agreement of limited
partnership (or the equivalent organizational documents) of such Person, (b) the
by-laws (or the equivalent governing documents) of such Person and (c) any
document setting forth the manner of election and duties of the directors or
managing members of such Person (if any) and the designation, amount or relative
rights, limitations and preferences of any class or series of such Person’s
Capital Stock.

Contingent Interest: with respect to any fiscal quarter of Borrower for which a
Contingent Interest Trigger occurs, an amount equal to (a) in the case of the
fiscal quarter ending March 31, 2012, 1% of the principal amount of the Loans
funded on the Funding Date, and (b) in the case of any other fiscal quarter, 1%
of the outstanding principal amount of the Loans as at the beginning of such
fiscal quarter.

Contingent Interest Trigger: Borrower permitting the Consolidated Leverage Ratio
as at the last day of any period of four consecutive fiscal quarters of Borrower
(or, if less, the number of fiscal quarters ending subsequent to the Closing
Date) ending on the last day of any fiscal quarter set forth below to exceed the
ratio set forth below opposite the last day of such fiscal quarter:

 

Fiscal Quarter

   Consolidated
Leverage Ratio

March 31, 2012

   8.00:1.00

June 30, 2012

   8.00:1.00

September 30, 2012

   8.00:1.00

December 31, 2012

   6.50:1.00

March 31, 2013

   5.50:1.00

June 30, 2013

   5.50:1.00

September 30, 2013

   5.50:1.00

December 31, 2013

   5.50:1.00

March 31, 2014

   4.50:1.00

June 30, 2014

   4.50:1.00

Each quarter thereafter

   4.00:1.00

 

6



--------------------------------------------------------------------------------

; provided that for the purposes of determining the ratio described above for
the fiscal quarters of Borrower ending March 31, 2012, June 30, 2012 and
September 30, 2012, Consolidated EBITDAX for the relevant period shall be deemed
to equal Consolidated EBITDAX for such fiscal quarter (and, in the case of the
latter two such determinations, each previous fiscal quarter ending after the
Closing Date) multiplied by 4, 2 and 4/3, respectively.

Contingent Interest Trigger Period: a time period commencing upon the occurrence
of a Contingent Interest Trigger and continuing until the financial statements
required by Section 5.1(a) or (b) and a corresponding Compliance Certificate are
delivered for a subsequent period and the calculation of the Consolidated
Leverage Ratio for such period does not result in a Contingent Interest Trigger.

Contingent Obligation: of a Person, any agreement, undertaking or arrangement by
which such Person assumes, guarantees, endorses, contingently agrees to purchase
or provide funds for the payment of, or otherwise becomes or is contingently
liable upon, the obligation or liability of any other Person, or agrees to
maintain the net worth or working capital or other financial condition of any
other Person, or otherwise assures any creditor of such other Person against
loss, including any comfort letter, operating agreement, take or pay contract or
the obligations of any such Person as general partner of a partnership with
respect to the liabilities of the partnership.

Continuing Directors: the directors of Holdings on the Closing Date, after
giving effect to the transactions contemplated hereby, and each other director
of Holdings, if, in each case, such other director’s nomination for election to
the board of directors of Holdings, as applicable, is recommended by at least
66-2/3% of the then Continuing Directors.

Contractual Obligation: with respect to any Person, any term, condition or
provision of any security issued by such Person or of any agreement, instrument
or other undertaking to which such Person is a party or by which it or any of
its Property is bound.

Contribution: (a) the Property Exchange, and (b) the subsequent contribution by
Holdings to Borrower on the Funding Date of all of the rights, title and
interests of Holdings in and to the Contribution Assets pursuant to the
Contribution Documents.

Contribution Assets: the Property of Holdings (after giving effect to the
Property Exchange) that is contributed to Borrower on the Funding Date in
accordance with the Contribution Documents, including, without limitation, the
Oil and Gas Properties specified on Schedule 3.31(a)-1, the contracts specified
on Schedule 3.31(a)-2 and the other assets and liabilities specified on Schedule
3.31(a)-3 (as Schedule 3.31(a)-3 may be updated on the Funding Date).

Contribution Documents: (a) the Property Exchange Documents, (b) the
Contribution of Assets, dated the Funding Date, between Holdings and Borrower,
(c) the Assignment, Bill of Sale and Conveyance, dated the Funding Date, between
Holdings and Borrower, and (d) each additional bill of sale, assignment and
other conveyance document delivered to Borrower pursuant to the foregoing, in
each case in form and substance satisfactory to the Agent and the Lenders.

Cured Litigation Leases and Interests: those certain Litigation Leases and
Interests in which Borrower has Defensible Title in accordance with
Section 5.13(d).

Cured Post-Closing Leases and Interests: those certain Post-Closing Leases and
Interests in which Borrower has Defensible Title in accordance with
Section 5.13(c).

 

7



--------------------------------------------------------------------------------

Default: any of the events specified in Article VII, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

Default Rate: as defined in Section 2.8(b).

Defensible Title: good and defensible title that (a) is free and clear of all
Liens other than Permitted Liens and (b) entitles a Loan Party to receive and
retain, without reduction, suspension or termination, a Net Revenue Interest of
not less than 80% (insofar as such Net Revenue Interest is attributable to such
Loan Party’s working interest and each other type of Hydrocarbon Interest) in
the Closing Leases and Interests, Post-Closing Leases and Interests and
Litigation Leases and Interests, respectively, except as would otherwise
constitute a Permitted Lien. By way of example, if a Loan Party owns an
undivided 50% working interest in certain Closing Leases and Interests, such
Loan Party shall also own a minimum of a 40% Net Revenue Interest (being 80% of
50%) attributable to such Loan Party’s working interest in such Closing Leases
and Interests (provided such Loan Party does not own any other type of
Hydrocarbon Interest in such Closing Leases and Interests, which would be
included in calculating such party’s Net Revenue Interest).

Deposit Account Control Agreement: a deposit account control agreement to be
executed and delivered among any Loan Party, Agent and each bank at which such
Loan Party maintains any deposit account (including the Depositary Agreement),
in each case, substantially in the form of Exhibit C or otherwise in a form
reasonably satisfactory to Agent, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

Depositary Agreement: Funding Account Control Agreement, dated as of the Funding
Date, among Borrower, Depositary Bank and Agent, with respect to the Funding
Account.

Depositary Bank: Bank of Texas, a division of BOKF, NA.

Derivatives Counterparty: as defined in Section 6.6.

Disbursement Request: as defined in the Depositary Agreement.

Disposition: with respect to any Property, any sale, lease, sale and leaseback
transaction, assignment, conveyance, transfer or other disposition (including by
way of a merger or consolidation) of such Property or any interest therein
(excluding the creation of any Permitted Lien on such Property but including the
sale or factoring at maturity or collection of any accounts or permitting or
suffering any other Person to acquire any interest (other than a Permitted Lien)
in such Property) or the entering into any agreement to do any of the foregoing;
and the terms “Dispose” and “Disposed of” shall have correlative meanings.

Disqualified Stock: as to any Person, any Capital Stock of such Person that by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable) or otherwise (including upon the occurrence of an
event) requires the payment of dividends (other than dividends payable solely in
Capital Stock which does not otherwise constitute Disqualified Stock) or matures
or is required to be redeemed (pursuant to any sinking fund obligation or
otherwise) or is convertible into or exchangeable for Indebtedness or is
redeemable at the option of the holder thereof, in whole or in part, at any time
on or prior to the date six months after the Maturity Date.

Dollar-Denominated Production Payments: production payment obligations recorded
as liabilities in accordance with GAAP, together with all undertakings and
obligations in connection therewith.

 

8



--------------------------------------------------------------------------------

Dollars and $: lawful currency of the United States of America.

Domestic Subsidiary: any Subsidiary organized in the United States of America,
any State thereof or the District of Columbia.

Environmental Laws: any and all applicable laws, rules, orders, regulations,
statutes, ordinances, codes, decrees or other legally enforceable requirements
(including common law) of any Governmental Authority regulating, relating to or
imposing liability or standards of conduct concerning pollution, protection of
the environment, natural resources or of human health, or employee health and
safety, as has been, is now, or may at any time hereafter be, in effect,
including the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9601 et seq., the Hazardous Materials Transportation Act, 49
U.S.C. § 5101 et seq., the Resource Conservation and Recovery Act, 42 U.S.C. §
6901 et seq., the Clean Water Act, 33 U.S.C. § 1251 et seq., the Clean Air Act,
42 U.S.C. § 7401 et seq., the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq., the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. § 136 et
seq., the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq., the Occupational
Safety and Health Act, 29 U.S.C. § 651 et seq., and the regulations promulgated
pursuant thereto, and all analogous state or local statutes and regulations.

Environmental Permits: any and all permits, licenses, approvals, registrations,
notifications, exemptions and other authorizations required or obtained under
any Environmental Law.

Event of Default: any of the events specified in Article VII; provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

Exchange Act: the Securities Exchange Act of 1934, as amended.

Excluded Assets: as defined in the Guarantee and Security Agreement.

Excluded Taxes: as defined in Section 2.11(a).

Existing Credit Agreement: Credit Agreement, dated as of June 15, 2007, among
Holdings, CIT Capital USA Inc. and the lenders party thereto.

Federal Funds Effective Rate: for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by Agent from three federal funds brokers
of recognized standing selected by Agent.

Floor Contracts: put option contracts that protect against falling oil and gas
prices and do not require any payments in respect thereof other than an initial
premium or purchase price. For the avoidance of doubt, Floor Contracts do not
include swaps or collars.

Foreign Subsidiary: any Subsidiary other than a Domestic Subsidiary.

Funding Account: the “Deposit Account” as defined in the Depositary Agreement.

Funding Account Release Date: the first day on or after the Post-Closing Lease
and Interest Cure Date on which (a) no Default or Event of Default exists and
(b) the requirements of Section 5.13(c) with respect to the Post-Closing Leases
and Interests and all Oil and Gas Properties related or attributable thereto
have been satisfied.

 

9



--------------------------------------------------------------------------------

Funding Date: the date on which each of the conditions set forth in Section 4.2
is either satisfied or waived by the Lenders, which date shall be at least 10
Business Days following the Closing Date.

Funding Office: the office specified from time to time by Agent as its funding
office by notice to Borrower and the Lenders.

GAAP: generally accepted accounting principles in the United States of America
as in effect from time to time, applied in a manner consistent with that used in
preparation of the Pro Forma Balance Sheet.

Gas Imbalance: (a) a sale or utilization by Borrower or any of its Subsidiaries
of volumes of natural gas in excess of its gross working interest, (b) receipt
of volumes of natural gas into a gathering system and redelivery by Borrower or
any of its Subsidiaries of a larger or smaller volume of natural gas under the
terms of the applicable transportation agreement, or (c) delivery to a gathering
system of a volume of natural gas produced by Borrower or any of its
Subsidiaries that is larger or smaller than the volume of natural gas such
gathering system redelivers for the account of Borrower or any of its
Subsidiaries, as applicable.

Governmental Authority: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any province, commonwealth, territory, possession, county, parish, town,
township, village or municipality, whether now existing or hereafter constituted
or existing.

Granting Lender: as defined in Section 9.7(g).

Guarantee and Security Agreement: the Guarantee and Security Agreement to be
executed and delivered by Borrower and each of its Subsidiaries, Holdings, Prima
and Agent, substantially in the form of Exhibit D, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

Guarantee Obligation: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit), if to induce the creation of such obligation
of such other Person, the guaranteeing person has issued a reimbursement,
counterindemnity or similar obligation, in either case guaranteeing or in effect
guaranteeing any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (w) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(x) to advance or supply funds (i) for the purchase or payment of any such
primary obligation or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (y) to purchase Property, securities or services, in each case,
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
or (z) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (I) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (II) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the

 

10



--------------------------------------------------------------------------------

maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by Borrower in good faith.

Guarantor: each Person who is a party as a “Guarantor” and “Grantor” to the
Guarantee and Security Agreement.

Hedged Prices and Volumes: prices and volumes of Hydrocarbons in barrels of oil
or MMBtu of gas supported by confirmations from any Qualified Counterparty to
any Hedging Agreement.

Hedging Agreement: with respect to any Person, any agreement or arrangement, or
any combination thereof, (a) consisting of interest rate or currency swaps, caps
or collar agreements, foreign exchange agreements, commodity contracts or
similar arrangements entered into by such Person providing for protection
against fluctuations in interest rates, currency exchange rates or the exchange
of nominal interest obligations, either generally or under specific
contingencies or (b) relating to oil and gas or other hydrocarbon prices,
transportation or basis costs or differentials or other similar financial
factors, that is customary in the oil and gas business and is entered into by
such Person in the ordinary course of its business for the purpose of limiting
or managing risks associated with fluctuations in such prices, costs,
differentials or similar factors.

Highest Lawful Rate: with respect to each Lender, the maximum nonusurious
interest rate, if any, that at any time or from time to time may be contracted
for, taken, reserved, charged or received on the Loans or on other Indebtedness
under laws applicable to such Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

Holdings: Trans Energy, Inc., a Nevada corporation.

Hydrocarbon Interests: all presently existing or after-acquired rights, titles
and interests in and to oil and gas leases, oil, gas and mineral leases, other
Hydrocarbon leases, mineral interests, mineral servitudes, overriding royalty
interests, royalty interests, net profits interests, production payment
interests and other similar interests. Unless otherwise qualified, all
references to a Hydrocarbon Interest or Hydrocarbon Interests in this Agreement
shall refer to a Hydrocarbon Interest or Hydrocarbon Interests of Borrower or
its Subsidiaries.

Hydrocarbons: collectively, oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate and all other liquid or gaseous hydrocarbons
and related minerals and all products therefrom, in each case whether in a
natural or a processed state.

Indebtedness: of any Person at any date, without duplication (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (excluding those
incurred in the ordinary course of business on normal trade terms which are not
greater than 60 days past the date of invoice or delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to Property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such Property),
(e) all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under
acceptance, letter of credit or similar facilities, (g) all Disqualified Stock
of such Person, (h) all obligations of such Person relating to any Production
Payment or in respect of

 

11



--------------------------------------------------------------------------------

production imbalances (but excluding production imbalances arising in the
ordinary course of business), (i) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (h) above;
(j) all obligations of the kind referred to in clauses (a) through (i) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on Property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation; and (k) all
obligations (netted, to the extent provided for therein) of such Person in
respect of Hedging Agreements (including obligations and liabilities arising in
connection with or as a result of early or premature termination of a Hedging
Agreement, whether or not occurring as a result of a default thereunder). The
Indebtedness of a Person shall include the Indebtedness of any other Person
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.

Indemnified Liabilities: as defined in Section 9.6.

Indemnitee: as defined in Section 9.6.

Independent Accountants: Maloney & Novotny, LLC or such other independent
certified public accountants reasonably acceptable to Agent.

Information Statement: the information statement to be filed by Holdings with
the SEC with respect to the approval of the Contribution by the requisite
shareholders of Holdings.

Initial Approved Capital Budget: as defined in Section 4.1(o).

Intellectual Property: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, state, multinational or foreign laws or otherwise, including,
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, service-marks, technology, know-how and processes, licenses or rights
to use databases, geological data, geophysical data, engineering data, seismic
data, maps, interpretations and other technical information, recipes, formulas,
trade secrets and all rights to sue at law or in equity for any infringement or
other impairment thereof, including the right to receive all proceeds and
damages therefrom.

Interest Margin: 10% per annum.

Interest Payment Date: (a) the last day of each month, commencing with the month
immediately following the month in which the Funding Date occurs, (b) the
Maturity Date and (c) the date of any repayment or prepayment made with respect
to any Loan.

Interest Rate: for each LIBOR Period, a rate per annum equal to LIBOR plus the
Interest Margin, but in no event to exceed the Highest Lawful Rate.

Investment: for any Person (a) the acquisition (whether for cash, Property of
such Person, services or securities or otherwise) of Capital Stock, bonds,
notes, debentures, debt securities, partnership or other ownership interests or
other securities of, or any Property constituting an ongoing business of, or the
making of any capital contribution to, any other Person or any agreement to make
any such acquisition or capital contribution, (b) the making of any deposit
with, or advance, loan or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but

 

12



--------------------------------------------------------------------------------

excluding any such advance, loan or extension of credit having a term not
exceeding 90 days representing the purchase price of inventory or supplies sold
in the ordinary course of business), (c) the entering into of any Guarantee of,
or other Contingent Obligation with respect to, Indebtedness or other liability
of any other Person, and (d) any other investment that would be classified as
such on a balance sheet of such Person in accordance with GAAP.

IRS: U.S. Internal Revenue Service.

knowledge: with respect to any Person, the knowledge (after due and diligent
investigation) of such Person.

Lenders: as defined in the preamble hereto.

LIBOR: for each calendar quarter, a rate of interest determined by Agent equal
to the greater of: (a) 1.00% and (b) the offered rate for three-month deposits
in Dollars that appears on Reuters Screen LIBOR01, formerly known as Telerate
Page 3750, (or any successor thereto) as of 11:00 a.m. (London time) on the
second full LIBOR Business Day preceding the first day of each calendar quarter
(unless such date is not a Business Day, in which event the next succeeding
Business Day will be used).

If such interest rates shall cease to be available from such service, LIBOR
shall be determined from such comparable publicly available financial reporting
service for displaying Eurodollar rates as shall be selected by Agent and if
such interest rates shall become generally unavailable, then “LIBOR” shall be
deemed to mean the rate of interest per annum equal to the sum of the Federal
Funds Effective Rate in effect from time to time plus 0.50%.

LIBOR Business Day: a Business Day on which banks in the city of London, England
are generally open for dealings in Dollar deposits in the London interbank
market.

Lien: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever intended to assure payment or performance of any
Indebtedness or other obligation (including any conditional sale or other title
retention agreement, the interest of a lessor under a Capital Lease, any
financing lease having substantially the same economic effect as any of the
foregoing and the filing of any financing statement under the UCC or comparable
law of any jurisdiction naming the owner of the asset to which such Lien relates
as debtor).

Litigation Lease and Interest Cure Date: the date on which a litigation
settlement shall have been executed or a final, non-appealable judgment shall
have been entered involving any of the Litigation Leases and Interests.

Litigation Leases and Interests: the oil and gas leases, oil, gas and mineral
leases, other Hydrocarbon leases, and mineral interests more particularly set
forth on Schedule 1.1(e) attached hereto.

Loans: as defined in Section 2.1.

Loan Documents: this Agreement, the Security Documents, the Notes, the Warrants,
and each certificate, agreement, instrument, waiver, consent or document
executed by a Loan Party and delivered to Agent or any Lender in connection with
or pursuant to any of the foregoing.

Loan Parties: Borrower and each Subsidiary Guarantor.

 

13



--------------------------------------------------------------------------------

Make-Whole Amount: an amount equal to, on any Prepayment Date, the sum of the
remaining scheduled payments of interest with respect to such Loans from the
Prepayment Date through the second anniversary of the Funding Date (not
including any portion of such payments of interest accrued as of the Prepayment
Date) calculated on a monthly basis (assuming a 360-day year consisting of
twelve 30-day months). Agent’s calculation of the Make-Whole Amount shall be
conclusive in the absence of manifest error.

Material Adverse Effect: a material adverse effect on any of (a) the
Contribution, (b) the business, assets, property, condition (financial or
otherwise) or prospects of the Loan Parties taken as a whole, (c) the value of
the Collateral (except when such value is affected by then-current market
conditions in the oil and gas industry), (d) the legality, validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of Agent or the Lenders hereunder or thereunder, (e) the
perfection or priority of the Liens granted pursuant to the Security Documents
or (f) the ability of Borrower to repay the Obligations or of the Loan Parties
to perform their obligations under the Loan Documents.

Material Contract: as defined in Section 3.30.

Material Environmental Amount: an amount or amounts payable or reasonably likely
to become payable by any Loan Party or any of its Subsidiaries, in the aggregate
more than $250,000 in excess of insurance coverage therefor, for costs to comply
with or any liability under any Environmental Law, failure to obtain or comply
with any Environmental Permit, costs of any investigation, and any remediation,
of any Material of Environmental Concern, and any other cost or liability,
including compensatory damages (including damages to natural resources),
punitive damages, fines, and penalties pursuant to any Environmental Law.

Materials of Environmental Concern: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, polychlorinated biphenyls,
natural gas or natural gas products, mercury, hydrogen sulfide, drilling fluids,
produced water, asbestos, pollutants, contaminants, radioactivity, and any other
substances or forces of any kind, whether or not any such substance or force is
defined as hazardous or toxic under any Environmental Law, that is regulated
pursuant to or could give rise to liability under any Environmental Law.

Maturity Date: as defined in Section 2.3.

Moody’s: Moody’s Investors Service, Inc., or its successor.

Mortgaged Properties: the Oil and Gas Properties of the Loan Parties and Prima
(including the Oil and Gas Properties listed on Schedule 3.3(a)-1 and Schedule
1.1(b)), as to which Agent for the benefit of the Secured Parties shall be
granted a Lien pursuant to one or more Mortgages.

Mortgages: each of the mortgages and deeds of trust made by any Loan Party or
Prima in favor of, or for the benefit of, Agent for the benefit of the Secured
Parties, substantially in the form of Exhibit E (with such changes thereto as
shall be advisable under the law of the jurisdiction in which such mortgage or
deed of trust is to be recorded) and in form and substance acceptable to Agent.

Net Acres: as computed separately with respect to each applicable Hydrocarbon
Interest, (a) the number of gross acres in the land covered by such Hydrocarbon
Interest, multiplied by (b) the undivided mineral interest in the land covered
by such Hydrocarbon Interest, multiplied by (c) to the extent applicable, each
Loan Party’s leasehold working interest in such Hydrocarbon Interest.

 

14



--------------------------------------------------------------------------------

Net Cash Proceeds: in connection with any Asset Sale, the proceeds thereof in
the form of cash and Cash Equivalents (including any such proceeds received by
way of deferred payment of principal pursuant to a note or installment
receivable or purchase price adjustment receivable or otherwise, but only as and
when received) of such Asset Sale, net of (a) amounts required to be applied to
the repayment of Indebtedness secured by a Lien expressly permitted hereunder on
any asset that is the subject of such Asset Sale (other than any Lien pursuant
to a Security Document), (b) attorneys’ fees, accountants’ fees, investment bank
fees and other reasonable and customary fees and expenses actually incurred in
connection therewith and (c) taxes paid or reasonably estimated to be payable as
a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements); provided, however, that evidence
of such costs and payments is provided to Agent in form and substance reasonably
satisfactory to it.

Net Revenue Interest: the undivided interest in the Hydrocarbons produced from
or attributable to a Hydrocarbon Interest throughout the duration of the
productive life of the applicable Hydrocarbon Interest, after deducting all
lessor’s royalties, overriding royalties, net profits interests and other
similar burdens on Hydrocarbons produced therefrom.

New Republic Documents: (a) the Amended and Restated Farm-Out and Area of Joint
Development Agreement, dated as of the Funding Date, among Republic Energy
Ventures, LLC, Borrower and Holdings, (b) the amendment and restatement of each
Republic Operating Agreement, dated as of the Funding Date, among Republic
Energy Ventures, LLC, REO, Borrower, Holdings and Prima Oil Company, (c) the
Contract Operator Agreement, dated as of the Funding Date, between REO and
Holdings, and (d) the Administrative Services Agreement, dated as of the Funding
Date, between Borrower and REO.

Non-Excluded Taxes: as defined in Section 2.11(a).

Non-U.S. Lender: as defined in Section 2.11(d).

Notes: as defined in Section 2.4(e).

Obligations: the unpaid principal of and interest on (including, interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Loan Party, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of any Loan Party or any
Specified Party to Agent or to any Lender or any Qualified Counterparty that is
a Lender or an Affiliate of a Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, any Qualified Hedging Agreement or any other document made, delivered
or given in connection herewith or therewith, whether on account of principal,
interest, fees, reimbursement obligations, indemnities, costs, expenses
(including, all fees, charges and disbursements of counsel to Agent or to any
Lender that are required to be paid by any Loan Party pursuant hereto) or
otherwise; provided that the obligations of Borrower or any Subsidiary under any
Qualified Hedging Agreement shall constitute “Obligations” hereunder to the
extent that, and for so long as, the Obligations under this Agreement and the
other Loan Documents are secured and guaranteed in accordance with this
Agreement and pursuant to the Security Documents.

OID Amount: an amount equal to 6.0% of the aggregate principal amount of the
Loans as of the Funding Date.

 

15



--------------------------------------------------------------------------------

Oil and Gas Properties: Hydrocarbon Interests; the properties now or hereafter
pooled or unitized with Hydrocarbon Interests; all presently existing or future
unitization, pooling agreements and declarations of pooled units and the units
created thereby (including all units created under orders, regulations and rules
of any Governmental Authority having jurisdiction) which may affect all or any
portion of the Hydrocarbon Interests; all operating agreements, contracts and
other agreements which relate to any of the Hydrocarbon Interests or the
production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; all Hydrocarbons in and under and
which may be produced and saved or attributable to the Hydrocarbon Interests,
the lands covered thereby and all oil in tanks and all rents, issues, profits,
proceeds, products, revenues and other incomes from or attributable to the
Hydrocarbon Interests; all tenements, hereditaments, appurtenances and
properties in anywise appertaining, belonging, affixed or incidental to the
Hydrocarbon Interests, properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereafter acquired and situated upon, used, held for use
or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment or other personal property which may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing. Unless otherwise qualified, all references to an Oil
and Gas Property or to Oil and Gas Properties in this Agreement shall refer to
an Oil and Gas Property or Oil and Gas Properties of any Loan Party or any
Subsidiary thereof.

Other Taxes: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

Overhead Services Agreement: the Overhead Services Agreement, dated as of the
Funding Date, between Holdings and Borrower.

Participant: as defined in Section 9.7(b).

Participant Register: as defined in Section 9.7(b).

Patriot Act: as defined in Section 9.20.

Payment Office: the office specified from time to time by Agent as its payment
office by notice to Borrower and the Lenders; provided all payments becoming due
and payable under the Loan Documents or on any Note must be made in New York,
New York by wire transfer to a bank and account located in the State of New York
specified by Agent. Agent may at any time, by notice to Borrower, change the
place of payment of any such payments so long as such place of payment is in the
State of New York

Permits: the collective reference to (i) Environmental Permits, and (ii) any and
all other franchises, licenses, leases, permits, approvals, consents,
notifications, certifications, registrations, authorizations, exemptions,
variances, qualifications, easements and rights of way of any Governmental
Authority or third party.

Permitted Capital Expenditures: as defined in Section 6.7.

 

16



--------------------------------------------------------------------------------

Permitted Indebtedness: as defined in Section 6.2.

Permitted Investors: Loren E. Bagley, Carolyn S. Bagley, William F. Woodburn,
Mark D. Woodburn, Janet L. Woodburn, Meredith H. Woodburn, any family members of
the foregoing to which any Capital Stock of Holdings is transferred for estate
planning purposes, and any Person, directly or indirectly, in the control of or
controlled by any of the foregoing (including, without limitation, Culpepper
Cattle Company, MDW Capital, Inc., Ohio Valley Welding, Inc., and Sancho Oil &
Gas Corporation).

Permitted Liens: the collective reference to (a) in the case of Collateral other
than Pledged Capital Stock, Liens permitted by Section 6.3 and (b) in the case
of Collateral consisting of Pledged Capital Stock, (i) Liens created under the
Loan Documents and (ii) non-consensual Liens permitted by Section 6.3 to the
extent arising by operation of law.

Person: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

Petroleum Engineers: Wright & Company or such other petroleum engineers of
recognized national standing as may be selected by Borrower with the prior
consent of Agent.

PIK Interest: interest that is added to the principal balance of the Loans in
accordance with Section 2.8(d), which shall thereafter be deemed principal
bearing interest at the Interest Rate.

Pledged Capital Stock: as defined in the Guarantee and Security Agreement.

Post-Closing Lease and Interest Cure Date: December 31, 2012, as such date may
be extended by Agent in its sole discretion.

Post-Closing Leases and Interests: the oil and gas leases, oil, gas and mineral
leases, other Hydrocarbon leases, and mineral interests more particularly set
forth on Schedule 1.1(d) attached hereto.

Prepayment Date: with respect to any prepayment pursuant to Section 2.6 or 2.7,
the date of such prepayment.

Prima: Prima Oil Company, Inc., a Delaware corporation and a Wholly Owned
Subsidiary of Holdings.

Production Payment: collectively, Dollar-Denominated Production Payments and
Volumetric Production Payments.

Pro Forma Balance Sheet: as defined in Section 3.1(a).

Projected Oil and Gas Production: the projected production of oil or gas
(measured by volume unit or BTU equivalent, not sales price) for the term of the
contracts from Oil and Gas Properties and interests owned by Borrower and its
Subsidiaries which have attributable to them Proved Developed Producing
Reserves, as such production is projected in the most recent Reserve Report
delivered pursuant to this Agreement, after deducting projected production from
any Oil and Gas Properties or Hydrocarbon Interests sold or under contract for
sale that had been included in such report and after adding projected production
from any Oil and Gas Properties or Hydrocarbon Interests that had not been
reflected in such report but that are reflected in a separate or supplemental
report meeting the requirements of Section 5.2(c) and otherwise are reasonably
satisfactory to Agent.

 

17



--------------------------------------------------------------------------------

Property: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible. Unless
otherwise qualified, all references to Property in this Agreement shall refer to
a Property or Properties of Borrower or a Subsidiary thereof.

Property Exchange: the exchange between Holdings and Prima of certain Property
of Holdings and Prima such that immediately following such exchange and any
conveyances associated therewith, and immediately prior to the Funding Date,
Holdings shall own the Property specified on Schedule 3.31(a)-1, Schedule
3.31(a)-2 and Schedule 3.31(a)-3 (as Schedule 3.31(a)-3 may be updated on the
Funding Date) and Prima shall own the Property specified on Schedule 1.1(b) and
any related Property.

Property Exchange Documents: (a) the Exchange Agreement, dated the Funding Date,
between Holdings and Prima, and (b) each individual bill of sale, assignment and
other conveyance document, if any, executed by Holdings or Prima pursuant to the
foregoing, in each case in form and substance satisfactory to the Agent and the
Lenders.

Proved Developed Non-Producing Reserves: those Oil and Gas Properties designated
as proved developed non-producing (in accordance with the Definitions for Oil
and Gas Reserves approved by the Board of Directors of the Society of Petroleum
Engineers, Inc. from time to time) in the Reserve Report most recently delivered
to Agent pursuant to this Agreement.

Proved Developed Producing Reserves: those Oil and Gas Properties designated as
proved developed producing (in accordance with the Definitions for Oil and Gas
Reserves approved by the Board of Directors of the Society of Petroleum
Engineers, Inc. from time to time) in the Reserve Report most recently delivered
to Agent pursuant to this Agreement.

Proved Reserves: those Oil and Gas Properties designated as proved (in
accordance with the Definitions for Oil and Gas Reserves approved by the Board
of Directors of the Society of Petroleum Engineers, Inc. from time to time) in
the Reserve Report most recently delivered to Agent pursuant to this Agreement.

Proved Undeveloped Reserves: those Oil and Gas Properties designated as proved
undeveloped (in accordance with the Definitions for Oil and Gas Reserves
approved by the Board of Directors of the Society of Petroleum Engineers, Inc.
from time to time) in the Reserve Report most recently delivered to Agent
pursuant to this Agreement.

PV 10 Value: with respect to any Proved Reserves, the aggregate net present
value of such Oil and Gas Properties calculated before income taxes, but after
reduction for royalties, lease operating expenses, severance and ad valorem
taxes, Capital Expenditures and abandonment costs; with no escalation of Capital
Expenditures or abandonment costs; discounted at 10%; using assumptions
regarding future prices of Hydrocarbon sales based on Hedged Prices and Volumes
and the Bank Price Deck on all unhedged volumes, adjusted for historical price
differentials and Btu and quality adjustments; and with escalation of assumed
lease operating expenses using the factor contained in the most recent
publication of the Macquarie Tristone Quarterly Energy Lender Price Survey. The
PV 10 Value shall be calculated and included as part of each Reserve Report, and
such PV 10 Value shall remain in effect until the delivery of the next Reserve
Report to be delivered.

Qualified Counterparty: with respect to any Qualified Hedging Agreement, any
counterparty thereto that (a) at the time such Qualified Hedging Agreement was
entered into was a Lender or an Affiliate of a Lender or (b) is otherwise
acceptable to the Required Lenders as evidenced by their written consent and is
a party to an enforceable intercreditor agreement with Agent in a form
acceptable to Agent.

 

18



--------------------------------------------------------------------------------

Qualified Hedging Agreement: any Hedging Agreement entered into by Borrower or
any Subsidiary Guarantor and any Qualified Counterparty.

Qualified Investment: expenditures incurred to drill, develop or acquire Oil and
Gas Properties or to acquire equipment, in each case, useful in the business of
Borrower or any Wholly Owned Subsidiary Guarantor.

Real Property: the surface, subsurface and mineral rights and interests owned,
leased or otherwise held by any Loan Party or its Subsidiaries.

Register: as defined in Section 9.7(d).

Regulation U: Regulation U of the Board as in effect from time to time.

Related Fund: with respect to any Lender, any fund that invests in loans and is
managed or advised by the same investment advisor as such Lender, by such Lender
or an Affiliate of such Lender.

REO: Republic Energy Operating, LLC, a Texas limited liability company.

Republic Documents: (a) the Republic AJDA, (b) each Republic Operating Agreement
and (c) each New Republic Document.

Republic AJDA: the Farm-Out and Area of Joint Development Agreement, dated
April 4, 2007 and accepted May 2, 2007, between Trans Energy and Republic Energy
Ventures, LLC (successor-in-interest to Republic Partners VI, LP), as amended by
the First Amendment to Farm-Out and Area of Joint Development Agreement, dated
May 12, 2009, the Second Amendment to Farmout and Area of Joint Development
Agreement, dated August 12, 2009, the letter amendment, dated July 31, 2009, the
Third Amendment to Farmout and Area of Joint Development Agreement, dated
September 17, 2009, the Supplement to Third Amendment, dated April 14, 2010, the
Fourth Amendment to Farmout and Area of Joint Development Agreement, dated
July 16, 2010, the Fifth Amendment to Farmout and Area of Joint Development
Agreement, dated December 22, 2010, and the Sixth Amendment to Farmout and Area
of Joint Development Agreement, dated March 31, 2011, and as amended and
restated on the Funding Date as the Amended and Restated Farm-Out and Area of
Joint Development Agreement, by Republic Energy Ventures, LLC, Borrower and
Holdings.

Republic Operating Agreement: each Operating Agreement executed pursuant to the
Republic AJDA.

Required Lenders: at any time, Lenders having Aggregate Exposure Percentages of
more than 66 2/3%.

Requirement of Law: as to any Person, the Constituent Documents of such Person,
and any law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its Property or to which such Person or any of its
Property is subject.

Reserve Report: a report regarding the Proved Reserves attributable to the Oil
and Gas Properties of the Loan Parties, reasonably satisfactory to Agent in both
format and detail, and otherwise in compliance with Sections 4.1(d), 5.2(c) and
5.2(d), as applicable. Each Reserve Report shall set forth volumes, projections
of the future rate of production, Hydrocarbon prices (which for unhedged volumes
shall be based upon the Bank Price Deck), net proceeds of production, operating
expenses, capital expenditures and PV 10 Value, in each case based upon updated
economic assumptions reasonably acceptable to Agent.

 

19



--------------------------------------------------------------------------------

Reserve Value: the PV 10 Value of the Oil and Gas Properties of the Loan
Parties, as set forth in the Reserve Reports delivered pursuant hereto and
adjusted at the date of determination for production, Dispositions of Oil and
Gas Properties of the Loan Parties, new discoveries of Hydrocarbons, revisions
and extensions and purchases of Hydrocarbon Interests occurring since the date
of the most recent Reserve Report previously delivered pursuant hereto. For
purposes of this calculation, the estimated future production of Proved
Developed Producing Reserves shall be multiplied by 90%; the estimated future
production of Proved Developed Non-Producing Reserves shall be multiplied by
75%; and the estimated future production of Proved Undeveloped Reserves shall be
multiplied by 0%.

Responsible Officer: as to any Loan Party, (a) John G. Corp, as the chief
executive officer or president (or such other title as may be consented to by
Agent) of such Loan Party, (b) any Approved Director to the extent such Approved
Director is appointed as an officer of such Loan Party and (c) such other
officers as may be approved by Agent.

Restricted Payments: as defined in Section 6.6.

S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or its successor.

SEC: the Securities and Exchange Commission (or successor thereto or an
analogous Governmental Authority).

Secured Parties: collectively, Agent, any Lender and any Qualified Counterparty
(to the extent, and for so long as, the obligations in respect of Qualified
Hedging Agreements constitute “Obligations” hereunder).

Securities Act: the Securities Act of 1933, as amended.

Security Documents: the collective reference to the Guarantee and Security
Agreement, the Mortgages, each Deposit Account Control Agreement, the Depositary
Agreement, each Access Agreement, and all other security documents hereafter
delivered to Agent granting a Lien on any Property of any Person to secure any
of the Obligations.

Solvency Certificate: a solvency certificate and analysis by the Responsible
Officer of Borrower substantially in the form of Exhibit F.

Solvent: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business,
(d) such Person will be able to pay its debts as they mature and (e) such Person
is not insolvent within the meaning of any applicable Requirement of Law. For
purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable

 

20



--------------------------------------------------------------------------------

remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

Specified Parties: Holdings and Prima.

SPV: as defined in Section 9.7(g).

Subsidiary: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of Capital Stock having ordinary voting
power (other than stock or such other ownership interests having such power only
by reason of the happening of a contingency) to elect a majority of the board of
directors or other managers (or persons performing similar functions) of such
corporation, partnership, limited liability company or other entity are at the
time owned, or the management of which is otherwise controlled, in each case,
directly or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
Borrower.

Subsidiary Guarantor: each Subsidiary of Borrower that is a Guarantor.

Tax Affiliate: with respect to any Person, (a) any Subsidiary of such Person,
and (b) any Affiliate of such Person with which such Person files or is eligible
to file consolidated, combined or unitary tax returns.

Tax Return: as defined in Section 3.12.

Taxes: as defined in Section 2.11(a).

Title Opinion: a title opinion, in form and substance acceptable to Agent in its
sole discretion, reflecting the ownership interests held by any Loan Party in
all Oil and Gas Properties covered thereby (including the before payout and
after payout ownership interests held by any Loan Party in all wells located (or
to be drilled) on any Oil and Gas Property covered thereby, if applicable), and,
with respect to wells drilled or Oil and Gas Properties acquired after the
Funding Date, reflecting that Agent has a legal and valid perfected Lien
(subject only to the Permitted Liens) on such Oil and Gas Property.

Transaction Documents: collectively, (a) the Loan Documents, (b) the
Contribution Documents, (c) the Overhead Services Agreement, and (d) the
Republic Documents.

Transactions: collectively, the transactions to occur pursuant to, or as
contemplated by, the Transaction Documents.

Transferee: as defined in Section 9.15.

UCC: the Uniform Commercial Code, as in effect from time to time in the State of
New York or other applicable jurisdiction.

Undeveloped Acreage: Hydrocarbon Interests not classified as Proved Reserves in
the most recently delivered Reserve Report. Unless otherwise qualified, all
references to Undeveloped Acreage in this Agreement shall refer to Undeveloped
Acreage of the Loan Parties or their Subsidiaries.

United States Person: United States person as defined in Section 7701(a)(30) of
the Code.

 

21



--------------------------------------------------------------------------------

Volumetric Production Payment: production payment obligations recorded as
deferred revenue in accordance with GAAP, together with all undertakings and
obligations in connection therewith.

Warrants: as defined in Section 4.2(l).

Wholly Owned Subsidiary: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

Wholly Owned Subsidiary Guarantor: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of Borrower.

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms relating
to Borrower and Subsidiaries not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP; provided that for purposes of
Section 6.1 and the calculation of the Consolidated Leverage Ratio, any non-cash
items arising under FAS 133, 142, 143 or 144 shall be excluded from the relevant
calculation.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) All calculations of financial ratios set forth in Section 6.1 and the
Consolidated Leverage Ratio shall be calculated to the same number of decimal
places as the relevant ratios are expressed in and shall be rounded upward if
the number in the decimal place immediately following the last calculated
decimal place is five or greater. For example, if the relevant ratio is to be
calculated to the hundredth decimal place and the calculation of the ratio is
5.126, the ratio will be rounded up to 5.13.

(f) References in this Agreement to any statute shall be to such statute as
amended or modified and in effect at the time any such reference is operative.

(g) The term “including” when used in any Loan Document means “including without
limitation” except when used in the computation of time periods.

(h) The term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”.

(i) The terms “Lender” and “Agent” include their respective successors.

 

22



--------------------------------------------------------------------------------

(j) The words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, Capital Stock, securities (as such term is defined
in the Securities Act), revenues, accounts, leasehold interests and contract
rights.

(k) Each reference to “Loan Party” in Article III shall include any Subsidiary
of Borrower that is or, pursuant to Section 5.12 or Section 6.17, is required to
be a Subsidiary Guarantor.

1.3 Computation of Time Periods. In this Agreement, in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding” and the word “through” means “to and including.”

ARTICLE II

AMOUNT AND TERMS OF COMMITMENTS

2.1 Loan Commitments.

(a) Subject to the terms and conditions hereof, each of the Lenders severally
agrees to make a term loan to Borrower, on the Funding Date, requested by
Borrower pursuant to Section 2.2 in an aggregate principal amount equal to
$50,000,000 (“Loans”), which Loans shall be funded net of the OID Amount.

(b) Once borrowed or repaid, the Loans may not be reborrowed, and any
Commitment, once terminated or reduced, may not be reinstated. Each Lender’s
Commitment shall automatically and without notice be reduced to zero immediately
after the funding of the Loans on the Funding Date.

2.2 Procedures for Borrowing and Disbursements.

(a) Borrower shall deliver to Agent a Borrowing Notice (which Borrowing Notice
must be received by Agent prior to 10:00 A.M., New York City time, not less than
three Business Days prior to the Funding Date) requesting that the Lenders make
the Loans on the Funding Date and specifying the amount to be borrowed. Upon
receipt of such Borrowing Notice Agent shall promptly notify each Lender
thereof. Not later than 12:00 Noon, New York City time, on the Funding Date for
the Loans specified hereunder, each Lender shall make available to Agent at the
Funding Office an amount in Dollars and in immediately available funds equal to
the Loan to be made by such Lender. Agent shall deposit into the Funding Account
the aggregate of the amounts made available to Agent by the Lenders, in like
funds as received by Agent.

(b) On the Funding Date, a portion of the proceeds of the Loans, in an aggregate
amount to be agreed upon by Agent and Borrower and set forth in a funds flow
memorandum, shall be disbursed by Agent to a deposit account of Borrower (other
than the Funding Account) that is subject to a Deposit Account Control
Agreement, which proceeds shall be used by Borrower in accordance with
Section 3.18. To cause funds to be disbursed from the Funding Account to any one
or more other deposit accounts of Borrower after the Funding Date and prior to
the Funding Account Release Date, Borrower shall provide to Agent written notice
of such disbursement, which notice shall set forth (i) the amount of the
requested disbursement and Borrower’s deposit account (which shall be subject to
a Deposit Account Control Agreement) to which such funds should be disbursed,
(ii) the specific expenses for which such disbursement is intended, including,
if applicable, a description of the applicable authority for expenditure with
respect to the Loan Parties’ Oil and Gas Properties (an “AFE”), (iii) a
certification that no Event of Default has occurred and is continuing or will
result from such disbursement or the application of such funds, and (iv) a
representation that a pro forma calculation of the Consolidated Leverage Ratio
at such time would not result in a Contingent Interest Trigger. Each such notice
shall be accompanied by (A) a

 

23



--------------------------------------------------------------------------------

pro forma calculation of the Consolidated Leverage Ratio, (B) the applicable
AFE, invoices, and other support documentation with respect to such proposed
expenditures and/or disbursement, (C) such other information regarding such
proposed expenses and disbursement as Agent may reasonably request, and (D) one
or more Title Opinions and title curative materials relating to the applicable
wells or proposed wells, in each case, reasonably acceptable to Agent. Provided
that (x) no Event of Default has occurred and is continuing, (y) no Contingent
Interest Trigger Period has occurred and is continuing and (z) the calculation
of the Consolidated Leverage Ratio on a pro forma basis would not result in the
occurrence of a Contingent Interest Trigger, within two Business Days after
receipt of any such disbursement notice and all materials described in clauses
(A)-(D) above, Agent shall submit a Disbursement Request to the Depositary Bank
as provided in the Depositary Agreement. The foregoing notwithstanding, each of
Holdings and each Loan Party acknowledges and agrees that Agent shall be under
no obligation to consent (and no Secured Party shall have any liability for the
Agent’s failure to consent) to any disbursement the proceeds of which are to be
used for purposes other than as described in Section 3.18. Upon the request of
Borrower on or at any time after the Funding Account Release Date, all amounts
on deposit in the Funding Account shall be disbursed by Agent to any one or more
other deposit accounts specified by Borrower (each of which shall be subject to
a Deposit Account Control Agreement) and the procedures described above in this
Section 2.2(b) with respect to disbursements from the Funding Account prior to
the Funding Account Release Date shall not be required with respect to such
disbursement made on or after the Funding Account Release Date.

2.3 Maturity Date. The Loans of each Lender shall mature on February 28, 2015
(the “Maturity Date”).

2.4 Repayment of Loans; Evidence of Debt.

(a) Borrower hereby unconditionally promises to pay to Agent for the account of
the appropriate Lender the entire principal amount of each Loan of such Lender
on the Maturity Date or on such earlier date on which the Loans become due and
payable pursuant to Section 2.6 or 2.7 or Article VII. Borrower hereby further
agrees to pay interest on the unpaid principal amount of the Loans from time to
time outstanding from the date hereof until payment in full thereof at the rates
per annum, and on the dates, set forth in Section 2.8.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing Indebtedness of Borrower to such Lender resulting from
the Loan of such Lender, including the amounts of principal and interest payable
and paid to such Lender from time to time under this Agreement.

(c) Agent, on behalf of Borrower, shall maintain the Register pursuant to
Section 9.7(d), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Loan made hereunder and any Note evidencing such
Loan, (ii) the amount of any principal or interest due and payable or to become
due and payable from Borrower to each Lender hereunder and (iii) both the amount
of any sum received by Agent hereunder from Borrower and each Lender’s share
thereof.

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to this Section 2.4 shall, to the extent permitted by applicable law,
be prima facie evidence of the existence and amounts of the obligations of
Borrower therein recorded; provided, however, that the failure of any Lender or
Agent to maintain the Register or any such account, or any error therein, shall
not in any manner affect the obligation of Borrower to repay (with applicable
interest) the Loan made to Borrower by such Lender in accordance with the terms
of this Agreement.

 

24



--------------------------------------------------------------------------------

(e) Borrower agrees that, upon the request to Agent by any Lender, Borrower will
promptly execute and deliver to such Lender a promissory note of Borrower
evidencing such Lender’s Loan, substantially in the form of Exhibit G (a
“Note”), with appropriate insertions as to date and principal amount; provided
that delivery of Notes shall not be a condition precedent to the occurrence of
the Closing Date or the making of the Loans on the Funding Date.

2.5 Administrative Fee. Borrower shall pay to Agent for its own account an
annual nonrefundable administration fee equal to $50,000, such fee to be paid in
advance on the Funding Date and thereafter on each anniversary of the Closing
Date prior to the Maturity Date or, if any such date is not a Business Day, on
the first Business Day thereafter.

2.6 Optional Prepayments.

(a) Borrower may, upon at least three Business Days’ prior written notice to
Agent stating the Prepayment Date and aggregate principal amount of the
prepayment, prepay the outstanding principal amount of the Loans, in whole, at
Borrower’s option, together with accrued interest through the Prepayment Date on
the principal amount prepaid, in accordance with the provisions of this
Agreement. Each prepayment of Loans pursuant to this Section 2.6(a) made on or
prior to the second anniversary of the Funding Date, shall be accompanied by a
Make-Whole Amount with respect to the principal amount of the Loans being
prepaid.

(b) Any optional prepayment under this Section 2.6 shall be applied to the Loans
as set forth in Section 2.9.

2.7 Mandatory Prepayments. Upon the occurrence of a Change of Control, the
Lenders, at their sole discretion, may require Borrower to immediately prepay
all, but not less than all, of the outstanding principal amount of the Loans
together with a premium equal to a Make-Whole Amount, if any.

2.8 Interest Rates, Payment Dates and Computation of Interest and Fees.

(a) Each Loan shall bear interest for each day on which it is outstanding at the
Interest Rate.

(b) (i) If all or a portion of the principal amount of any Loan shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise) or
there shall occur and be continuing any other Event of Default, all outstanding
Loans (whether or not overdue) (to the extent legally permitted) shall bear
interest at a rate per annum that is equal to the Interest Rate plus 2.0%, the
(“Default Rate”), but in no event to exceed the Highest Lawful Rate, from the
date of such nonpayment of principal or occurrence of such Event of Default,
respectively, until such amount of principal is paid in full (after as well as
before judgment) or until such Event of Default is no longer continuing,
respectively, and (ii) if all or a portion of any interest payable on any Loan
or any fee or other amount payable hereunder shall not be paid when due (whether
at the stated maturity, by acceleration or otherwise), such overdue amount shall
bear interest at a rate per annum equal to the Default Rate, in each case, with
respect to clauses (i) and (ii) above, from the date of such nonpayment until
such amount is paid in full (after as well as before judgment).

(c) Subject to Section 2.8(d) and 2.9(h), interest shall be payable in cash in
arrears on each Interest Payment Date, provided that interest accruing pursuant
to Section 2.8(b) shall be payable from time to time on demand.

(d) If a Contingent Interest Trigger occurs with respect to any fiscal quarter
of Borrower, Contingent Interest shall be due for such fiscal quarter and shall
be payable “in-kind” on the first Interest

 

25



--------------------------------------------------------------------------------

Payment Date on or following the date of delivery of a Compliance Certificate
pursuant to Section 5.1(b) for such fiscal quarter and shall be added to the
principal amount owed on the Loans. All accrued PIK Interest that becomes due
and payable shall be deemed an extension of additional Loans pursuant to the
terms of, and subject to, the Loan Documents. Unless the context otherwise
requires, for all purposes hereof, references to “principal amount” of Loans
refers to the original face amount of the Loans plus any increase in the
principal amount of the outstanding Loans as a result of payments of PIK
Interest. The entire unpaid balance of all PIK Interest shall be immediately due
and payable in full in immediately available funds on the Maturity Date.

(e) If any payment hereunder becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. In the case of any extension of any payment of principal pursuant to the
preceding sentence, interest thereon shall be payable at the rate applicable
during such extension period.

(f) Interest, fees and commissions payable pursuant hereto shall be calculated
on the basis of a year of 360 days and, in each case, shall be payable for the
actual number of days elapsed (including the first day and the last day).

2.9 Application of Payments; Place of Payments.

(a) The borrowing by Borrower from the Lenders shall be made pro rata according
to the Aggregate Exposure Percentages of the relevant Lenders. Each payment
(including any prepayment) in respect of principal or interest in respect of any
Loans and each payment in respect of fees (other than fees payable in accordance
with Section 2.5) or expenses payable hereunder shall be applied to the amounts
of such obligations owing to the Lenders pro rata according to the respective
amounts then due and owing to the Lenders, except as provided in Section 2.11.
Amounts prepaid on account of the Loans may not be reborrowed.

(b) So long as no Event of Default shall have occurred and be continuing all
payments and any other amounts received by Agent from or for the benefit of
Borrower shall be applied: (i) first, to pay all Obligations then due and
payable and (ii) second, as Borrower so designates.

(c) After the occurrence and during the continuance of any Event of Default,
Borrower hereby irrevocably waives the right to direct the application of any
and all payments in respect of the Obligations and any proceeds of Collateral,
and agrees that Agent may, and shall upon either (A) the written direction of
the Required Lenders or (B) the acceleration of the Obligations pursuant to
Section 7.1, apply all payments in respect of any Obligations and all proceeds
of Collateral in the following order:

(i) first, to the payment or reimbursement of Agent for all costs, expenses,
disbursements and losses incurred by Agent and which any Loan Party is required
to pay or reimburse pursuant to the Loan Documents;

(ii) second, to the payment or reimbursement of the Secured Parties for all
costs, expenses, disbursements and losses incurred by such Persons and which any
Loan Party is required to pay or reimburse pursuant to the Loan Documents;

(iii) third, to the payment of interest on the Loans which is then due;

(iv) fourth, to the payment of principal of the Loans and obligations under
Qualified Hedging Agreements (to the extent constituting Obligations) which are
then due;

 

26



--------------------------------------------------------------------------------

(v) fifth, to the payment to the Secured Parties of all other Obligations; and

(vi) sixth, to whomsoever shall be legally entitled thereto.

(d) If any Lender owes payments to Agent hereunder, any amounts otherwise
distributable under this Section 2.9 to such Lender shall be deemed to belong to
Agent to the extent of such unpaid payments, and Agent shall apply such amounts
to make such unpaid payments rather than distribute such amounts to such Lender.
All distributions of amounts described in paragraphs second and fifth above
shall be made by Agent to each Lender and each Qualified Counterparty, if any,
on a pro rata basis determined by the amount such Obligations owed to such
Lender or Qualified Counterparty, as the case may be, represents of the
aggregate amount of all such Obligations.

(e) All payments (including prepayments) to be made by Borrower hereunder,
whether on account of principal, interest, premium, fees or otherwise, shall be
made without setoff or counterclaim and shall be made prior to 12:00 Noon, New
York City time, on the due date thereof to Agent, for the account of the
relevant Lenders, at the Payment Office, in Dollars and (other than as set forth
in Section 2.8(d) with respect to PIK Interest) in immediately available funds.
Any payment made by Borrower after 12:00 Noon, New York City time, on any
Business Day shall be deemed to have been made on the next following Business
Day. Agent shall distribute such payments to the Lenders promptly upon receipt
in like funds as received.

(f) Unless Agent shall have been notified in writing by any Lender prior to the
borrowing that such Lender will not make the amount that would constitute its
share of such borrowing available to Agent, Agent may assume that such Lender is
making such amount available to Agent, and Agent may, in reliance upon such
assumption, make available to Borrower a corresponding amount. If such amount is
not made available to Agent by the required time on the Funding Date, such
Lender shall pay to Agent, on demand, such amount with interest thereon at a
rate equal to the greater of (i) the daily average Federal Funds Effective Rate
and (ii) the rate determined by Agent in accordance with the banking industry
rules on interbank compensation, for the period until such Lender makes such
amount immediately available to Agent. A certificate of Agent submitted to any
Lender with respect to any amounts owing under this Section 2.9(f) shall be
conclusive in the absence of manifest error. If such Lender’s share of such
borrowing is not made available to Agent by such Lender within three Business
Days after the Funding Date, Agent shall also be entitled to recover such amount
with interest thereon at the Interest Rate, on demand, from Borrower.

(g) Unless Agent shall have been notified in writing by Borrower prior to the
date of any payment due to be made by Borrower hereunder that Borrower will not
make such payment to Agent, Agent may assume that Borrower is making such
payment, and Agent may, but shall not be required to, in reliance upon such
assumption, make available to the Lenders their respective pro rata shares of a
corresponding amount. If such payment is not made to Agent by Borrower within
three Business Days after such due date, Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate. Nothing herein
shall be deemed to limit the rights of Agent or any Lender against Borrower.

(h) Each payment of the Loans shall be accompanied by accrued interest through
the date of such payment on the amount paid.

2.10 Requirements of Law. If the adoption of or any change in any Requirement of
Law or in the interpretation or application thereof or compliance by any Lender
with any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made

 

27



--------------------------------------------------------------------------------

subsequent to the date hereof shall subject any Lender to any Tax of any kind
whatsoever with respect to this Agreement or change the basis of taxation of
payments to such Lender in respect thereof (except for Non-Excluded Taxes
indemnified under Section 2.11 and the imposition of, or changes in the rate of,
any Excluded Taxes) or shall impose on such Lender any other condition and the
result of any of the foregoing is to reduce any amount receivable by such Lender
hereunder in respect thereof, then, in any such case, Borrower shall pay such
Lender any additional amounts necessary to compensate such Lender on an
after-Tax basis for such reduced amount receivable; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be an adoption
of or change in a Requirement of Law or in the interpretation or application
thereof or in compliance therewith and shall be subject to this Section 2.10
regardless of the date enacted, adopted or issued. If any Lender becomes
entitled to claim any additional amounts pursuant to this Section 2.10, it shall
promptly notify Borrower (with a copy to Agent) of the event by reason of which
it has become so entitled. A certificate as to any additional amounts payable
pursuant to this Section 2.10 submitted by any Lender to Borrower (with a copy
to Agent) shall be conclusive in the absence of manifest error. Borrower shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.10 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that Borrower shall not be
required to compensate a Lender pursuant to this Section 2.10 for any increased
costs incurred or reductions suffered more than 180 days prior to the date that
such Lender notifies Borrower of the change in any Requirement of Law giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor (except that, if the event giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).
The obligations of Borrower pursuant to this Section 2.10 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

2.11 Taxes.

(a) Except as otherwise required because of applicable Requirements of Law, all
payments made by or on behalf of any Loan Party under this Agreement or any
other Loan Documents shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority (“Taxes”),
excluding with respect to Agent, any Lender (or Transferee) or any other
recipient of any payment to be made by or on behalf of any Loan Party under this
Agreement or any other Loan Document (i) Taxes imposed on or measured by its
overall net income or overall net profits (however denominated), and franchise
Taxes imposed on it, in each case, (A) by the jurisdiction (or political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender (or
Transferee), in which its applicable lending office is located, or (B) as a
result of a present or former connection between such recipient and the
jurisdiction of the Governmental Authority imposing such Tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from Agent’s or such Lender’s having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Loan Document), and (ii) any branch profits taxes
imposed by the United States of America or any similar Tax imposed by any other
jurisdiction described in clause (i). If any such non-excluded Taxes
(“Non-Excluded Taxes”) or any Other Taxes are required to be withheld from any
amounts payable to Agent or any Lender hereunder, the amounts so payable by the
relevant Loan Party shall be increased to the extent necessary to yield to Agent
or such Lender (after payment of all Non-Excluded Taxes and Other Taxes)
interest or any such other amounts payable

 

28



--------------------------------------------------------------------------------

hereunder at the rates or in the amounts specified in this Agreement; provided,
however, that Borrower or any Guarantor shall not be required to increase any
such amounts payable to Agent or any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to Agent’s or such Lender’s (or Transferee’s)
failure to comply with the requirements of Sections 2.11(d), or (ii) that are
United States federal withholding taxes imposed on amounts payable to Agent or
such Lender (or Transferee) at the time Agent or such Lender (or Transferee)
becomes a party to this Agreement, except to the extent that such recipient (or
such recipient’s assignor) was entitled, at the time of designation of a new
lending office (or of assignment), to receive additional amounts with respect to
such Non-Excluded Taxes pursuant to this Section 2.11(a) (any excluded Taxes set
forth in the prior sentence and any Taxes set forth in clauses (i) and (ii) of
this proviso are collectively referred to as “Excluded Taxes”). Borrower, the
applicable Guarantor or Agent, as applicable, shall make any required
withholding of Non-Excluded Taxes and pay the full amount of Non-Excluded Taxes
withheld to the relevant Governmental Authority in accordance with applicable
Requirements of Law.

(b) In addition, Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable Requirements of Law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are paid by a Loan Party, as
promptly as possible thereafter Borrower shall send to Agent for the account of
Agent or the relevant Lender, as the case may be, a certified copy of an
original official receipt showing payment thereof, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to Agent. If a Loan Party fails to pay any Non-Excluded Taxes or Other Taxes
when due to the appropriate Governmental Authority as required by
Section 2.11(a) or (b) or fails to remit to Agent the required receipts or other
required documentary evidence of payment as required by this Section 2.11(c),
Borrower shall indemnify Agent and the Lenders for such Non-Excluded Taxes and
Other Taxes and any incremental Taxes, interest or penalties that may become
payable by Agent or any Lender as a result of any such failure. The agreements
in this Section 2.11 shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

(d) Any Lender (or Transferee) that is entitled to an exemption from, or
reduction of, any applicable U.S. federal withholding Tax with respect to any
payments under this Agreement or any other Loan Documents shall deliver to
Borrower and Agent (or, in the case of any participation, the applicable
Lender), on or before the date it becomes a party to this Agreement (or, in the
case of any Participant, on or before the date such Participant purchases the
related participation) and from time to time thereafter at the time or times
prescribed by applicable Requirements of Law or reasonably requested by Borrower
or Agent (or, in the case of any participation, the applicable Lender), such
properly completed and executed documentation prescribed by applicable
Requirements of Law or reasonably requested by Borrower or Agent (or, in the
case of any participation, the applicable Lender) as will permit such payments
to be made without, or at a reduced rate of, U.S. federal withholding. In
addition, any Lender (or Transferee) shall deliver to Borrower and Agent (or, in
the case of any participation, the applicable Lender), on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation) and from
time to time thereafter at the time or times prescribed by applicable
Requirements of Law or reasonably requested by Borrower or Agent (or, in the
case of any participation, the applicable Lender), such other documentation
prescribed by applicable Requirements of Law or reasonably requested by Borrower
or Agent (or, in the case of any participation, the applicable Lender) as will
enable Borrower or Agent to determine whether such Lender (or Transferee) is not
subject to U.S. backup withholding or whether or not such Lender (or Transferee)
is subject to U.S. information reporting requirements.

Without limiting the generality of the foregoing, each Lender (or Transferee)
shall deliver to Borrower and Agent (or, in the case of any participation, the
applicable Lender), on or before the date on

 

29



--------------------------------------------------------------------------------

which such Lender (or Transferee) becomes a party to this Agreement (or, in the
case of any Participant, on or before the date such Participant purchases the
related participation in) and from time to time thereafter at the time or times
prescribed by applicable Requirements of Law or reasonably requested by Borrower
or Agent (or, in the case of any participation, the applicable Lender),
whichever of the following is applicable:

(i) in the case of any Lender (or Transferee) that is a United States Person,
two (2) duly completed and executed originals of IRS Form W-9 (or any successor
form) certifying that such Lender (or Transferee) is exempt from U.S. backup
withholding;

(ii) in the case of any Lender (or Transferee) that is not a United States
Person (a “Non-U.S. Lender”):

 

  A. two (2) duly completed and executed originals of IRS Form W-8BEN (or any
successor form), IRS Form W-8IMY (or any successor form), together with any
required attachments, IRS Form W-8EXP (or any successor form) or IRS Form W-8ECI
(or any successor form), as applicable;

 

  B. in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest” a statement substantially in the form of
Exhibit H and two (2) duly completed and executed originals of IRS Form W-8BEN
(or any successor form); or

 

  C. two (2) duly completed and executed originals of any other form prescribed
by applicable Requirements of Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, together with such supplementary
documentation as may be prescribed by applicable Requirements of Law, to permit
the Borrower or Agent to determine the U.S. federal withholding or deduction
required to be made on all payments by Borrower or any Loan Party under this
Agreement and any other Loan Documents.

Each Lender (or Transferee) shall promptly notify Borrower and Agent (or, in the
case of a participation, the applicable Lender) at any time it determines that
it is no longer in a position to provide any previously delivered form or
certificate to Borrower or Agent (or any other form of certification adopted by
the U.S. taxing authorities for such purpose). Notwithstanding any other
provision of this Section 2.11(d), a Non-U.S. Lender shall not be required to
deliver any form pursuant to this Section 2.11(d) that such Non-U.S. Lender is
not legally able to deliver.

(e) If Agent or a Lender (or Transferee) determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes or Other
Taxes with respect to which Borrower has paid additional amounts pursuant to
Section 2.11(a), it shall pay over such refund to Borrower (but only to the
extent of additional amounts paid by Borrower under Section 2.11(a) with respect
to the Non-Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of Agent or such Lender (or Transferee) and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that Borrower, upon the request of Agent
or such Lender (or Transferee), agrees to repay the amount paid over to Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to Agent or such Lender (or Transferee) in the event
Agent or such Lender (or Transferee) is required to repay such refund to such
Governmental Authority. This Section 2.11(e) shall not be construed to require
Agent or any Lender (or Transferee) to

 

30



--------------------------------------------------------------------------------

make available its Tax returns (or any other information relating to its Taxes
which it deems confidential) to Borrower or any other Person. Notwithstanding
anything to the contrary in this Section 2.11(e), in no event will Agent or any
Lender or Transferee be required to pay any amount to Borrower pursuant to this
Section 2.11(e) the payment of which would place Agent or any Lender or
Transferee in a less favorable net after-Tax position that it would have been in
if the additional amounts giving rise to such refund had never been paid.

(f) The Loan Parties’ obligations under this Section 2.11 shall survive the
resignation or replacement of Agent or any assignment of rights by, or
replacement of, a Lender (or Transferee), the termination of the Commitments and
the repayment, satisfaction or discharge of all obligations under any Loan
Document.

2.12 Indemnity. Borrower agrees promptly to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) the failure to make any prepayment of a Loan
after Borrower has given a notice thereof in accordance with the provisions of
this Agreement; (b) the repayment of any Loans that are repaid in whole or in
part prior to the last day of a calendar quarter (whether such repayment is made
pursuant to any provision of this Agreement or any other Loan Document or occurs
as a result of acceleration, mandatory prepayment, by operation of law or
otherwise); (c) a default in payment when due of the principal amount of or
interest on any Loan; or (d) a default in making any borrowing of Loans after
Borrower has given notice requesting the same in accordance herewith. Such
indemnification shall include any loss (excluding loss of margin) or expense
arising from the reemployment of funds obtained by it or from fees payable to
terminate deposits from which such funds were obtained. For the purpose of
calculating amounts payable to a Lender under this Section 2.12, each Lender
shall be deemed to have actually funded its relevant Loan through the purchase
of a deposit bearing interest at LIBOR in an amount equal to the amount of that
Loan and having a three-month maturity; provided that each Lender may fund each
of its Loans in any manner it deems appropriate, and the foregoing assumption
shall be utilized only for the calculation of amounts payable under this
Section 2.12. A certificate as to any amounts payable pursuant to this Section
submitted to Borrower by any Lender shall be conclusive in the absence of
manifest error. Borrower shall pay such Lender the amount shown as due on any
such certificate within 10 days after receipt thereof. This covenant shall
survive the termination of this Agreement and the repayment of the Loans and all
other amounts payable hereunder.

2.13 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.10 or 2.11(a) with respect
to such Lender, it will, if requested by Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section 2.13 shall affect or postpone any of the
obligations of Borrower or the rights of any Lender pursuant to Section 2.10 or
2.11(a).

 

31



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce Agent and the Lenders to enter into this Agreement and to make the
Loans, Borrower hereby represents and warrants to Agent and each Lender that on
the date hereof and on the Funding Date:

3.1 Financial Condition.

(a) The unaudited pro forma consolidated balance sheet of Borrower as at the
Closing Date (including the notes thereto) (the “Pro Forma Balance Sheet”), an
initial copy of which shall have been furnished to Agent on the Closing Date and
an updated copy of which shall have been furnished to Agent on the Funding Date,
has been prepared giving effect (as if such events had occurred on the Closing
Date) to (i) the consummation of the Contribution, (ii) the Loans to be made on
the Funding Date and the use of proceeds thereof and (iii) the payment of fees,
expenses and taxes in connection with the foregoing. The Pro Forma Balance Sheet
has been prepared based on the best information available to Borrower as of the
date of delivery thereof, and presents fairly on a pro forma basis the estimated
financial position of Borrower and its consolidated Subsidiaries as at the
Closing Date, assuming that the events specified in the preceding sentence had
actually occurred at such date.

(b) Except as provided on Schedule 3.1(b), no Loan Party has any material
Guarantee Obligations, contingent liabilities and liabilities for taxes, or any
long term leases or unusual forward or long term commitments, including, any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are not reflected in the most recent
financial statements delivered pursuant to Section 4.1(c).

3.2 No Change. Since September 30, 2011, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

3.3 Corporate Existence; Compliance with Law.

(a) Each Specified Party and each Loan Party (i) is duly incorporated, organized
or formed, as applicable, validly existing and (if relevant) in good standing
under the laws of the jurisdiction of its incorporation, organization or
formation, as the case may be, (ii) has the corporate, company or partnership
power and authority, as applicable, and the legal right, to own and operate its
Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, (iii) is duly qualified as a foreign
corporation, company or partnership, as applicable, and (if relevant) in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such qualification
except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect, (iv) is in
compliance with its Constituent Documents and (v) is in compliance with all
Requirements of Law (other than its Constituent Documents) except to the extent
that the failure to comply therewith could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Each Loan Party has all Permits necessary for the ownership and, if any Loan
Party is the operator, operation of its Oil and Gas Properties and the conduct
of its businesses except for those Permits the failure of which to have could
not reasonably be expected to have a Material Adverse Effect, and is in
compliance in all material respects with the terms and conditions of all such
Permits. To the Loan Parties’ knowledge, each Person other than any Loan Party
operating any Oil and Gas Property has all necessary Permits and is in
compliance in all material respects with the terms and conditions of all such
Permits.

(c) The Oil and Gas Properties operated by any Loan Party and, to the Loan
Parties’ knowledge, the Oil and Gas Properties operated by any Person other than
any Loan Party, have been operated and developed in a good and workmanlike
manner and in conformity in all material respects with all Requirements of Law
and in conformity in all material respects with the provisions of all leases,
subleases or other contracts comprising a part of the Hydrocarbon Interests and
other contracts and agreements forming a part of the Oil and Gas Properties;
specifically in this connection: (i) no Oil and Gas Property is subject to
having allowable production reduced after the Closing Date below the full and
regular allowable (including the maximum permissible tolerance) because of any
overproduction

 

32



--------------------------------------------------------------------------------

(whether or not the same was permissible at the time) prior to the Closing Date;
and (ii) none of the wells comprising a part of the Oil and Gas Properties (or
properties unitized therewith) is deviated from the vertical or horizontal (as
applicable) more than the maximum permitted by Requirements of Law, and such
wells are, in fact, bottomed under and are producing from, and the wellbores are
wholly within, the Oil and Gas Properties (or in the case of wells located on
properties unitized therewith, such unitized properties).

3.4 Entity Power; Authorization; Enforceable Obligations. Each Specified Party
and each Loan Party has the power and authority (corporate or otherwise), and
the legal right (subject, as of the Closing Date, with respect to the
Contribution, to only the expiration of the comment and waiting periods required
by the SEC in connection with the Information Statement), to make, deliver and
perform the Transaction Documents to which it is a party, to consummate the
Contribution and, in the case of Borrower, to borrow hereunder. Each Specified
Party and each Loan Party has taken all necessary corporate action to authorize
the execution, delivery and performance of the Transaction Documents to which it
is a party and the consummation of the Contribution on terms and conditions set
forth in the Contribution Documents and, in the case of Borrower, to authorize
the borrowings on the terms and conditions of this Agreement. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
Contribution, the borrowings hereunder or the execution, delivery, performance,
validity or enforceability of this Agreement or any of the other Transaction
Documents, except (i) consents, authorizations, filings and notices described in
Schedule 3.4, which consents, authorizations, filings and notices have been
obtained or made and are in full force and effect, (ii) the filings referred to
in Section 3.21, and (iii) the filing with the SEC of the Information Statement.
Each Transaction Document has been duly executed and delivered on behalf of each
Specified Party and each Loan Party that is a party thereto. The consents,
authorizations, filings and notices received as of the Closing Date which are
described on Schedule 3.4 constitute all of the consents, authorizations,
filings and notices required in order for the Specified Parties to consummate
the Property Exchange and for Holdings to contribute the Contribution Assets to
Borrower and for Borrower and its Subsidiaries to own (legally and of record)
and grant a security interest in the Contribution Assets. This Agreement and
each other Transaction Document constitutes, or upon execution will constitute,
a legal, valid and binding obligation of each Specified Party and each Loan
Party that is a party thereto, enforceable against each such Person in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

3.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Transaction Documents, the Contribution, the borrowings hereunder and
the use of the proceeds thereof will not violate any Requirement of Law or any
material Contractual Obligation of any Specified Party or any Loan Party and
will not result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any Requirement of Law or
any such Contractual Obligation (other than the Permitted Liens created by the
Security Documents or the Republic Documents). Except as set forth on Schedule
3.5, neither any Specified Party nor any Loan Party has a Contractual Obligation
or is subject to a Requirement of Law where compliance therewith could
reasonably be expected to have a Material Adverse Effect. No performance of a
Contractual Obligation by any Loan Party, either unconditionally or upon the
happening of an event, would result in the creation of a Lien (other than a
Permitted Lien) on the Property of any Loan Party.

3.6 Existing Indebtedness. Set forth on Schedule 3.6 is a complete and accurate
list of all debt for borrowed money of Borrower and its Subsidiaries outstanding
on the Closing Date, and as of the Funding Date after the making of the Loans
hereunder and any application of the proceeds thereof on the Funding Date,
Borrower and its Subsidiaries shall have no debt for borrowed money except the
Indebtedness incurred under the Loan Documents.

 

33



--------------------------------------------------------------------------------

3.7 No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the Loan
Parties’ knowledge, threatened by or against any Specified Party or any Loan
Party or against any of their respective properties or revenues (a) with respect
to any of the Transaction Documents or any of the transactions contemplated
hereby or thereby or (b) that could reasonably be expected to have a Material
Adverse Effect.

3.8 No Default. No Loan Party is in default under or with respect to any of its
Contractual Obligations in any respect that could reasonably be expected to have
a Material Adverse Effect. No Default or Event of Default has occurred and is
continuing.

3.9 Ownership of Property.

(a) Each Loan Party has title in fee simple to, or a valid leasehold interest
in, all its Real Property (other than the Oil and Gas Properties), and
Defensible Title to, or a valid leasehold interest in, all other Property
material to its business (other than the Oil and Gas Properties), and none of
such Property is subject to any Lien other than Permitted Liens.

(b) Each Loan Party has and, after giving effect to the Contribution, will have
Defensible Title to the Closing Leases and Interests and all other Oil and Gas
Properties related or attributable thereto (but excluding all Post-Closing
Leases and Interests and Litigation Leases and Interests) which constitute
Proved Reserves, and good and defensible title to all of the Oil and Gas
Properties which constitute, for applicable state law purposes, “personal” or
“movable” property, in each case except for Permitted Liens. As of the Funding
Date and after giving effect to the Contribution, the Mortgaged Properties of
the Loan Parties and of Prima constitute all of the Real Property owned by the
Loan Parties and Prima, respectively, and Holdings and its Subsidiaries (other
than Prima and the Loan Parties) own no Real Property.

(c) The quantum and nature of any interest in and to the Oil and Gas Properties
of any Loan Party as set forth in the most recent Reserve Report includes the
entire interest of such Loan Party in such Oil and Gas Properties as of the date
of such applicable Reserve Report delivered by Borrower to Agent pursuant to
Section 4.1(d), 5.2(c) or 5.2(d), as applicable, and, as to the Closing Leases
and Interests and all other Oil and Gas Properties related or attributable
thereto (but excluding all Post-Closing Leases and Interests and Litigation
Leases and Interests), (i) are complete and accurate in all material respects as
of the date of such applicable Reserve Report and (ii) there are no “back-in” or
“reversionary” interests held by third parties which could materially reduce the
interest of such Loan Party in such Oil and Gas Properties except as reflected
in the most recent Reserve Report. The ownership of the Closing Leases and
Interests and all other Oil and Gas Properties related or attributable thereto
by a Loan Party does not in any material respect obligate such Loan Party to
bear the costs and expenses relating to the maintenance, development or
operations of any such Oil and Gas Property in an amount in excess of the
“working interest” of such Loan Party in each applicable Oil and Gas Property as
set forth in the most recent Reserve Report.

(d) Each Loan Party’s marketing, gathering, transportation, processing and
treating facilities and equipment, if any, together with any marketing,
gathering, transportation, processing and treating contracts in effect between
or among such Loan Party and its Subsidiaries, on the one hand, and any other
Person, on the other hand, are sufficient to gather, transport, process or
treat, reasonably anticipated volumes of production of Hydrocarbons from the Oil
and Gas Properties, and all related charges are accurately reflected and
accounted for in each Reserve Report delivered to Agent pursuant to this
Agreement.

 

34



--------------------------------------------------------------------------------

(e) The (i) Closing Leases and Interests and (ii) operating agreements
attributable to the Oil and Gas Properties related or attributable to the
Closing Leases and Interests are in full force and effect in all material
respects in accordance with their terms. All rents, royalties and other payments
due and payable under such Closing Leases and Interests and operating agreements
have been properly and timely paid.

3.10 Insurance. All policies of insurance of any kind or nature of any Loan
Party, including policies of fire, theft, product liability, public liability,
property damage, other casualty, employee fidelity, workers’ compensation and
employee health and welfare insurance, are in full force and effect and are of a
nature and provide such coverage as is customarily carried by businesses of the
size and character of such Loan Party. No Loan Party has been refused insurance
for any material coverage for which it had applied or had any policy of
insurance terminated (other than at its request).

3.11 Intellectual Property. Each Loan Party owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted. No material claim has been asserted and is pending by any Person
challenging or questioning the use by any Loan Party of any Intellectual
Property or the validity or effectiveness of any Intellectual Property, nor, to
the Loan Parties’ knowledge, is there any valid basis for any such claim. The
use of Intellectual Property by any Loan Party does not, to such Loan Party’s
knowledge, infringe on the rights of any Person.

3.12 Taxes. The Specified Parties and the Loan Parties have filed or caused to
be filed all federal, state and other material Tax returns, reports and
statements (collectively, “Tax Returns”) that are required to be filed by them
or any of their Tax Affiliates with the appropriate Governmental Authorities in
all jurisdictions in which such Tax Returns are required to be filed; all such
Tax Returns are true and correct in all material respects and correctly reflect
in all material respects the facts regarding the income, business, assets,
operations, activities, status or other matters of the Specified Parties and the
Loan Parties and any other information required to be shown thereon; the
Specified Parties and the Loan Parties have paid, prior to the date on which any
fine, penalty, interest, late charge or loss may be added thereto for
non-payment thereof, all taxes shown to be due and payable on said returns or on
any assessments made against them or any of their Property and all other taxes,
fees or other charges imposed on them or any of their Property by or otherwise
due and payable to any Governmental Authority (other than any the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Specified Parties and the Loan Parties); and no tax
Lien has been filed against the Property of any Specified Party or any Loan
Party (other than Liens permitted by Section 6.3(a)), and, to the knowledge of
the Specified Parties and the Loan Parties, no claim is being asserted by a
Governmental Authority with respect to any unpaid tax, fee or other charge. No
Tax Return is under audit or examination by any Governmental Authority and no
notice of such an audit or examination or any assertion of any claim for taxes
has been given or made by any Governmental Authority. Proper and accurate
amounts have been withheld by each Specified Party, each Loan Party and each of
their Tax Affiliates from their respective employees for all periods in material
compliance with the tax, social security and unemployment withholding provisions
of applicable Requirements of Law and such withholdings have been timely (taking
into account applicable extensions) paid to the respective Governmental
Authorities. Neither any Specified Party nor any Loan Party (i) intends to treat
the Loans, the Contribution or any other transaction contemplated hereby as
being a “reportable transaction” (within the meaning of Treasury Regulation
1.6011-4) or (ii) is aware of any facts or events that would result in such
treatment.

3.13 Federal Regulations. No part of the proceeds of any Loans will be used for
buying or “carrying” any “margin stock” within the respective meanings of each
of the quoted terms under Regulation U as now and from time to time hereafter in
effect or for any purpose that violates the provisions of the Regulations of the
Board. If requested by any Lender or Agent, Borrower will furnish to Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable, referred to in
Regulation U.

 

35



--------------------------------------------------------------------------------

3.14 Labor Matters. There are no strikes, stoppages or slowdowns or other labor
disputes against any Loan Party pending or, to the Loan Parties’ knowledge,
threatened that (individually or in the aggregate) could reasonably be expected
to have a Material Adverse Effect. Hours worked by and payment made to employees
of any Loan Party have not been in violation of the Fair Labor Standards Act of
1938, as amended, or any other applicable Requirement of Law dealing with such
matters that (individually or in the aggregate) could reasonably be expected to
have a Material Adverse Effect. All payments due from any Loan Party on account
of employee health and welfare insurance that (individually or in the aggregate)
could reasonably be expected to have a Material Adverse Effect if not paid have
been paid or accrued as a liability on the books of such Loan Party.

3.15 ERISA Plans. No Loan Party maintains, nor is any employee of any Loan Party
a beneficiary under, any employee benefit plan that is covered by the Employee
Retirement Income Security Act of 1974, as amended from time to time and the
rules and regulations promulgated thereunder (“ERISA”), and in respect of which
any Loan Party is an “employer” as defined in Section 3(5) of ERISA (an “ERISA
Plan”); nor is any Loan Party a “commonly controlled entity” with any other
Person within the meaning of Section 4001 of ERISA or part of a group that is
treated as a single employer under Section 414 of the Code.

3.16 Regulations.

(a) Neither any Specified Party nor any Loan Party is an “investment company”,
or a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended. Neither any Specified Party nor any
Loan Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) which limits its ability to incur Indebtedness.

(b) None of any Specified Party, any Loan Party and any Subsidiary, and to the
knowledge of Holding and the Loan Parties, none of the current operators of the
Oil and Gas Properties (i) is a Person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (iii) is a Person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

(c) Each Specified Party and each Loan Party and each of their respective
Subsidiaries are in compliance, in all material respects, with the Patriot Act.
No part of the proceeds of the Loans will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

3.17 Capital Stock; Subsidiaries.

(a) All of the outstanding Capital Stock of each Loan Party has been duly
authorized and validly issued and is fully paid and non-assessable and, in the
case of each Loan Party, has been duly pledged as Collateral under the Guarantee
and Security Agreement and is free and clear of all Liens (except Permitted
Liens).

 

36



--------------------------------------------------------------------------------

(b) The Subsidiaries listed on Schedule 3.17 constitute all the Subsidiaries of
each Loan Party as of the Closing Date. Schedule 3.17 sets forth, as of the
Closing Date, the exact legal name (as reflected on the certificate of
incorporation (or formation) and jurisdiction of incorporation (or formation) of
each Subsidiary of any Loan Party and, as to each such Subsidiary, the
percentage and number of each class of Capital Stock owned by each Loan Party.

(c) There are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than the Warrants) of any nature relating
to any Capital Stock of any Loan Party.

(d) Holdings owns directly all of the outstanding Capital Stock of Borrower. No
Loan Party owns or holds, directly or indirectly, any Capital Stock of any
Person other than any Subsidiary. Borrower owns, directly or indirectly through
other Subsidiaries, all of the outstanding Capital Stock of its Subsidiaries.
Holdings, Prima, Borrower and each Subsidiary are parties to the Guarantee and
Security Agreement.

(e) There are no agreements or understandings (other than the Loan Documents):
(i) to which any Loan Party is a party with respect to the voting, sale or
transfer of any shares of Capital Stock of Borrower or restricting the transfer
or hypothecation of any such shares or (ii) with respect to the voting, sale or
transfer of any shares of Capital Stock of any Loan Party (other than Borrower)
or restricting the transfer or hypothecation of any such shares.

3.18 Use of Proceeds. The proceeds of the Loans shall be used (a) to refinance
the aggregate outstanding Indebtedness of Holdings under the Existing Credit
Agreement as permitted by Section 6.6(b), (b) to fund the drilling and
completion costs for wells drilled on the Oil and Gas Properties of the Loan
Parties and the costs of acreage acquisitions by the Loan Parties, (c) to pay
fees and expenses associated with the negotiation and execution of the Loan
Documents and (d) for general corporate purposes of the Loan Parties.

3.19 Environmental Matters. Other than exceptions to any of the following that
could not, individually or in the aggregate, reasonably be expected to result in
the payment of a Material Environmental Amount:

(a) Each Specified Party and each Loan Party: (i) is, and within the period of
all applicable statutes of limitation has been, in compliance with all
applicable Environmental Laws; (ii) holds all Environmental Permits (each of
which is in full force and effect) required for any of their current or intended
operations or for any property owned, leased, or otherwise operated by any of
them; (iii) is, and within the period of all applicable statutes of limitation
has been, in compliance with all of their Environmental Permits; and
(iv) reasonably believes that: each of their Environmental Permits will be
timely renewed and complied with; any additional Environmental Permits that may
be required of any of them will be timely obtained and complied with; and
compliance with any Environmental Law that is or is expected to become
applicable to any of them will be timely attained and maintained.

(b) Materials of Environmental Concern are not present at, on, under, in, or
about any Oil and Gas Property or other real property now or formerly owned,
leased or operated by any Specified Party or any Loan Party, or at any other
location (including, any location to which Materials of Environmental Concern
have been sent for re-use or recycling or for treatment, storage, or disposal)
which could reasonably be expected to (i) give rise to liability of any
Specified Party or any Loan Party under any applicable Environmental Law or
otherwise result in costs to any Specified Party or any Loan Party, or
(ii) interfere with the continued operations of any Specified Party or any Loan
Party, or (iii) impair the fair saleable value of any Oil and Gas Property or
other real property owned or leased by any Specified Party or any Loan Party.

 

37



--------------------------------------------------------------------------------

(c) There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law or Environmental Permit to which any Specified Party or any Loan Party is,
or to the Specified Parties’ or the Loan Parties’ knowledge, will be, named as a
party that is pending or, to the Specified Parties’ or the Loan Parties’
knowledge, threatened.

(d) Neither any Specified Party nor any Loan Party has received any written
request for information, or been notified that it is a potentially responsible
party under or relating to the federal Comprehensive Environmental Response,
Compensation, and Liability Act or any similar Environmental Law, or with
respect to any Materials of Environmental Concern.

(e) Neither any Specified Party nor any Loan Party has entered into or agreed to
any consent decree, order, or settlement or other agreement, or is subject to
any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law.

(f) Neither any Specified Party nor any Loan Party has assumed or retained, by
contract or operation of law, any liabilities of any kind, fixed or contingent,
known or unknown, under any Environmental Law or with respect to any Material of
Environmental Concern.

(g) Each of Borrower and each Specified Party has made available to Agent and
the Lenders copies of all significant reports, correspondence and other
documents in its possession, custody or control regarding compliance by any
Specified Party or any Loan Party with or potential liability of any Specified
Party or any Loan Party under Environmental Laws or Environmental Permits.

3.20 Accuracy of Information, etc. No statement or information contained in this
Agreement, any other Loan Document or any other document, certificate or
statement furnished to Agent or the Lenders or any of them, by or on behalf of
any Loan Party or any Specified Party for use in connection with the
transactions contemplated by this Agreement or the other Transaction Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements contained herein or
therein not misleading. The projections and pro forma financial information
contained in the materials referenced above are based upon good faith estimates
and assumptions believed by management of Borrower to be reasonable at the time
made, it being recognized by the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount. There is no
fact known to any Loan Party or any Specified Party that could reasonably be
expected to have a Material Adverse Effect that has not been expressly disclosed
herein, in the other Loan Documents or in any other documents, certificates and
statements furnished (including through posting to an electronic data site set
up in connection with the Transactions and accessed by Agent and the Lenders) to
Agent and the Lenders for use in connection with the transactions contemplated
hereby and by the other Transaction Documents.

3.21 Security Documents.

(a) As of the Funding Date, the Guarantee and Security Agreement is effective to
create in favor of Agent, for the benefit of the Secured Parties, a legal,
valid, binding and enforceable security interest in the Collateral described
therein and proceeds and products thereof. In the case of the Pledged Capital
Stock described in the Guarantee and Security Agreement, when any stock
certificates

 

38



--------------------------------------------------------------------------------

representing such Pledged Capital Stock are delivered to Agent and, in the case
of Pledged Capital Stock that is a “security” (as defined in the UCC) but is not
evidenced by a certificate, when an Instructions Agreement, substantially in the
form of Annex A to the Guarantee and Security Agreement, has been delivered to
Agent, and in the case of any other Collateral described in the Guarantee and
Security Agreement, when financing statements in appropriate form are filed in
the offices specified on Schedule 3.21(a)-1 (which financing statements may be
filed by Agent) at any time and such other filings as are specified on Schedule
2 to the Guarantee and Security Agreement have been completed (all of which
filings may be filed by Agent) at any time on or after the Funding Date, the
Guarantee and Security Agreement shall constitute a valid Lien on, and security
interest in, all right, title and interest of the Specified Parties and the Loan
Parties in such Collateral and the proceeds and products thereof, as security
for the Obligations (as defined in the Guarantee and Security Agreement), in
each case prior and superior in right to any other Person (other than Persons
holding Permitted Liens). Schedule 3.21(a)-2 lists each UCC Financing Statement
that (i) names any Specified Party or any Loan Party as debtor and (ii) will
remain on file after the Funding Date. Schedule 3.21(a)-3 lists each UCC
Financing Statement that (i) names any Specified Party or any Loan Party as
debtor and (ii) will be terminated on or prior to the Funding Date; and on or
prior to the Funding Date, Borrower will have delivered to Agent, or caused to
be filed, duly completed UCC termination statements, signed by the relevant
secured party, in respect of each such UCC Financing Statement.

(b) Each of the Mortgages is effective to create in favor of Agent, for the
benefit of the Secured Parties, a legal, valid, binding and enforceable Lien on
the Mortgaged Properties described therein and proceeds and products thereof;
and when the Mortgages are filed in the offices specified on Schedule 3.21(b)
(in the case of Mortgages to be executed and delivered on the Funding Date) or
in the recording office designated by the Loan Parties (in the case of any
Mortgage to be executed and delivered pursuant to Section 5.11(b)), each
Mortgage shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties or Prima, as applicable, in
the Mortgaged Properties described therein and the proceeds and products
thereof, as security for the Secured Obligations (as defined in the relevant
Mortgage), in each case prior and superior in right to any other Person (other
than Persons holding Permitted Liens).

3.22 Solvency. Each Specified Party and each Loan Party is, and after giving
effect to the Contribution and the incurrence of all Indebtedness and
obligations being incurred in connection herewith and therewith will be and will
continue to be, Solvent.

3.23 Gas Imbalances. Except as set forth in Schedule 3.23, on a net basis there
are no Gas Imbalances, take or pay or other prepayments with respect to any Oil
and Gas Properties which would require any Loan Party to deliver Hydrocarbons
produced from such Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor.

3.24 Hedging Agreements. Schedule 3.24 (which Schedule 3.24 shall be deemed
supplemented by any certificate delivered by Borrower pursuant to Section 5.2(b)
(so long as no Default or Event of Default has occurred and is continuing at the
time of delivery thereof)) sets forth a true and complete list of all commodity
price Hedging Agreements with any Person in effect as of the Closing Date (and
any other Hedging Agreements permitted under Section 5.11) of each Loan Party,
the material terms thereof (including the type, term, effective date,
termination date, notional amounts or volumes and swap or strike prices, as the
case may be), all credit support agreements relating thereto (including any
margin required or supplied), and the counterparty to each such agreement.

3.25 Reserve Reports. To the Loan Parties’ knowledge, (i) the assumptions stated
or used in the preparation of each Reserve Report are reasonable (it being
understood by Agent and the Lenders that assumptions as to future results are
subject to uncertainty and that no assurance can be given that any

 

39



--------------------------------------------------------------------------------

particular projections will be realized to the extent beyond any Loan Party’s
control), (ii) all information furnished by any Loan Party to the Petroleum
Engineers for use in the preparation of each Reserve Report was accurate at the
time furnished, (iii) there has been no decrease in the amount of the estimated
Proved Reserves shown in any Reserve Report since the date thereof, except for
changes (A) in pricing or (B) which have occurred as a result of production in
the ordinary course of business, and (iv) at the time furnished, no Reserve
Report omitted any statement or information necessary to cause the same not to
be misleading to Agent and the Lenders in any material respect.

3.26 Sale of Production. No Oil and Gas Property is subject to any contractual
or other arrangement (i) whereby payment for production is or can be deferred
for a substantial period after the month in which such production is delivered
(in the case of oil, not in excess of 60 days, and in the case of gas, not in
excess of 90 days) or (ii) whereby payments are made to any Loan Party other
than by checks, drafts, wire transfer advices or other similar writings,
instruments or communications for the immediate payment of money. Except for
production sales contracts, processing agreements, transportation agreements and
other agreements relating to the marketing of production that are listed on
Schedule 3.26 in connection with the Oil and Gas Properties to which such
contract or agreement relates: (i) no Oil and Gas Property is subject to any
contractual or other arrangement for the sale, processing or transportation of
production (or otherwise related to the marketing of production) which cannot be
canceled on one year’s (or fewer) notice, other than as consented to by Agent,
and (ii) all contractual or other arrangements for the sale, processing or
transportation of production (or otherwise related to the marketing of
production) are bona fide arm’s length transactions made on the best terms
available with third parties not affiliated with any Loan Party. Each Loan Party
is presently receiving a price for all production from (or attributable to) each
Oil and Gas Property covered by a production sales contract or marketing
contract listed on Schedule 3.26 that is computed in accordance with the terms
of such contract, and no Loan Party is having deliveries of production from such
Oil and Gas Property curtailed substantially below such Property’s delivery
capacity. All production and sales of Hydrocarbons produced or sold from any Oil
and Gas Properties has been accounted for and paid to the Persons entitled
thereto, in compliance in all material respects with all applicable Requirements
of Law.

3.27 Contingent Obligations. Other than obligations under the Loan Documents, no
material Contingent Obligations of any Loan Party exist (a) as of the Closing
Date, other than Contingent Obligations in connection with the Existing Credit
Agreement, or (b) as of the Funding Date.

3.28 Bank Accounts. Schedule 3.28 attached hereto lists all accounts maintained
by or for the benefit of any Loan Party with any bank or financial institution
as of the Closing Date, and the updated Schedule 3.28 delivered pursuant to
Section 4.2(e) lists all accounts maintained by or for the benefit of any Loan
Party with any bank or financial institution as of the Funding Date.

3.29 [Intentionally Omitted].

3.30 Material Contracts. Schedule 3.30 contains a complete and accurate list of
each contract, agreement or commitment (other than the Transaction Documents and
the oil and gas leases specified on Schedule 3.31(a)-1), whether oral or
written, to which any Loan Party is a party or by which it is bound, and which
are currently effective, that are: (i) non-competition agreements or other
agreements or obligations that purport to limit in any material respect the
manner in which, or the localities in which, all or any material portion of any
Loan Party’s business is conducted; (ii) contracts with 120 days or greater
remaining duration (other than leases constituting Mortgaged Properties);
(iii) agreements for the borrowing of money; (iv) employment agreements,
consulting agreements or other contract for services involving a payment of more
than $50,000 annually; (v) leases with respect to any property, real or personal
(other than leases constituting Mortgaged Properties); (vi) agreements for a
purchase or sale of assets, securities or a business, or otherwise obligating
any Loan Party to pay any

 

40



--------------------------------------------------------------------------------

consideration of more than $50,000; (vii) agreements with any agent, dealer or
distributor, including all such agreements relating to the gathering and/or
marketing of Hydrocarbons; (viii) stand-by letters of credit, guarantee or
performance bond; (ix) agreements not made in the ordinary course of business;
and (x) material contracts to which any Loan Party is a party that would
terminate or become terminable, require any Loan Party to take any action, cause
any Loan Party to lose any material benefits or give to others any rights of
amendment, acceleration, suspension, revocation or cancellation, under any such
contract as a result of the transactions contemplated in this Agreement (each of
the foregoing, a “Material Contract”).

3.31 Contribution; Contribution Documents.

(a) Set forth on Schedule 3.31(a)-1 is a complete and accurate list and
description of all of the Oil and Gas Properties being contributed by Holdings
(after giving effect to the Property Exchange) to Borrower pursuant to the
Contribution Documents, and set forth on Schedule 3.31(a)-2 is a complete and
accurate list and description of all contracts of Holdings (after giving effect
to the Property Exchange) being assigned to Borrower pursuant to the
Contribution Documents. As of the Closing Date, Schedule 3.31(a)-3 attached
hereto sets forth a good faith estimate of all other assets and liabilities of
Holdings (after giving effect to the Property Exchange) being assigned to
Borrower pursuant to the Contribution Documents, and as of the Funding Date, the
updated Schedule 3.31(a)-3 delivered pursuant to Section 4.2(e) is a complete
and accurate list and description of all other assets and liabilities of
Holdings (after giving effect to the Property Exchange) being assigned to
Borrower pursuant to the Contribution Documents. Except as set forth on Schedule
3.31(a)-2 and Schedule 3.31(a)-3 (as Schedule 3.31(a)-3 may be updated on the
Funding Date), neither Holdings nor any Subsidiary thereof that is not a Loan
Party owns any Property or other assets that are related to, or otherwise
integral to the use of, the Oil and Gas Properties listed on Schedule 3.31(a)-1.

(b) The Contribution Documents listed on Schedule 3.31(b) attached hereto
constitute all of the material agreements, instruments and undertakings to which
any Specified Party or any Loan Party is bound or by which such Person or any of
its property or assets is bound or affected relating to, or arising out of, the
Contribution. None of such material agreements, instruments or undertakings have
been amended, supplemented or otherwise modified, and all such material
agreements, instruments and undertakings are in full force and effect.

3.32 No Burdensome Restrictions. Except as set forth on Schedule 3.32, no
Specified Party, Loan Party or Subsidiary is a party to or bound by any
contract, or subject to any restriction in any Constituent Document, or any
Requirement of Law, which would reasonably be expected to have a Material
Adverse Effect.

ARTICLE IV

CONDITIONS PRECEDENT

4.1 Conditions to Closing Date. The effectiveness of this Agreement and the
obligations of Agent and each Lender hereunder are subject to the satisfaction,
on or prior to the Closing Date, of the following conditions precedent:

(a) Credit Agreement. Agent shall have received this Agreement executed and
delivered by a duly authorized officer of each of the parties hereto.

(b) Constituent Documents. All documents establishing or implementing the
ownership, capital and corporate, organizational, tax and legal structure of
each Loan Party (including, without limitation, the Constituent Documents of
Borrower) shall be reasonably satisfactory to Agent.

 

41



--------------------------------------------------------------------------------

(c) Pro forma Balance Sheet; Financial Statements. (i) The Lenders shall have
received (A) the Pro forma Balance Sheet, in form and substance satisfactory to
the Lenders, (B) audited consolidated financial statements of Holdings for the
2008, 2009 and 2010 fiscal years, (C) unaudited interim consolidated financial
statements of Holdings since December 31, 2010 for each quarterly period ended
subsequent to the date of the latest applicable financial statements delivered
pursuant to clause (B) of this paragraph as to which such financial statements
are available, and (D) an officer’s certificate of Holdings certifying that the
financial statements described in clauses (B) and (C) present fairly the
consolidated financial condition of Holdings as at each such date and the
consolidated results of its operations and its consolidated cash flows for the
respective fiscal years then ended, and that all such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the Independent Accountants and disclosed therein), and
(ii) such financial statements shall not, in the reasonable judgment of Agent or
the Lenders, reflect any Material Adverse Effect since December 31, 2010.

(d) Initial Reserve Reports. Agent shall have received a Reserve Report prepared
by the Petroleum Engineers as of July 1, 2011, with respect to the Oil and Gas
Properties of the Loan Parties and their Subsidiaries (including the Oil and Gas
Properties that constitute Contribution Assets), and with respect to the Oil and
Gas Properties of Prima that are to constitute Mortgaged Properties as of the
Funding Date, covering such period and otherwise in such form and substance
satisfactory to the Lenders in their sole discretion.

(e) Lien Searches. Agent shall have received the results of a recent lien search
in each of the jurisdictions or offices in which UCC financing statements or
other filings or recordations should be made to evidence or perfect (with the
priority required under the Loan Documents) security interests in all assets of
the Specified Parties and the Loan Parties (or would have been made at any time
during the five years immediately preceding the Closing Date to perfect Liens on
any assets owned on the Closing Date by any Loan Party), and such search shall
reveal no Liens on any of the assets of any Specified Party or any Loan Party,
except for Permitted Liens or Liens set forth on Schedule 3.21(a)-3 that were or
will be terminated, released or otherwise discharged on or prior to the Funding
Date pursuant to documentation satisfactory to Agent.

(f) Environmental Matters. Agent shall have completed a satisfactory
environmental review with respect to the Oil and Gas Properties and any other
Real Property owned or leased by the Loan Parties and their Subsidiaries.

(g) Closing Certificates. Agent shall have received a certificate (or
certificates) for each Loan Party and each Specified Party, dated the Closing
Date, in form and substance acceptable to Agent and with appropriate insertions
and attachments, (i) certifying as to the Constituent Documents, resolutions
authorizing the Transactions and officers thereof, and (ii) confirming
compliance with the conditions precedent set forth in Sections 4.1(k), (l), (q),
(r) and (s).

(h) Solvency. The Lenders shall have received a reasonably satisfactory Solvency
Certificate which shall document the solvency of each Specified Party and each
Loan Party after giving effect to the transactions contemplated hereby and the
consummation of the Contribution.

(i) Other Certifications. Agent shall have received the following:

(i) a copy of the charter of each Specified Party and each Loan Party and each
amendment thereto, certified (as of a date reasonably near the date of the
initial extension of credit) as being a true and correct copy thereof by the
Secretary of State or other applicable Governmental Authority of the
jurisdiction in which each such Person is organized;

 

42



--------------------------------------------------------------------------------

(ii) a copy of a certificate of the Secretary of State or other applicable
Governmental Authority of the jurisdiction in which each Specified Party and
each Loan Party is organized, dated reasonably near the date of the initial
extension of credit, certifying that (A) such Person has paid all franchise
taxes to the date of such certificate and (B) such Person is duly organized and
in good standing under the laws of such jurisdiction; and

(iii) a copy of a certificate of the Secretary of State or other applicable
Governmental Authority of the State of West Virginia, dated reasonably near the
date of the initial extension of credit, stating that each Specified Party and
each Loan Party (other than Borrower) is duly qualified and in good standing as
a foreign corporation or entity in such jurisdiction and has filed all annual
reports required to be filed to the date of such certificate.

(j) Lender Consents. Each Lender shall have received all internal consents and
approvals necessary for the consummation of the transactions contemplated by
this Agreement and the Security Documents.

(k) Approvals. Permits and third party approvals necessary to be obtained by a
Loan Party or a Specified Party in connection with this Agreement, the other
Transaction Documents, the consummation of the Contribution and the continuing
operations of the Loan Parties and their Subsidiaries, and the Transactions
shall have been obtained and be in full force and effect, and all applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority which would restrain, prevent or otherwise impose
adverse conditions on the Contribution or any of the other Transactions;
provided, however, that the filing with the SEC of the Information Statement,
the expiration of the SEC comment period with respect thereto, the subsequent
distribution thereof to all shareholders of Holdings, and the expiration of the
20 day waiting period after such distribution are not required in order to
satisfy this Section 4.1(k).

(l) No Material Adverse Effect. Since September 30, 2011, (i) no development,
event or circumstance that has had or could reasonably be expected to have a
Material Adverse Effect shall have occurred and be continuing, and (ii) no
material adverse change or material disruption shall have occurred and be
continuing with respect to the financial, banking or capital markets.

(m) Due Diligence. Agent shall have completed a satisfactory due diligence
review of the Loan Parties and Specified Parties, including with respect to its
company organization, business prospects, title to properties, tax, legal and
accounting issues. The Lenders shall have completed a satisfactory due diligence
review of the Specified Parties, the Loan Parties and their Subsidiaries,
including their business prospects, title to their properties and tax, legal,
environmental and accounting issues.

(n) Contracts. Agent shall have received a true, correct and complete copy,
certified as to such by a Responsible Officer of the applicable Loan Parties, of
each Material Contract and each contract listed on Schedule 3.31(a)-2.

(o) Initial Approved Capital Budget. Agent and Lenders shall have received a
capital budget for the fiscal year 2012, which capital budget shall be in a form
and substance acceptable to Agent and Lenders (such budget, the “Initial
Approved Capital Budget”).

(p) Retained Assets. Agent shall have received a written description, in form
and substance reasonably satisfactory to Agent, of the Property of Holdings and
its Subsidiaries (other than the Loan Parties) that will not be contributed to
Borrower under the Contribution Documents.

 

43



--------------------------------------------------------------------------------

(q) Directors. The Approved Directors shall have been appointed to the board of
directors of Borrower, and Borrower shall have no other directors other than the
Approved Directors.

(r) Representations and Warranties. Each of the representations and warranties
made by any Specified Party or any Loan Party in or pursuant to any Loan
Document shall be true and correct on and as of the Closing Date or, with
respect to any representations and warranties that are by their express terms
made as of a specified earlier date, on and as of such earlier date.

(s) No Default. No Default or Event of Default shall have occurred and be
continuing on the Closing Date.

(t) Additional Documents. Agent and the Lenders shall have received such other
documents, agreements, certificates and information as such Persons shall
reasonably request.

4.2 Conditions to the Funding Date. The agreement of each Lender to make the
Loans requested to be made by it hereunder is subject to the satisfaction, on or
prior to the Funding Date, of the following conditions precedent:

(a) Termination of Existing Credit Facility. Agent shall have received evidence
satisfactory to Agent that the Existing Credit Agreement shall be terminated on
the Funding Date substantially contemporaneously with the funding of the Loans,
all amounts thereunder shall be simultaneously paid in full and arrangements
satisfactory to Agent shall have been made for the termination of Liens and
security interests granted in connection therewith.

(b) Closing of Contribution; Contribution Documents. The Contribution shall,
concurrently with the funding of the Loans, be consummated on the terms and
conditions satisfactory to the Agent and the Lenders. Agent shall have received
a duly executed copy of each of the Contribution Documents, certified to be
true, correct and complete as of the Funding Date by a Responsible Officer of
Borrower.

(c) Republic Documents. Agent shall have received a duly executed copy of each
New Republic Document, in form and substance satisfactory to the Agent and
certified to be true, correct and complete as of the Funding Date by a
Responsible Officer of Borrower.

(d) Overhead Services Agreement. Agent shall have received a duly executed copy
of the Overhead Services Agreement, in form and substance satisfactory to the
Agent and certified to be true, correct and complete as of the Funding Date by a
Responsible Officer of Borrower.

(e) Certain Schedule Updates. Agent shall have received an updated Schedule 3.28
and an updated Schedule 3.31(a)-3, in each case, dated as of the Funding Date
and reasonably satisfactory to Agent.

(f) Updated Pro Forma Balance Sheet. The Lenders shall have received an updated
Pro forma Balance Sheet, in form and substance satisfactory to the Lenders.

(g) Guarantee and Security Agreement. Agent shall have received the Guarantee
and Security Agreement executed and delivered by a duly authorized officer of
each of the parties thereto.

(h) Mortgages. Agent shall have received duly executed Mortgages satisfactory in
form and substance to Agent granting Liens in favor of Agent in all of the Oil
and Gas Properties of the Loan Parties and Prima (including, for the avoidance
of doubt, all of the Oil and Gas Properties that constitute Contribution Assets
and all of the Oil and Gas Properties listed on Schedule 1.1(b)).

 

44



--------------------------------------------------------------------------------

(i) Pledged Capital Stock; Stock Powers; Acknowledgment and Consent; Pledged
Notes. Agent shall have received (i) the certificates representing the shares of
Capital Stock that are certificated securities and that are pledged pursuant to
the Guarantee and Security Agreement, together with an undated stock power for
each such certificate executed in blank by a duly authorized officer of the
pledgor thereof, (ii) in the case of Capital Stock that is a “security” (as
defined in the UCC) but is not evidenced by a certificate, an Instructions
Agreement, substantially in the form of Annex A to the Guarantee and Security
Agreement, duly executed by any issuer of Capital Stock pledged pursuant to the
Guarantee and Security Agreement, and (iii) each promissory note pledged
pursuant to the Guarantee and Security Agreement endorsed (without recourse) in
blank (or accompanied by an executed transfer form in blank satisfactory to
Agent) by the pledgor thereof.

(j) Filings, Registrations and Recordings. Each document (including any UCC
financing statement) required by the Security Documents or under law or
reasonably requested by Agent to be filed, registered or recorded in order to
create in favor of Agent, for the benefit of the Secured Parties, a perfected
Lien on the Collateral described therein, prior and superior in right to any
other Person (other than with respect to Permitted Liens), shall have been
filed, registered or recorded or shall have been delivered to Agent in proper
form for filing, registration or recordation.

(k) Legal Opinions. Agent shall have received the executed legal opinion of
(i) Fulbright & Jaworski LLP, counsel to the Specified Parties and the Loan
Parties, (ii) Bowles Rice McDavid Graff & Love LLP, West Virginia counsel to the
Specified Parties and the Loan Parties, and (iii) the law firm of Gordon Silver,
Nevada counsel to Borrower, in each case, with respect to such matters as may be
reasonably requested by Agent and in form and substance reasonably satisfactory
to Agent.

(l) Warrants. Borrower shall have duly issued in the name of each Lender (or
such designee as any Lender may identify) and delivered to Agent warrants in the
form attached hereto as Exhibit I (collectively, the “Warrants”).

(m) Insurance. Agent shall have received a summary of the insurance carried in
respect of each Loan Party and its Properties, including copies of all relevant
insurance policies (which insurance shall be in accordance with Section 5.7(a))
and certificates of insurance, satisfying the requirements of Section 5.7(b) and
otherwise reasonably satisfactory to Agent, naming Agent, for the ratable
benefit of the Secured Parties, as “lender loss payee” under its property loss
policies and as “additional insured” on its comprehensive and general policies
and providing that they shall not be canceled, amended or changed without at
least 30 days’ (ten days for nonpayment) written notice to Agent.

(n) Depositary Agreement and Other Deposit Account Control Agreements. Agent
shall have received the following documents, in each case executed and delivered
by a duly authorized officer of each of the parties thereto: (i) the Depositary
Agreement and (ii) each other Deposit Account Control Agreement required by
Agent to be delivered hereunder

(o) Approvals. Permits and third party approvals necessary to be obtained by a
Loan Party or a Specified Party in connection with this Agreement, the other
Transaction Documents, the consummation of the Contribution and the continuing
operations of the Loan Parties and their Subsidiaries, and the Transactions
shall have been obtained and be in full force and effect, and all applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority which would restrain, prevent or otherwise impose
adverse conditions on the Contribution or any of the other Transactions;
provided, that for the avoidance of doubt, the filing with the SEC of the
Information Statement, the expiration of the SEC comment period with respect
thereto, the subsequent distribution thereof to all shareholders of Holdings,
and the expiration of the 20 day waiting period after such distribution shall be
required in order to satisfy this Section 4.2(o).

 

45



--------------------------------------------------------------------------------

(p) Other Certifications. Agent shall have received a copy of a certificate of
the Secretary of State or other applicable Governmental Authority of the State
of West Virginia, dated reasonably near the date of the initial extension of
credit, stating that Borrower is duly qualified and in good standing as a
foreign corporation or entity in such jurisdiction and has filed all annual
reports required to be filed to the date of such certificate.

(q) Fees. The Lenders and Agent shall have received all fees required to be paid
and shall have reimbursed Agent and its affiliates for all expenses incurred for
which it is obligated, in each case, under any Loan Document (including
reasonable fees, disbursements and other charges of counsel to Agent), on or
before the Funding Date. All such amounts will be paid with proceeds of Loans
made on the Funding Date and will be reflected in the funding instructions given
by Borrower to Agent on or before the Closing Date.

(r) Representations and Warranties. Each of the representations and warranties
made by any Loan Party or any Specified Party in or pursuant to the Loan
Documents and the Contribution Documents shall be true and correct on and as of
the Funding Date as if made on and as of such date, except for representations
and warranties expressly stated to relate to a specific earlier date, in which
case such representations and warranties shall be true and correct as of such
earlier date.

(s) No Default. No Default or Event of Default shall have occurred and be
continuing on the Funding Date or after giving effect to the extensions of
credit requested to be made on the Funding Date.

(t) Material Adverse Effect. Since the Closing Date, (i) no development, event
or circumstance that has had or could reasonably be expected to have a Material
Adverse Effect shall have occurred and be continuing, and (ii) no litigation or
other legal action or proceeding has been initiated or threatened by or on
behalf of any shareholder of Holdings with respect to any of the Transactions.

4.3 Conditions Deemed Fulfilled. Except to the extent that Borrower has
disclosed in the Borrowing Notice that an applicable condition specified in
Section 4.1 or 4.2, as applicable, will not be satisfied as of the Closing Date
or the Funding, as applicable, Borrower shall be deemed to have made a
representation and warranty as of such time that the conditions specified in
Section 4.1 or 4.2, as applicable, have been satisfied. No such disclosure by
Borrower that a condition specified in Section 4.1 or 4.2 will not be satisfied
as of Closing Date or the Funding Date shall affect the right of each Lender not
to make the Loans requested to be made by it if such condition has not been
satisfied at such time.

ARTICLE V

AFFIRMATIVE COVENANTS

Borrower hereby agrees that, so long as the Commitments remain in effect, or any
Loan or other amount is owing to any Lender or Agent hereunder, Borrower shall,
and shall cause each of its Subsidiaries to (and to the extent that the
following covenants expressly apply to any Specified Party, each such Specified
Party agrees, by its execution of the Guarantee and Security Agreement, to):

5.1 Financial Statements. Furnish to Agent and each Lender:

(a) as soon as available, but in any event within 120 days after the end of each
fiscal year of Borrower, commencing with the 2011 fiscal year, a copy of the
audited consolidated balance sheet of Borrower and its Subsidiaries as at the
end of such year and the related audited consolidated statements of income and
of cash flows for such year, setting forth in each case in comparative form the
figures as of the end of and for the previous year, together with a narrative
discussion and analysis of the financial condition and results of operations of
Borrower and its Subsidiaries for such fiscal year as compared to

 

46



--------------------------------------------------------------------------------

the previous year, and, with respect to the audited consolidated balance sheet
of Borrower and its Subsidiaries and the related audited consolidated statements
of income and of cash flows for the 2012 fiscal year and each fiscal year
thereafter, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by the
Independent Accountants;

(b) as soon as available, but in any event not later than 60 days after the end
of each fiscal quarter of each fiscal year of Borrower, a narrative discussion
and analysis of the financial condition and results of operations of Borrower
and its Subsidiaries for such fiscal quarter and for the period from the
beginning of the then current fiscal year to the end of such fiscal quarter, as
compared to the portion of the projections covering such periods and to the
comparable periods of the previous year;

(c) as soon as available, but in any event not later than 30 days after the end
of each calendar month commencing on January 31, 2012, the unaudited
consolidated balance sheet of Borrower and its Subsidiaries as at the end of
such month and the related unaudited consolidated statements of income and of
cash flows for such month and the portion of the fiscal year through the end of
such month, setting forth in each case in comparative form the figures as of the
end of and for the corresponding period in the previous year, certified by a
Responsible Officer of Borrower as being fairly stated in all material respects
(subject to normal year-end audit adjustments);

(d) as soon as available, but in any event not later than 30 days after the end
of each month a schedule, certified by a Responsible Officer of Borrower, a
detail of the Capital Expenditures made by Borrower and its Subsidiaries during
such month in such form and with such detail as Agent shall request; and

(e) such other information as Agent or any Lender may from time to time request.

All such financial statements delivered pursuant to this Section 5.1 shall be
complete and correct in all material respects and prepared in reasonable detail
and in accordance with GAAP applied consistently throughout the periods
reflected therein and with prior periods (except as approved by the Independent
Accountants or Responsible Officer of Borrower, as the case may be, and
disclosed therein, and quarterly financial statements shall be subject to normal
year-end audit adjustments and need not be accompanied by footnotes).

5.2 Collateral Reporting. Furnish to Agent:

(a) as soon as available, but in any event within 30 days after the end of each
month, a report, in form and substance reasonably satisfactory to Agent, setting
forth a statement of gross and net production and sales proceeds of all
Hydrocarbons produced from the Oil and Gas Properties of Borrower and its
Subsidiaries, together with such other information as Agent may reasonably
request;

(b) as soon as available, but in any event within 30 days after the end of each
quarterly period of each fiscal year, a report, in form and substance reasonably
satisfactory to Agent, setting forth as of the last Business Day of such
quarterly period, a summary of the hedging positions of Borrower and its
Subsidiaries under all Hedging Agreements (including any contracts of sale which
provide for prepayment for deferred shipment or delivery of Hydrocarbons or
other commodities) of Borrower and its Subsidiaries, including the type, term,
effective date, termination date and notional principal amounts or volumes, the
hedged price(s), interest rate(s) or exchange rate(s), as applicable, and any
new credit support agreements relating thereto;

(c) (i) on or before March 31 of each year, a Reserve Report prepared by the
Petroleum Engineers dated as of December 31 of the previous year; (ii) promptly
after written request by Agent, a

 

47



--------------------------------------------------------------------------------

Reserve Report prepared by the Petroleum Engineers dated as of the first day of
the month during which Borrower receives such request; provided that, unless an
Event of Default shall then be continuing, Agent may request, at Borrower’s cost
and expense, no more than one such Reserve Reports during any 12-month period,
with any additional requests for updated Reserve Reports during any such period
to be at Agent’s cost and expense, and after the occurrence and during the
continuance of an Event of Default, Agent may, from time to time, request such
Reserve Reports at the sole cost and expense of Borrower, in each case together
with an accompanying report on, since the date of the last Reserve Report
previously delivered hereunder, Oil and Gas Property sales, Oil and Gas Property
purchases and changes in categories concerning the Oil and Gas Properties owned
by Borrower and its Subsidiaries which have attributable to them Proved Reserves
and containing information and analysis with respect to the Proved Reserves of
Borrower and its Subsidiaries as of the date of such report and the PV 10 Value;
and (iii) together with each Reserve Report furnished pursuant to (i) or (ii),
(A) any updated production history of the Proved Reserves of Borrower and its
Subsidiaries as of such date, (B) the lease operating expenses attributable to
the Oil and Gas Properties of Borrower and its Subsidiaries for the prior
12-month period, (C) any other information as to the operations of Borrower and
its Subsidiaries as reasonably requested by Agent and (D) such additional data
and information concerning pricing, quantities, volume of production and
production imbalances from or attributable to the Oil and Gas Properties with
respect thereto as Agent may reasonably request;

(d) not later than 30 days after the end of each March 31, June 30 and
September 30 of each fiscal year, a Reserve Report prepared as of each such
date, which report may be prepared by petroleum engineers who are employees of
Borrower (rather than the Petroleum Engineers), together with an accompanying
report on Oil and Gas Property sales, Oil and Gas Property purchases and changes
in categories since the date of the last Reserve Report previously delivered
under this Agreement, both in the same form and substance as the Reserve Reports
referred to in Section 5.2(c), each such Reserve Report having been prepared by
or at the direction of Borrower and (together with the related PV 10 Value
calculation) having been certified in writing by the Responsible Officer of
Borrower as to the truth and accuracy of the historical information utilized to
prepare the Reserve Report;

(e) to the extent not previously disclosed to Agent, promptly upon the
acquisition thereof, a listing of any Hydrocarbon Interests or Real Property
acquired by any Loan Party at a purchase price in excess of $1,000,000 and a
listing of any Intellectual Property acquired by Borrower and its Subsidiaries
at a purchase price in excess of $250,000, in each case since the date of the
most recent list delivered pursuant to this Section 5.2(e) (or, in the case of
the first such list so delivered, since the Closing Date);

(f) reports, certifications, engineering studies, environmental assessments or
other written material or data requested by, and in form, scope and substance
reasonably satisfactory to, Agent or the Required Lenders, in the event that
Agent or the Required Lenders at any time have a reasonable basis to believe
that there may be a material violation of any Environmental Law or a condition
at any Property owned, operated or leased by Borrower and its Subsidiaries that
could reasonably give rise to a Material Adverse Effect, or if an Event of
Default has occurred and is continuing; provided that if any Loan Party fails to
provide such reports, certifications, engineering studies or other written
material or data within 75 days after the request of Agent or the Required
Lenders, Agent shall have the right, at Borrower and its Subsidiaries sole cost
and expense, to conduct such environmental assessments or investigations as may
reasonably be required to enable Agent and the Required Lenders to determine
whether Borrower and its Subsidiaries is in material compliance with
Environmental Laws;

(g) prior to any Asset Sale anticipated to generate in excess of $250,000 in Net
Cash Proceeds, at least ten days prior written notice thereof, which notice
shall (i) describe such Asset Sale or the nature and material terms and
conditions of such transaction and (ii) state the estimated Net Cash Proceeds
anticipated to be received by Borrower and its Subsidiaries;

 

48



--------------------------------------------------------------------------------

(h) within 60 days after the Closing Date, a listing of all Oil and Gas
Properties of each Loan Party and each Subsidiary thereof, including all
contracts under which any Loan Party or any Subsidiary has the right to earn,
purchase or otherwise acquire an ownership or revenue interest in any
Hydrocarbon Interests of any other Person, and all other Real Property and
Intellectual Property of any Loan Party or any Subsidiary (in the case of
Intellectual Property, limited to any individual item purchased or otherwise
acquired for consideration in excess of $5,000), which are not, as of the
Funding Date, encumbered, or purported to be encumbered, by a Lien in favor of
Agent pursuant to the Security Documents, and which list shall be updated as
prescribed in Section 5.3(a);

(i) as soon as is practicable following the written request of Agent and in any
event within 60 days after the end of each fiscal year, (i) a report in form and
substance satisfactory to Agent and the Lenders outlining all material insurance
coverage maintained as of the date of such report by each Loan Party and the
duration of such coverage and (ii) an insurance broker’s statement that all
premiums then due and payable with respect to such coverage have been paid and
confirming that Agent has been named as loss payee or additional insured, as
applicable;

(j) promptly after the formation of any pool or unit in accordance herewith, a
conformed copy of the recorded pooling agreement, declaration of pooling, or
other instrument creating the pool or unit and, in the event any proceeding of
any Governmental Authority which seeks the pooling of unitizing of all or any
part of the Oil and Gas Properties is commenced, prompt written notice thereof
to Agent; and

(k) promptly after request by Agent, such other reports and information with
respect to the Oil and Gas Properties of the Loan Parties, the other Collateral
(including any Property of any Specified Party that constitutes Collateral) or
the financial condition of any Loan Party or any Specified Party as may be
reasonably requested.

Each delivery of a Reserve Report by Borrower to Agent pursuant to this
Agreement shall constitute a representation and warranty by Borrower to Agent
and the Lenders (A) with respect to the matters referenced in Section 3.9(c),
(B) that the Loan Parties own the Oil and Gas Properties specified therein free
and clear of any Liens (except Permitted Liens) and (C) that the Mortgaged
Properties mortgaged by the Loan Parties constituting 90% of the PV 10 Value of
all Proved Reserves covered therein are subject to an Acceptable Security
Interest (unless, in the case of clause (C), Borrower delivers a certificate
executed by a Responsible Officer contemporaneously with the delivery of such
Reserve Report certifying that additional Oil and Gas Properties need to become
Mortgaged Properties in order to comply with Section 5.12(a) and providing
descriptions of such Oil and Gas Properties).

5.3 Certificates; Other Information. Furnish to Agent and each Lender or, in the
case of clause (c) or (g), to the relevant Lender or Agent, as applicable:

(a) concurrently with the delivery of any financial statements pursuant to
Section 5.1, (i) a Compliance Certificate of a Responsible Officer of Borrower
(A) stating that, to the best of such Responsible Officer’s knowledge, no
Default or Event of Default then exists except as specified in such certificate,
and (B) in the case of quarterly and annual financial statements, containing all
information and calculations necessary for determining compliance by the Loan
Parties with Section 6.1 and determining the Consolidated Leverage Ratio, and
(ii) in the case of quarterly and annual financial statements, to the extent not
previously disclosed to Agent, in writing, an updated listing of any Oil and Gas
Properties, Hydrocarbon Interests or other Real Property or Intellectual
Property acquired by any Loan Party or Subsidiary (in the case of Intellectual
Property, limited to any individual item purchased or otherwise acquired for
consideration in excess of $50,000), or with respect to which any Loan Party
shall acquire a right to earn, purchase or otherwise acquire, since the date of
the most recent updated list delivered pursuant to this clause (ii) (or, in the
case of the first such list so delivered, since the Closing Date);

 

49



--------------------------------------------------------------------------------

(b) as soon as possible and in any event within five days of a Responsible
Officer of a Loan Party or an officer of any Specified Party obtaining knowledge
thereof: (i) notice of any development, event, or condition that, individually
or in the aggregate with other developments, events or conditions that,
individually or in the aggregate, could reasonably be expected to result in the
payment by Borrower and its Subsidiaries in the aggregate, of a Material
Environmental Amount; and (ii) any notice that any Governmental Authority has
taken action to or may deny any application for an Environmental Permit or other
Material Permit sought by, or revoke or refuse to renew any such Permit held by
Borrower and its Subsidiaries or operator of any Oil and Gas Property or
condition approval of any such Permit on terms and conditions if the effect of
any such action would have a Material Adverse Effect;

(c) upon the reasonable request of Agent, prompt access to all geological,
engineering and related data contained in the files of any Loan Party or readily
accessible to any Loan Party relating to its Mortgaged Properties, subject to
and as may be limited by any confidentiality agreements to which such Loan Party
is a party or by which any such data is bound; provided that upon the request of
Agent, such Loan Party shall make such reasonable efforts to obtain a release
from such confidentiality agreements for the purpose of providing such data to
Agent;

(d) within five Business Days after receipt thereof by any Loan Party, copies of
each final management letter, exception report or similar letter or report
received by such Loan Party from its Independent Accountant;

(e) upon the written request of Agent, copies of all Tax Returns filed by any
Specified Party or any Loan Party in respect of taxes measured by income
(excluding sales, use and like taxes);

(f) (i) no later than 10 Business Days (or such less period as may be agreed by
Agent) prior to the effectiveness thereof, copies of substantially final drafts
of any proposed amendment, supplement, waiver or other modification with respect
to any Contribution Document of any Loan Party or any Specified Party, the
Overhead Services Agreement or any Republic Document, and (ii) promptly upon
execution of any amendment, supplement, waiver or other modification described
in clause (i) above, fully executed copies thereof; provided that, for the
avoidance of doubt, no such amendments, supplements, waivers or modifications
shall be permitted unless entered into in accordance with Section 6.23; and

(g) promptly, such additional financial and other information as Agent or any
Lender may from time to time reasonably request.

5.4 Payment of Obligations. Timely (taking into account any applicable
extensions) file all Tax Returns required to be filed by the Specified Parties,
Borrower and their Subsidiaries and pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, (a) in the
case of the Specified Parties and Borrower, all of the Tax obligations of the
Specified Parties, Borrower and their Subsidiaries, and (b) in the case of
Borrower, all of its other material obligations of whatever nature, except, in
each case, where the amount or validity thereof is currently being contested in
good faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the Loan Party obligated
therefor.

5.5 Maintenance of Existence; Compliance with Obligations, Requirements, etc.

(a) (i) Preserve, renew and keep in full force and effect the corporate or other
existence of Holdings, Prima and Borrower and (ii) take all reasonable action to
maintain all rights, privileges, franchises, Permits and licenses necessary or
desirable in the normal conduct of Borrower’s business, except, in each case, as
otherwise permitted by Section 6.4 and except, in the case of clause (ii) above,
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

50



--------------------------------------------------------------------------------

(b) To the extent not in conflict with this Agreement or the other Loan
Documents, comply with all (i) Contractual Obligations and Constituent Documents
and (ii) Permits and Requirements of Law, and use its reasonable efforts to
cause all employees, crew members, agents, contractors and subcontractors of any
Loan Party to comply with all Permits and Requirements of Law as may be
necessary or appropriate to enable such Loan Party so to comply, except, in the
case of Contractual Obligations, Permits and Requirements of Law, where the
failure to comply could not reasonably be expected to result in a Material
Adverse Effect.

5.6 Operation and Maintenance of Property.

(a) Keep, preserve and maintain all Property and systems, including all
improvements, personal property and equipment, useful and necessary in its
business in good working order and condition in accordance with the general
practice of other businesses of similar character and size (ordinary wear and
tear excepted) and make all necessary repairs, renewals and replacements so that
its business may be property conducted at all times.

(b) Keep and continue all Closing Leases and Interests, all other estates and
interests constituting Oil and Gas Properties relating thereto, and all
contracts and agreements relating thereto in full force and effect in accordance
with the terms thereof and not permit the same to lapse or otherwise become
impaired for failure to comply with the obligations thereof, whether express or
implied; provided that this provision shall not prevent any Loan Party from
abandoning and releasing any such Closing Leases and Interests upon their
termination as the result of cessation of production in paying quantities that
did not result from the failure of any Loan Party to maintain such production as
a reasonably prudent operator.

(c) On and after the Post-Closing Lease and Interest Cure Date, keep and
continue all Cured Post-Closing Leases and Interests, all other estates and
interests constituting Oil and Gas Properties relating thereto, and all
contracts and agreements relating thereto in full force and effect in accordance
with the terms thereof and not permit the same to lapse or otherwise become
impaired for failure to comply with the obligations thereof, whether express or
implied; provided that this provision shall not prevent any Loan Party from
abandoning and releasing any such Cured Post-Closing Leases and Interests upon
their termination as the result of cessation of production in paying quantities
that did not result from the failure of any Loan Party to maintain such
production as a reasonably prudent operator.

(d) On and after the Litigation Lease and Interest Cure Date, keep and continue
all Cured Litigation Leases and Interests, all other estates and interests
constituting Oil and Gas Properties relating thereto, and all contracts and
agreements relating thereto in full force and effect in accordance with the
terms thereof and not permit the same to lapse or otherwise become impaired for
failure to comply with the obligations thereof, whether express or implied;
provided that this provision shall not prevent any Loan Party from abandoning
and releasing any such Cured Litigation Leases and Interests upon their
termination as the result of cessation of production in paying quantities that
did not result from the failure of any Loan Party to maintain such production as
a reasonably prudent operator.

(e) To the extent that the Oil and Gas Properties are operated by any Loan
Party, act as a prudent operator in an effort to identify and prevent the
occurrence of any drainage of Hydrocarbons from the Oil and Gas Properties and
carry out all such operations as would a reasonable and prudent operator in
accordance with standard industry practices; and, to the extent that the Oil and
Gas Properties are not operated by any Loan Party, utilize the property and
contractual rights of each Loan Party as a prudent owner in an effort to
identify and prevent the occurrence of any drainage of Hydrocarbons from the Oil
and Gas Properties and to cause the reasonable and prudent operation thereof in
accordance with standard industry practices.

 

51



--------------------------------------------------------------------------------

(f) Promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties or other material Properties and will
do all other things necessary to keep unimpaired their rights with respect
thereto and prevent any forfeiture thereof or default thereunder.

(g) Promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Properties.

(h) To the extent any Loan Party is not the operator of any Oil and Gas
Properties or other material Properties, use its commercially reasonable efforts
to cause the operator to comply with this Section 5.6.

5.7 Insurance.

(a) Maintain with financially sound and reputable insurance companies insurance
on all its Property meeting the requirements of the Guarantee and Security
Agreement and in at least such amounts and against at least such risks (but
including in any event general liability) as are usually insured against in the
same general area by companies engaged in the same or a similar business, with
such deductibles as are reasonably acceptable to Agent.

(b) Name Agent, for the ratable benefit of the Secured Parties, as “loss payee”
under its casualty loss policies and Agent as “additional insured” on its
comprehensive and general liability policies and cause all such casualty loss
policies to be reasonably satisfactory to Agent in all respects and provide that
they shall not be canceled, amended or changed without at least 30 days’ (ten
days for nonpayment) written notice to Agent.

(c) Renew all insurance policies referred to in this Section 5.7 on terms no
less favorable to Agent for the ratable benefit of the Secured Parties during
the term of this Agreement and cause any substitute underwriter to be, in
Borrower’s reasonable opinion, as financially sound as Borrower’s existing
underwriters.

5.8 Inspection of Property; Books and Records; Discussions.

(a) Keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities.

(b) Permit Agent and the Lenders, or any agents or representatives thereof, one
time per fiscal year during Borrower’s normal business hours, and upon two
Business Days’ notice (except that, during the continuance of an Event of
Default, no such notice shall be required and such right shall not be limited in
frequency) to (i) go upon, examine and inspect the Properties of any Loan Party,
(ii) during any such visit, inspect and verify the amount, character and
condition of any of the Property of any Loan Party, (iii) during any such visit,
examine and, at Borrower’s cost and expense, make copies of and abstracts from
the records and books of account of any Loan Party, and (iv) discuss the
affairs, finances and accounts of any Loan Party with any of their respective
officers, directors, employees, Independent Accountants or Petroleum Engineers,
it being understood that, except as otherwise stated in clause (iii)

 

52



--------------------------------------------------------------------------------

above, Agent and each Lender will pay the costs and expenses incurred by it in
exercising its rights under this Section 5.8(b); provided that after the
occurrence and during the continuation of an Event of Default, Borrower shall
reimburse Agent and each Lender promptly after a request therefor for the
reasonable costs and expenses incurred by it in connection with the exercise of
its rights under this Section 5.8(b).

(c) Authorize the Independent Accountants of Borrower to disclose to Agent or
any Lender any and all financial statements and other information of any kind,
as Agent or any Lender reasonably requests, from Borrower and which the
Independent Accountants may have with respect to the business, financial
condition, results of operations or other affairs of any Loan Party.

5.9 Notices. Promptly, and in any event within three Business Days after any
Loan Party’s knowledge thereof, give notice to Agent and each Lender of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default (or alleged default) under any
Contractual Obligation of any Loan Party or (ii) litigation, investigation or
proceeding which may exist at any time between any Loan Party and any
Governmental Authority, that in case of clause (i) or (ii), if not cured or if
adversely determined, as the case may be, could reasonably be expected to have a
Material Adverse Effect;

(c) any litigation or proceeding affecting any Loan Party in which the damages
claimed are not covered by insurance is $100,000 or more or in which injunctive
or similar relief is sought;

(d) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect; and

(e) the audit or examination of any Tax Return by any Governmental Authority,
the receipt by any Loan Party of notice of any such audit or examination or the
assertion of any claim for taxes against any Loan Party by any Governmental
Authority.

Each notice pursuant to this Section 5.9 shall be accompanied by a statement of
a Responsible Officer of the applicable Loan Party setting forth details of the
occurrence referred to therein and stating what action any Loan Party proposes
to take with respect thereto.

5.10 Environmental Laws.

(a) Comply in all material respects with, and use commercially reasonable
efforts to ensure compliance in all material respects at any Property owned,
leased or operated by any Loan Party by all tenants, subtenants, lessees,
sub-lessees, farmoutees, operators and contractors, if any, with, all applicable
Environmental Laws and Environmental Permits, and obtain and comply in all
material respects with and maintain, and use commercially reasonable efforts to
ensure that all tenants, subtenants, lessees, sub-lessees, farmoutees, operators
and contractors obtain and comply in all material respects with and maintain,
any and all Environmental Permits required by applicable Environmental Laws with
respect to any Property owned, leased or operated by any Loan Party; provided
that with respect to each such tenant, subtenant, lessee, sub-lessee, farmoutee,
operator and contract that constitutes an Affiliate thereof, Borrower shall, and
shall cause each of its Subsidiaries to, ensure that such Affiliate complies
with the foregoing.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all reporting, investigative, remedial, removal and other actions required under
Environmental Laws as a result of a release of or the discovery of Materials of
Environmental Concern, and promptly comply in all material respects with all
lawful orders and directives of all Governmental Authorities regarding
Environmental Laws.

 

53



--------------------------------------------------------------------------------

(c) As soon as available, and in any case within five Business Days prior to the
closing of any acquisition of Oil and Gas Properties by a Loan Party for which
Borrower reasonably believes that liability of any Loan Party for environmental
remediation potentially associated with the ownership or operation of all such
Oil and Gas Properties (exclusive of usual and customary platform maintenance,
refurbishment and abandonment obligations) is expected to exceed a Material
Environmental Amount, deliver to Agent an environmental report covering such Oil
and Gas Properties to be acquired, in form and substance reasonably satisfactory
to Agent and the Required Lenders.

(d) Promptly, but in no event later than five days after the occurrence of a
triggering event, notify Agent in writing of any threatened action,
investigation or inquiry by any Governmental Authority or any demand or
threatened lawsuit by any landowner or other third party against any Loan Party
or its Properties of which Borrower has knowledge in connection with any
Environmental Laws (excluding routine testing and corrective action) if Borrower
reasonably anticipates that such action may result in liability (whether
individually or in the aggregate) in excess of $100,000.

5.11 Commodity Price Protection.

(a) If requested in writing by Agent, within ten Business Days after such
request, the Loan Parties shall enter into and maintain Hedging Agreements that
(i) cover up to 50% of the Projected Oil and Gas Production consisting of crude
oil and natural gas liquids and up to 50% of the Projected Oil and Gas
Production consisting of natural gas (consisting of swaps, costless collars or
put options or a combination all three), in each case, measured at the time of
entry into such Hedging Agreement, of the Loan Parties’ and their Subsidiaries’
aggregate Projected Oil and Gas Production anticipated to be sold in the
ordinary course of such Persons’ business for the period requested by Agent
(but, in any event, such period shall not extend beyond the date that is six
months after the Maturity Date), and having minimum floor prices that are
acceptable to Agent in its reasonable discretion and (ii) comply with
Section 6.15. Agent may also require extensions of any Hedging Agreements up to
six months beyond the Maturity Date while Loans or any other Obligations remain
outstanding.

(b) Provide Agent a copy of each Hedging Agreement confirmation provided to any
Loan Party as soon as practicable, but in any event within five Business Days
after the execution thereof. On or before March 31, June 30, September 30 and
December 31 of each year, provide to Agent true, correct and complete copies,
certified as such by a Responsible Officer of Borrower, of all Hedging
Agreements and related confirmations to which any Loan Party is a party to the
extent not previously provided to Agent in accordance with this Section 5.11(b).

5.12 Collateral Matters.

(a) At all times Borrower shall, and shall cause each other Loan Party to, grant
to Agent an Acceptable Security Interest in Mortgaged Properties constituting
90% of the PV 10 Value of the Proved Reserves of Borrower and its Subsidiaries.

(b) With respect to any Oil and Gas Property or other Property acquired
(including any interest of a Loan Party in Oil and Gas Properties acquired as
the result of the formation of any pool or unit in accordance with Section 6.19)
after the Closing Date by any Loan Party as to which Agent, for the benefit of
the Secured Parties, does not have an Acceptable Security Interest (other than
any Real Property not constituting an Oil and Gas Property), promptly, and in
any event within 30 days, (i) execute and deliver to Agent such Security
Documents or amendments to Security Documents and take all

 

54



--------------------------------------------------------------------------------

actions, including without limitation, the filing of any financing statements or
Mortgages, as Agent deems necessary or advisable to grant to Agent, for the
benefit of the Secured Parties, an Acceptable Security Interest in such
Property, and (ii) if such Property includes Oil and Gas Properties having any
Proved Reserves, deliver to Agent (A) Title Opinions or other title information
acceptable to Agent to the extent required by Section 5.13 or otherwise
reasonably requested by Agent, and (B) such legal opinions relating to the
matters described in clause (i) immediately preceding as Agent may reasonably
request, which legal opinions shall be in form and substance, and from counsel,
reasonably satisfactory to Agent; provided that unless a Property is acquired
for a purchase price or other consideration in excess of $100,000, no Loan Party
shall be required to take the actions specified in this Section 5.12(b) prior to
the end of the fiscal quarter in which the acquisition occurs, or if earlier,
the date at which the cumulative amount of purchase price or other consideration
for all Property acquired in such quarter equals or exceeds $100,000, at which
time all Property theretofore acquired and not previously made subject to a Lien
in favor of Agent shall be made so subject.

(c) With respect to any fee interest in any Real Property (other than Oil and
Gas Property) acquired after the Closing Date by any Loan Party (other than any
such real property acquired for an aggregate consideration valued at less than
$100,000), promptly (i) execute and deliver a first priority Mortgage (subject
only to Permitted Liens) in favor of Agent, for the benefit of the Secured
Parties, covering such real property and designating thereon the appropriate
recording office, (ii) if requested by Agent, provide Agent with (A) title and
extended coverage insurance covering such real property in an amount at least
equal to the purchase price of such real property (or such other amount as shall
be reasonably specified by Agent) as well as a current ALTA or ALTAX survey
thereof, together with a surveyor’s certificate, (B) any consents or estoppels
reasonably deemed necessary or advisable by Agent in connection with such
Mortgage, each of the foregoing in form and substance reasonably satisfactory to
Agent and (C) if requested by Agent, deliver to Agent legal opinions relating to
the matters described above, which opinions shall be in form and substance, and
from counsel, reasonably satisfactory to Agent.

(d) With respect to any new Subsidiary created or acquired by any Loan Party or
otherwise becoming a Subsidiary after the Closing Date, concurrently with such
creation, acquisition or becoming a Subsidiary, (i) execute and deliver to Agent
such Security Documents or amendments to Security Documents as Agent deems
necessary or advisable to grant to Agent, for the benefit of the Secured
Parties, a perfected first priority Lien and security interest in the Capital
Stock of such new Subsidiary that is owned by any Loan Party (subject only to
the Permitted Lien in favor of Agent), (ii) deliver to Agent (A) the
certificates (if any) representing such Capital Stock, together with undated
powers, in blank, executed and delivered by a duly authorized officer of the
Loan Party owning such Capital Stock and (B) in the case of a Subsidiary whose
Capital Stock is a security that is not evidenced by certificates, an
Instructions Agreement, substantially in the form of Annex A to the Guarantee
and Security Agreement, duly executed by such Subsidiary and each Loan Party
owning such Capital Stock, (iii) cause such new Subsidiary (A) to become a party
to the Guarantee and Security Agreement and any other applicable Security
Documents (including Mortgages and Deposit Account Control Agreements) and
(B) to take such other actions as are necessary or advisable to grant to Agent
for the benefit of the Secured Parties a perfected first priority Lien and
security interest in the Collateral described in the Guarantee and Security
Agreement with respect to such new Subsidiary and, pursuant to Mortgages and
Deposit Account Control Agreements, all Oil and Gas Properties and bank accounts
owned by such Subsidiary, subject in each case only to Permitted Liens,
including the execution and delivery by all necessary third parties of any
Deposit Account Control Agreements and Mortgages, the filing of UCC financing
statements in such jurisdictions as may be required by the Guarantee and
Security Agreement or by law, the filing of any Mortgages in appropriate filing
offices and the making of any other filings required by law or as may be
requested by Agent, (iv) if reasonably requested by Agent, deliver to Agent
legal opinions relating to the matters described above, which opinions shall be
in form and substance, and from counsel, reasonably satisfactory to Agent, and
(v) Title Opinions or other title information acceptable to Agent to the extent
required by Section 5.13 or otherwise reasonably requested by Agent.

 

55



--------------------------------------------------------------------------------

(e) Notwithstanding that, by the terms of the various Security Documents, the
Loan Parties and the Specified Parties are and will be assigning to Agent and
the Lenders all of the net proceeds of production from the Mortgaged Properties
covered by such Security Documents, so long as no Event of Default has occurred,
the Loan Parties may continue to receive from the purchasers of such production
all such proceeds, subject, however, to the Liens created under the Security
Documents, which Liens are hereby affirmed and ratified. Upon the occurrence and
during the continuation of an Event of Default, Agent and Lenders may exercise
all rights and remedies granted under the Loan Documents subject to the terms
thereof, including the right to obtain possession of all proceeds of production
from such Mortgaged Properties then held by such Loan Parties or Specified
Parties or to receive directly from the purchasers of production all other
proceeds of production. In no case shall any failure, whether intentioned or
inadvertent, by Agent or Lenders to collect directly any such proceeds of
production from the Mortgaged Properties constitute in any way a waiver,
remission or release of any of their rights under the Security Documents, nor
shall any release of any proceeds of production from any Oil and Gas Properties
of any Loan Party, any Subsidiary or any Specified Party by Agent or Lenders to
any Loan Parties constitute a waiver, remission, or release of any other
proceeds of production from any such Oil and Gas Properties or of any rights of
Agent or Lenders to collect other proceeds of production from such Oil and Gas
Properties thereafter.

5.13 Title Matters.

(a) Take such actions and execute and deliver such documents and instruments as
Agent may require to ensure that Agent shall, at all times, have received title
reviews or, upon the request of Agent, supplemental or new Title Opinions, in
each case in form and substance satisfactory to Agent in its sole discretion and
reflecting that Agent has an Acceptable Security Interest (i) on the Funding
Date, in all of its Oil and Gas Properties, and (ii) thereafter, in at least 90%
of the PV 10 Value of all Proved Reserves of the Borrower and its Subsidiaries
and in such other Oil and Gas Properties as Agent may reasonably request.

(b) With respect to Borrower’s Closing Leases and Interests and all Oil and Gas
Properties related or attributable thereto, (i) within 90 days after the Closing
Date, and, (ii) at any time after the date provided in clause (i) of this
Section 5.13(b), within 60 days after (A) a request by Agent or the Lenders to
cure any title defects or exceptions which are not Permitted Liens or (B) a
notice by Agent that the Loan Parties have failed to comply with this Section,
in the case of clause (i) or (ii), (x) cure such title defects or exceptions
which are not Permitted Liens as necessary so that Borrower shall have
Defensible Title in and to 99% of the Net Acres attributable to the Closing
Leases and Interests (excluding any Closing Leases and Interests otherwise
Disposed of as permitted by Section 6.5) and (y) deliver to Agent title evidence
(including supplemental or new Title Opinions meeting the foregoing
requirements), in form and substance acceptable to Agent in its sole discretion,
as to the Loan Parties’ ownership of such Oil and Gas Properties and the Secured
Parties’ Liens and security interests therein as necessary to maintain
compliance with this Section.

(c) With respect to Borrower’s Post-Closing Leases and Interests and all Oil and
Gas Properties related or attributable thereto, (i) no later than the
Post-Closing Lease and Interest Cure Date, and (ii) at any time after the
Post-Closing Lease and Interest Cure Date, within 60 days after (A) a request by
Agent or the Lenders to cure any title defects or exceptions which are not
Permitted Liens or (B) a notice by Agent that the Loan Parties have failed to
comply with this Section, in the case of clause (i) or (ii), (x) cure such title
defects or exceptions which are not Permitted Liens as necessary so that
Borrower shall have Defensible Title in and to not less than 70% of the Net
Acres attributable to the Post-Closing Leases and Interests (excluding any
Post-Closing Leases and Interests otherwise Disposed of as permitted

 

56



--------------------------------------------------------------------------------

by Section 6.5), (y) deliver to Agent title evidence (including supplemental or
new Title Opinions meeting the foregoing requirements), in form and substance
acceptable to Agent in its sole discretion, as to the Loan Parties’ ownership of
such Oil and Gas Properties and the Secured Parties’ Liens and security
interests therein as necessary to maintain compliance with this Section, and
(z) as of the Post-Closing Lease and Interest Cure Date, make the
representations and warranties set forth in Section 3.9(b), Section 3.9(c) and
Section 3.9(e) with respect to the Cured Post-Closing Leases and Interests and
all other Oil and Gas Properties related or attributable thereto in all
instances where the application of such representations and warranties is
limited to the Closing Leases and Interests and all other Oil and Gas Properties
related or attributable thereto.

(d) With respect to Borrower’s Litigation Leases and Interests and all Oil and
Gas Properties related or attributable thereto, (i) no later than the Litigation
Lease and Interest Cure Date, and (ii) at any time after the Litigation Lease
and Interest Cure Date, within 60 days after (A) a request by Agent or the
Lenders to cure any title defects or exceptions which are not Permitted Liens or
(B) a notice by Agent that the Loan Parties have failed to comply with this
Section, in the case of clause (i) or (ii), (x) cure such title defects or
exceptions which are not Permitted Liens as necessary so that Borrower shall
have Defensible Title in and to not less than 50% of the Net Acres attributable
to the Litigation Leases and Interests (excluding any Litigation Leases and
Interests otherwise Disposed of as permitted by Section 6.5), (y) deliver to
Agent title evidence (including supplemental or new Title Opinions meeting the
foregoing requirements), in form and substance acceptable to Agent in its sole
discretion, as to the Loan Parties’ ownership of such Oil and Gas Properties and
the Secured Parties’ Liens and security interests therein as necessary to
maintain compliance with this Section, and (z) as of the Litigation Lease and
Interest Cure Date, make the representations and warranties set forth in
Section 3.9(b), Section 3.9(c) and Section 3.9(e) with respect to the Cured
Litigation Leases and Interests and all other Oil and Gas Properties related or
attributable thereto in all instances where the application of such
representations and warranties is limited to the Closing Leases and Interests
and all other Oil and Gas Properties related or attributable thereto.

5.14 Use of Proceeds. Use the proceeds of the Loans only for the purposes
specified in Section 3.18.

5.15 Patriot Act Compliance. Provide such information and take such actions as
are reasonably required by Agent or any Lender in order to assist Agent and
Lenders with compliance with the Patriot Act.

5.16 Further Assurances.

(a) From time to time execute and deliver, or cause to be executed and
delivered, such additional instruments, certificates or documents, and take all
such actions, as Agent may reasonably request for the purposes of implementing
or effectuating the provisions of this Agreement and the other Loan Documents,
or of more fully perfecting or renewing the rights of Agent and the Lenders with
respect to the Collateral (or with respect to any additions thereto or
replacements or proceeds or products thereof or with respect to any other
Property hereafter acquired by any Loan Party, which may be deemed to be part of
the Collateral) pursuant hereto or thereto.

(b) Upon the exercise by Agent or any Lender of any power, right, privilege or
remedy pursuant to this Agreement or the other Loan Documents which requires any
consent, approval, recording, qualification or authorization of any Governmental
Authority, execute and deliver, or cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
Agent or such Lender may be required to obtain from Borrower or any of its
Subsidiaries for such governmental consent, approval, recording, qualification
or authorization.

 

57



--------------------------------------------------------------------------------

(c) Preserve and protect the Lien status of each respective Mortgage and, if any
Lien (other than Permitted Liens) is asserted against a Mortgaged Property,
promptly and at its expense, give Agent a detailed written notice of such Lien
and pay the underlying claim in full or take such other action so as to cause it
to be released or bonded over in a manner satisfactory to Agent.

5.17 Approval of Capital Budgets.

(a) On or prior to December 31st of each year, Borrower shall deliver to Agent a
proposed capital budget for the Loan Parties for a period not shorter than the
immediately following four fiscal quarters, which capital budget shall be in
form and substance reasonably satisfactory to Agent. Upon approval by Agent,
such proposed capital budget shall become an Approved Capital Budget. In the
event that Agent does not approve of any such proposed capital budget, the
Borrower shall discuss such objections with Agent and shall further revise and
resubmit the proposed capital budget until in a form and substance reasonably
satisfactory to Agent. Certain Approved Development Activities have been
approved in the Initial Approved Capital Budget; depending upon the success of
these initial Approved Development Activities, Agent may approve additional
Approved Development Activities, in an Approved Capital Budget or otherwise.

(b) From time-to-time, but not less than once each fiscal quarter (on or prior
to the 60th day after the end of each fiscal quarter), Borrower shall deliver to
the Agent and each Lender a written proposal containing revisions to the
Approved Capital Budget then in effect, showing, if applicable, among other
things, any revised projections of Approved Development Activities for the
applicable period following such revision in form, scope and detail satisfactory
to Agent, which revisions shall be satisfactory to Agent. In the event that
Agent shall object to a proposed revision, the Borrower shall discuss such
objections with Agent and shall further revise and resubmit such proposed
revisions to the Approved Capital Budget until such revised Approved Capital
Budget is satisfactory to Agent. Once approved in writing by Agent, the then
existing Approved Capital Budget shall be amended and the Approved Capital
Budget as revised and amended shall thereafter replace and supersede the prior
Approved Capital Budget.

5.18 Funding Account; Other Bank Accounts.

Maintain the Funding Account with the Depositary Bank in favor of Agent for the
benefit of the Secured Parties in accordance with the Depositary Agreement until
the Funding Account Release Date, and maintain each other deposit account (other
than any deposit account that constitutes an Excluded Asset) with the Depositary
Bank or with any other bank or financial institution reasonably acceptable to
the Agent in accordance with a Deposit Account Control Agreement. The Funding
Account shall be subject to the Depositary Agreement at all times until the
Funding Account Release Date, and each other deposit account (excluding any
deposit account that constitutes an Excluded Asset, but including the Funding
Account to the extent that it remains open after the occurrence of the Funding
Account Release Date) shall be subject to a Deposit Account Control Agreement at
all times until the Maturity Date.

5.19 Access Agreements.

On or before the date that is 90 days after the Funding Date, deliver fully
executed Access Agreements with respect to each location leased by a Loan Party
where the books and records of such Loan Party are stored.

 

58



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

Borrower hereby agrees that, so long as the Commitments remain in effect, any
Loan or other amount is owing to any Lender or Agent hereunder, Borrower shall
not, and shall not permit any of its Subsidiaries to (and to the extent that the
following covenants expressly apply to any Specified Party, each such Specified
Party agrees, by its execution of the Guarantee and Security Agreement, that it
shall not), directly or indirectly:

6.1 Financial Condition Covenants.

(a) Collateral Coverage Ratio. Permit the Collateral Coverage Ratio as at the
last day of any fiscal quarter set forth below to be less than the ratio set
forth below opposite the last day of such fiscal quarter:

 

Fiscal Quarter

   Collateral
Coverage Ratio

March 31, 2012

   0.500:1.00

June 30, 2012

   0.500:1.00

September 30, 2012

   0.625:1.00

Each quarter thereafter

   0.750:1.00

(b) Consolidated Current Ratio. Permit the Consolidated Current Ratio as at the
last day of any period of four consecutive fiscal quarters of Borrower (or, if
less, the number of full fiscal quarters subsequent to the Closing Date) to be
less than 1.00:1.00.

6.2 Indebtedness. Create, incur, assume, issue, guaranty or suffer to exist any
Indebtedness, except for the following (“Permitted Indebtedness”):

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness of Borrower to any Subsidiary Guarantor and of any Wholly Owned
Subsidiary Guarantor to Borrower or any other Subsidiary Guarantor; provided
that such Indebtedness is expressly subordinated at all times to the
Indebtedness under the Loan Documents pursuant to the terms of the Guarantee and
Security Agreement.

(c) Indebtedness of Borrower or any Subsidiary Guarantor (including Capital
Lease Obligations) secured by Liens permitted by Section 6.3(f) in an aggregate
principal amount not to exceed $250,000 at any one time outstanding;

(d) Guarantee Obligations made in the ordinary course of business by Borrower or
any of its Subsidiaries of obligations of Borrower or any Subsidiary Guarantor;
provided that such Guarantee Obligations shall be subordinated to the
Indebtedness under the under the Loan Documents to the extent that the
underlying Indebtedness that is being guaranteed is required to be subordinated
to the Indebtedness under the Loan Documents pursuant to this Section 6.2.

(e) Indebtedness under any Hedging Agreement permitted pursuant to Section 6.16;

(f) unsecured current accounts payable incurred in the ordinary course of
business which are (i) outstanding for not more than 90 days past the original
invoice or billing date thereof or (ii) being contested in good faith by
appropriate proceedings, if such reserve as may be required by GAAP shall have
been made therefor;

 

59



--------------------------------------------------------------------------------

(g) amounts owed by any Loan Party or any Subsidiary to operators of Hydrocarbon
Interests under joint operating agreements, pooling or unitization agreements or
similar contractual arrangements arising in the ordinary course of the business
of the Loan Parties and Subsidiaries thereof to secure amounts owing, which
amounts (i) are not owing for more than 60 days past the date the applicable
invoice was received or (ii) are being contested in good faith by appropriate
proceedings if such reserves as may be required by GAAP shall have been made
therefor;

(h) extensions of credit from suppliers or contractors who are not Affiliates of
any Loan Party for the performance of labor or services or the provision of
supplies or materials under applicable contracts or agreements in connection
with any Loan Party’s or any Subsidiary’s oil and gas exploration and
development activities, which (i) are not owing for more than 60 days past the
date the applicable invoice was received or (ii) are being contested in good
faith by appropriate proceedings, if such reserves as may be required by GAAP
shall have been made therefor;

(i) obligations for ad valorem, severance and other taxes payable that are not
overdue or are being contested in good faith by appropriate proceedings if such
reserves as may be required by GAAP shall have been made therefor;

(j) accrued FAS 143 asset retirement obligations; and

(k) at any time on or prior to the Funding Date, Guarantee Obligations of
Borrower or any Subsidiary Guarantor in respect of Indebtedness of Holdings in
respect of the Existing Credit Agreement in an aggregate principal amount not to
exceed $15,000,000.

6.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
Property, whether now owned or hereafter acquired, except for:

(a) Liens for taxes not yet delinquent or which are being contested in good
faith by appropriate proceedings, provided that adequate reserves with respect
thereto are maintained on the books of the applicable Loan Party in conformity
with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which (i) are not overdue
for a period of more than 30 days or (ii) that are being contested in good faith
by appropriate proceedings and for which adequate reserves with respect thereto
are maintained on the books of the applicable Loan Party in conformity with
GAAP, so long as the aggregate amount secured by such Liens does not exceed
$2,000,000 at any time;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits by or on behalf of a Loan Party or any of its Subsidiaries to
secure the performance of bids, trade contracts (other than for borrowed money),
leases, statutory obligations, plugging and abandoning surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business, so long as the aggregate amount of such deposits at
any one time does not exceed $1,000,000;

(e) encumbrances consisting of (1) easements, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations in any Property of any Loan
Party or any Subsidiaries for the purpose of roads, pipelines, transmission
lines, transportation lines, distribution lines for the removal of gas, oil,
coal or other minerals and other like purposes, and (2) minor title deficiencies
on or with respect to any Property of any Loan Party or any Subsidiaries, in
each case, that do not secure Indebtedness or

 

60



--------------------------------------------------------------------------------

other monetary obligations and, in the aggregate, are not substantial in amount
and do not materially impair the use of such property by any Loan Party in the
operation of its business and which do not in any case materially detract from
the value of the Property subject thereto are or would be violated in any
material respect by existing or proposed operations of any Loan Party;

(f) Liens securing Indebtedness of Borrower or any of its Subsidiaries incurred
pursuant to Section 6.2(c) to finance the acquisition, construction or
improvement of fixed or capital assets, provided that (i) such Liens and the
Indebtedness secured thereby shall be created substantially simultaneously with
the acquisition, construction or improvement of such fixed or capital assets,
(ii) such Liens do not at any time encumber any Property other than the Property
financed by such Indebtedness, (iii) the amount of Indebtedness secured thereby
is not increased and (iv) the amount of Indebtedness initially secured thereby
is not more than 100% of the purchase price or cost of construction or
improvement of such fixed or capital asset;

(g) Liens created pursuant to the Security Documents (including the Liens
securing Obligations under the Qualified Hedging Agreements);

(h) the interest or title of a lessor under any lease entered into by any Loan
Party or any of its Subsidiaries in the ordinary course of its business and
covering only the assets so leased;

(i) all lessors’ royalties (and Liens to secure the payment thereof), overriding
royalties, net profits interests, carried interests, production payments,
reversionary interests and other burdens on or deductions from the proceeds of
production with respect to each Oil and Gas Property (in each case) that do not
operate to reduce the Net Revenue Interest for such Oil and Gas Property (if
any) as reflected in any Mortgage or the most recently delivered Reserve Report
or increase the working interest for such Oil and Gas Property (if any) as
reflected in any Mortgage or the most recently delivered Reserve Report without
a corresponding increase in the corresponding Net Revenue Interest;

(j) Liens under any oil and gas leases, farm-out agreements, production sales
contracts, division orders, contracts for sale, operating agreements, area of
mutual interest agreements, production handling agreements, joint venture
agreements, oil and gas partnership agreements, unitization and pooling
declarations and agreements, transportation agreements, marketing agreements,
processing agreements, development agreements, gas balancing or deferred
production agreements, injection, repressuring and recycling agreements, salt
water or other disposal agreements, seismic or other geophysical permits or
agreements in each case to the extent the same (i) are ordinary and customary to
the oil, gas and other mineral exploration, development, processing or
extraction business, (ii) do not otherwise cause any other express
representation or warranty of any Loan Party in any of the Loan Documents to be
untrue, (iii) do not operate to reduce the Net Revenue Interest for such Oil and
Gas Property (if any) as reflected in any Mortgage or the most recently
delivered Reserve Report, or increase the working interest for such Oil and Gas
Property (if any) as reflected in any Mortgage or the most recently delivered
Reserve Report without a corresponding increase in the corresponding Net Revenue
Interest, and (iv) secure obligations that are not delinquent and do not in any
case materially detract from the value of the Oil and Gas Property subject
thereto;

(k) Liens not securing Indebtedness arising solely by virtue of any statutory or
common law provision relating to banker’s liens, rights of set-off or similar
rights and remedies and burdening only deposit accounts or other funds
maintained with a creditor depository institution, provided that no such deposit
account is a dedicated cash collateral account or is subject to restrictions
against access by the depositor in excess of those set forth by regulations
promulgated by the Board and no such deposit account is intended by any Loan
Party to provide collateral to the depository institution; and

 

61



--------------------------------------------------------------------------------

(l) Liens granted pursuant to, and in accordance with, the Republic Documents.

6.4 Fundamental Changes. Enter into any merger, consolidation, restructuring,
recapitalization, conversion, reorganization or amalgamation, or liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution), Dispose of all
or substantially all of its Property or business or amend, modify or otherwise
change its name, jurisdiction of organization, organizational number,
identification number or FEIN, except that, if no Default shall have occurred
and be continuing:

(a) any Subsidiary of Borrower may be merged or consolidated with or into
Borrower (provided that Borrower shall be the continuing or surviving entity) or
with or into any Wholly Owned Subsidiary Guarantor (provided that (i) such
Subsidiary Guarantor shall be the continuing or surviving entity or
(ii) simultaneously with such transaction, the continuing or surviving entity
shall become a Subsidiary Guarantor and Borrower shall comply with Section 5.12
in connection therewith); and

(b) any Subsidiary of Borrower may Dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to Borrower or any Wholly Owned Subsidiary
Guarantor;

(c) the Capital Stock of any Subsidiary may be transferred to Borrower or any
other Wholly-Owned Subsidiary Guarantor; and

(d) any Loan Party may amend, modify or otherwise change its name, jurisdiction
of organization, organizational number, identification number or FEIN in
accordance with, and to the extent permitted by, Section 5.6 of the Guarantee
and Security Agreement.

6.5 Disposition of Property. Dispose of any of its Property (including,
receivables and leasehold interests), whether now owned or hereafter acquired,
or, in the case of any Subsidiary of Borrower, issue or sell any shares of such
Subsidiary’s Capital Stock (including pursuant to any merger, consolidation,
restructuring, recapitalization, reorganization or amalgamation) to any Person,
except:

(a) Dispositions of obsolete or worn out property in the ordinary course of
business;

(b) Dispositions permitted by Section 6.4(b);

(c) the sale or issuance of any Subsidiary’s Capital Stock to Borrower or any
Wholly Owned Subsidiary Guarantor;

(d) the sale of inventory (including Hydrocarbons sold as produced) which is
sold in the ordinary course of business on ordinary trade terms; provided that
no contract for the sale of Hydrocarbons shall obligate any Loan Party or any
Subsidiary thereof to deliver Hydrocarbons at a future date without receiving
full payment therefor within 90 days after delivery;

(e) Dispositions of claims against customers, working interest owners, other
industry partners or any other Person in connection with workouts or bankruptcy,
insolvency or other similar proceedings with respect thereto;

(f) Dispositions of funds collected for the beneficial interest of, or of the
interests owned by, royalty, overriding royalty or working interest owners;

(g) abandonment of Properties not capable of producing Hydrocarbons in paying
quantities after expiration of their primary terms;

 

62



--------------------------------------------------------------------------------

(h) any Disposition giving rise to a Casualty Recovery Event, provided that the
proceeds thereof are applied to one or more Qualified Investments; and

(i) farm-outs of Undeveloped Acreage and assignments in connection therewith;
provided that (i) Agent consents to such farm-outs and assignments, such consent
not to be unreasonably withheld, and (ii) no Default or Event of Default shall
have occurred and be continuing.

For the avoidance of doubt, neither this Section 6.5 nor any other provision in
this Agreement or in any other Loan Document shall prohibit the Disposition by
Prima of any of its Properties or the proceeds thereof, regardless of whether
such Properties constitute Mortgaged Properties.

6.6 Restricted Payments. Declare or pay any dividend on, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, defeasance, retirement or other acquisition of, any
Capital Stock of any Loan Party, whether now or hereafter outstanding, or make
any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of any Loan Party, or enter into
any derivatives or other transaction with any financial institution, commodities
or stock exchange or clearinghouse (a “Derivatives Counterparty”) obligating any
Loan Party to make payments to such Derivatives Counterparty as a result of any
change in market value of any such Capital Stock, or make or offer to make any
payment or prepayment of principal, premium (if any), interest, fees (including
fees to obtain any waiver or consent) or other charges on, or effect any
repurchase, redemption, purchase, retirement, defeasance, sinking fund or
similar payment with respect to, any Indebtedness (other than the Obligations)
of any Loan Party (the payments or other transactions described in this
Section 6.6 collectively, “Restricted Payments”), except that:

(a) any Subsidiary may make Restricted Payments to Borrower or any Subsidiary
Guarantor;

(b) Borrower may pay on the Funding Date from the proceeds of the Loans on
behalf of Holdings to CIT Capital USA Inc. the amount necessary to repay in full
the Indebtedness of Holdings under the Existing Credit Agreement;

(c) Borrower may make any payment required by the Overhead Services Agreement as
in effect on the Funding Date;

(d) Borrower or any Subsidiary Guarantor may make any required payment,
prepayment, repurchase redemption, purchase, retirement or other payment of
other Permitted Indebtedness, in each case to the extent required to be made by
the terms thereof and permitted by such terms after giving effect to any
applicable subordination provisions; and

(e) any Loan Party may prepay Capital Leases or purchase money financing
comprising Permitted Indebtedness upon the sale or exchange of the equipment
subject thereto;

provided, however, that the Restricted Payments described in clauses (d) and
(e) above shall not be permitted if a Default or Event of Default shall have
occurred and be continuing at the date of declaration or payment thereof or
would result therefrom.

6.7 Capital Expenditures. Make or commit to make any Capital Expenditure, except
Approved Capital Expenditures (a “Permitted Capital Expenditure”); provided
that, notwithstanding the foregoing, during a Contingent Interest Trigger
Period, no Capital Expenditure may be made (or shall constitute a Permitted
Capital Expenditure) without the prior approval of Agent.

 

63



--------------------------------------------------------------------------------

6.8 Investments. Make any Investment in any other Person, except:

(a) extensions of trade credit and advances to non-operators under operating
agreements in the ordinary course of business;

(b) Investments in Cash Equivalents;

(c) Investments arising in connection with the incurrence of Indebtedness
permitted by Section 6.2(b), Section 6.2(d) or Section 6.2(k);

(d) the Contribution;

(e) Qualified Investments made by Borrower or any Wholly Owned Subsidiary
Guarantor;

(f) Investments by Borrower or any of its Subsidiaries in Borrower or any Person
that, prior to such Investment, is a Wholly Owned Subsidiary Guarantor;

(g) Hedging Agreements permitted by Section 6.16;

(h) subject to the provisions of Section 6.7, Investments constituting Permitted
Capital Expenditures (other than Investments in the Capital Stock or
Indebtedness of any Person); and

(i) Investments received by any Loan Party or any Subsidiary in connection with
workouts with, or bankruptcy, insolvency or other similar proceedings with
respect to, customers, working interest owners, other industry partners or any
other Person.

6.9 Transactions with Affiliates.

(a) Enter into any transaction, including any purchase, sale, lease or exchange
of Property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than Borrower or any of its
Subsidiaries) unless such transaction is (a) (i) otherwise permitted under this
Agreement, (ii) in the ordinary course of business of the Loan Party that is
party to such transaction and (iii) upon fair and reasonable terms no less
favorable to such Loan Party than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate, or (b) any payment required
by the Overhead Services Agreement as in effect on the Funding Date.

(b) With respect to any Specified Party, Borrower or any of their Subsidiaries,
enter into any transaction, including any transaction of the type described in
Section 6.9(a) and any employment, consulting, service, advisory or similar
arrangement, with any Permitted Investor, in each case, without the prior
written consent of Agent with respect thereto; provided, that the following
shall be deemed to be permitted under this Section 6.9(b): (i) the employment of
Janet L. Woodburn by Holdings in her current capacity or any reasonable
extension thereof and (ii) the payment by Holdings of board compensation to
Loren E. Bagley and William F. Woodburn, which compensation will be consistent
with compensation paid to other outside directors of Holdings.

6.10 Sales and Leasebacks. Enter into any sale and leaseback transaction unless
consented to in writing by Agent in its sole discretion.

6.11 Changes in Fiscal Periods. Permit the fiscal year of any Loan Party to end
on a day other than December 31 or change the method of determining its fiscal
year for any Loan Party.

 

64



--------------------------------------------------------------------------------

6.12 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Loan Party or any
Specified Party to create, incur, assume or suffer to exist any Lien upon any of
its Property or revenues, whether now owned or hereafter acquired, to secure the
Obligations or, in the case of any Guarantor, its obligations under the
Guarantee and Security Agreement, other than (a) this Agreement and the other
Loan Documents and (b) in the case of any Loan Party any agreements governing
any purchase money Liens or Capital Lease Obligations otherwise permitted hereby
(in which case, any prohibition or limitation shall only be effective against
the assets financed thereby).

6.13 Restrictions on Subsidiary Distributions. Enter into or suffer to exist or
become effective any consensual encumbrance or restriction on the ability of any
Subsidiary to (a) make Restricted Payments in respect of any Capital Stock of
such Subsidiary held by, or pay or subordinate any Indebtedness owed to, any
Loan Party, (b) make Investments in any Loan Party or (c) transfer any of its
assets to any Loan Party, except for such encumbrances or restrictions existing
under or by reason of (i) any restrictions existing under the Loan Documents
and, solely with respect to the period prior to the Funding Date, the Existing
Credit Agreement and (ii) any restrictions with respect to a Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Subsidiary.

6.14 Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for the development, production and sale of Hydrocarbons and
activities reasonably incidental or relating thereto.

6.15 ERISA Plans. No Loan Party shall adopt or otherwise maintain any ERISA Plan
nor become a “commonly controlled entity” within any other Person within the
meaning of Section 4001 of ERISA or part of a group that is treated as a single
employer under Section 414 of the Code.

6.16 Hedging Agreements. Enter into, or suffer to exist, any Hedging Agreement
other than:

(a) contracts entered into in the ordinary course with the purpose and effect of
fixing prices on oil or gas expected to be produced by Loan Parties and not for
speculative purposes, provided that at all times: (i) no such contract fixes a
price for a period later than 24 months after such contract is entered into
(except as otherwise required by Agent pursuant to Section 5.11), (ii) the
aggregate monthly production covered by all such contracts for any single month
does not in the aggregate exceed 85% of the Loan Parties’ aggregate Projected
Oil and Gas Production anticipated (at the time such Hedging Agreement is
entered into) to be sold in the ordinary course of the Loan Parties’ businesses
for such month, and (iii) except for the Collateral under the Security Documents
with respect to Qualified Hedging Agreements, no such contract requires any Loan
Party to pledge money, assets, or other security thereunder at any time;

(b) Floor contracts, provided that (i) no such contract has a term of more than
24 months after such contract is entered into, and (ii) the aggregate monthly
production covered by all such contracts for any single month does not in the
aggregate exceed 100% of Loan Parties’ aggregate Projected Oil and Gas
Production anticipated (at the time such Hedging Agreement is entered into) to
be sold in the ordinary course of the Loan Parties’ businesses for such month;
and

(c) contracts entered into by a Loan Party for the purpose and effect of fixing
interest rates on a principal amount of the Indebtedness of such Loan Party
which are on terms and subject to conditions, and with respect to an aggregate
notional amount, reasonably acceptable to Agent.

 

65



--------------------------------------------------------------------------------

6.17 New Subsidiaries; Foreign Subsidiaries. Acquire, form, incorporate or
organize any Subsidiary or permit to exist any Subsidiary (i) having any Capital
Stock that is not wholly owned by Borrower directly or through other
Wholly-Owned Subsidiaries, (ii) that is not a Subsidiary Guarantor, or
(iii) that is a Foreign Subsidiary.

6.18 Use of Proceeds. Use or permit the use of all or any portion of the
proceeds of the Loans for any purpose other than as permitted pursuant to
Section 5.13.

6.19 Pooling and Unitization. Voluntarily pool or unitize all or any material
part of their Oil and Gas Properties where the pooling or unitization would
result in the diminution of any Loan Party’s Net Revenue Interest in production
from the pooled or unitized lands, except where any such pooling or unitization
would increase the PV 10 Value of the associated Oil and Gas Property compared
to the pre-unitized PV 10 Value unless the failure to pool or unitize such Oil
and Gas Properties would not be consistent with prudent industry practices.

6.20 Bank Accounts. Open or otherwise establish or maintain, or deposit or
otherwise transfer funds into, any bank account (other than the bank accounts
listed on Schedule 3.28 (as such schedule may be updated pursuant to
Section 4.2(e)) in the name or otherwise for the benefit of Borrower or any
Subsidiary unless Agent shall have received a Deposit Account Control Agreement
executed and delivered by the applicable Loan Party and the bank or other
financial institution at which such account is maintained (other than with
respect to the deposit accounts that constitute Excluded Assets).

6.21 Title Opinions; Drilling. Commence drilling operations on any well without
obtaining a Title Opinion with respect to such well and curing, to the
reasonable satisfaction of Agent, any curative requirements set forth therein.

6.22 Gas Imbalances, Take-or-Pay or Other Prepayments. Allow Gas Imbalances,
take-or-pay or other prepayments with respect to the Oil and Gas Properties of
any Loan Party or any Subsidiary which would require such Loan Party or such
Subsidiary to deliver their respective Hydrocarbons produced on a monthly basis
from such Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor other than Gas Imbalances, take-or-pay or other
prepayments incurred in the ordinary course of business and which Gas
Imbalances, take-or-pay, or other prepayments and balancing rights, in the
aggregate, do not result in Borrower or such Subsidiary having net aggregate
liability at any time in excess of an amount equal to 2% of the Oil and Gas
Properties that are designated Proved Developed Producing Reserves in the most
recently delivered Reserve Report.

6.23 Amendments to Certain Documents and Agreements.

(a) Amend, modify or otherwise change, or permit any amendment, modification or
other change to (pursuant to a waiver or otherwise), any Constituent Documents
(including by the filing or modification of any certificate of designation, or
any agreement or arrangement (including any shareholders’ agreement) entered
into, with respect to any of its Capital Stock), or enter into any new agreement
with respect to any of its Capital Stock, except any such amendments,
modifications or changes or any such agreements or arrangements that do not
adversely affect any right, privilege or interest of Agent or the Lenders under
the Loan Documents or in the Collateral.

(b) With respect to Borrower, Holdings or Prima, amend, supplement or otherwise
modify, or permit any amendment, supplement or other modification to, (pursuant
to a waiver or otherwise) the terms and conditions of (i) the Overhead Services
Agreement, (ii) any Republic Document to which it is a party or (iii) any
Contribution Document to which it is a party, except, in each case, to the
extent permitted by the Agent in its reasonable discretion. For the avoidance of
doubt, this Section 6.23(b) shall

 

66



--------------------------------------------------------------------------------

not restrict the ability of the Loan Parties to take actions under the Republic
Documents in accordance with the terms of the Republic Documents (as in effect
on the date hereof) to the extent that such actions do not require or result in
any amendments, supplements or modifications (pursuant to a waiver or otherwise)
of the terms and conditions of such Republic Documents.

6.24 Officers and Directors.

(a) Appoint, or permit any Person to act as, an officer of any Loan Party or
Subsidiary, other than a Responsible Officer.

(b) Appoint, or permit any Person to act as, a director of any Loan Party or
Subsidiary, other than the Approved Directors or, to the extent that there is a
vacancy on a board of directors of any Loan Party or Subsidiary, any Person
appointed by the two remaining directors of such Loan Party or Subsidiary and
approved by Agent in its reasonable discretion (such consent not to be
unreasonably withheld, conditioned or delayed).

(c) Increase the number of directors on the board of any Loan Party or
Subsidiary such that the aggregate number of directors on such board is greater
than three (3).

ARTICLE VII

EVENTS OF DEFAULT

7.1 Events of Default. If any of the following events shall occur and be
continuing:

(a) Borrower shall fail to pay when due and payable or when declared due and
payable (in each case whether at the stated maturity, by acceleration or
otherwise), including, pursuant to Section 2.7, all or any portion of the
Obligations (whether of principal, interest, fees and charges due to the Lenders
or other amounts constituting Obligations); or

(b) Any representation or warranty made or deemed made by any Specified Party or
any Loan Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made or furnished; or

(c) Any Loan Party or any Specified Party shall default in the observance or
performance of any agreement contained in (i) Section 5.5(a) (with respect to
Holdings, Prima or Borrower only), 5.6(b), 5.6(c), 5.6(d), 5.6(f), 5.8, 5.9(a),
5.11 or 5.12, or Article VI, or (ii) Section 5.1, 5.3, 5.5(a), 5.6, 5.8, 5.9, or
5.13 of the Guarantee and Security Agreement; or an “Event of Default” under and
as defined in any Mortgage shall have occurred and be continuing; or

(d) Any Loan Party or any Specified Party shall default in the observance or
performance of any other agreement contained in this Agreement or any other Loan
Document (other than as provided in paragraphs (a) through (c) of this
Section 7.1), and such default shall continue unremedied for a period of 30
days; or

(e) Any Loan Party shall (i) default in making any payment of any principal or
interest of any Indebtedness (including, any Guarantee Obligation, but excluding
the Loans and other Obligations) on the scheduled or original due date with
respect thereto; or (ii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness (including any
Guarantee Obligation but excluding the Obligations) or contained in any
instrument or agreement evidencing,

 

67



--------------------------------------------------------------------------------

securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or to
become subject to a mandatory offer to purchase by the obligor thereunder or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided that a default, event or condition described in clause (i) or
(ii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i) and (ii) of this paragraph (e) shall have occurred and
be continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $500,000; or

(f) (i) Any Loan Party or Specified Party shall commence any case, proceeding or
other action (A) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or such Loan Party or Specified
Party shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against any Loan Party or Specified Party any
case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against any Loan Party or Specified
Party any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, restraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Loan Party or
Specified Party shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) any Loan Party or Specified Party shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or

(g) One or more judgments or decrees shall be entered against any Loan Party
involving for the Loan Parties taken as a whole a liability (not paid or fully
covered by insurance as to which the relevant insurance company has acknowledged
coverage) of $250,000 or more in excess of the amount of the deductible payable
to the relevant insurance company under the insurance covering such claim, and
all such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 60 days from the entry thereof; or

(h) (i) Any of the Security Documents shall cease, for any reason (other than by
reason of the express release thereof pursuant to Section 9.16), to be in full
force and effect or any Loan Party or any Specified Party or any Affiliate of
any Loan Party or any Specified Party shall so assert; as a result of action
taken or omitted to be taken by any Loan Party or any Specified Party, Agent
shall fail to have an Acceptable Security Interest in the Collateral, which
failure is not remedied within five days after notice thereof to Borrower from
Agent; or any provision of any Loan Document shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by any Loan Party or any Specified Party, or a proceeding shall be
commenced by any Loan Party or any Specified Party or by any Governmental
Authority having jurisdiction over any Loan Party or any Specified Party,
seeking to establish the invalidity or unenforceability thereof, or any Loan
Party or any Specified Party shall deny that any Loan Party or any Specified
Party has any liability or obligation purported to be created under any Loan
Document; or

 

68



--------------------------------------------------------------------------------

(i) The guarantee contained in Article 2 of the Guarantee and Security Agreement
shall cease, for any reason (other than by reason of the express release thereof
pursuant to Section 9.16), to be in full force and effect or any Loan Party or
any Affiliate of any Loan Party shall so assert; or

(j) There shall occur any event or circumstance which has had, or would
reasonably be expected to have, a Material Adverse Effect; or

(k) Any Loan Party or any Specified Party shall default in the observance or
performance of any agreement or condition required by any Republic Document or
any Republic Document shall cease, for any reason, to be in full force and
effect; or

(l) Any Change of Control shall occur;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
and (B) if such event is any other Event of Default, either or both of the
following actions may be taken: (i) at any time prior to the Funding Date, with
the consent of the Required Lenders, Agent may, or upon the request of the
Required Lenders, Agent shall, by notice to Borrower declare the Commitments to
be terminated forthwith, whereupon the Commitments shall immediately terminate;
and (ii) with the consent of the Required Lenders, Agent may, or upon the
request of the Required Lenders, Agent shall, by notice to Borrower, declare the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents to be due and payable
forthwith, whereupon the same shall immediately become due and payable.

7.2 Remedies. Upon the occurrence and during the continuance of an Event of
Default, Agent and the Lenders shall be entitled to exercise any and all
remedies available under the Security Documents or otherwise available under
applicable law or otherwise.

ARTICLE VIII

THE AGENT

8.1 Appointment. Each Lender hereby irrevocably designates and appoints Agent as
the agent of such Lender under this Agreement and the other Loan Documents, and
each Lender irrevocably authorizes Agent, in such capacity, to take such action
on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to Agent by the terms of this Agreement and the other Loan Documents,
together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against Agent.

8.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys in fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. Agent shall not be responsible for the negligence or misconduct of
any agents or attorneys-in fact selected by it with reasonable care.

8.3 Exculpatory Provisions. Neither Agent nor any of its officers, directors,
employees, agents, attorneys in fact or affiliates shall be (i) liable for any
action lawfully taken or omitted to be taken

 

69



--------------------------------------------------------------------------------

by it or such Person (INCLUDING SUCH PERSON’S OWN NEGLIGENCE) under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted solely and proximately from its
or such Person’s own gross negligence or willful misconduct) or (ii) responsible
in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by Agent under or in connection with, this Agreement or any other Loan Document
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document or for any failure of
any Loan Party to perform its obligations hereunder or thereunder. Agent shall
not be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party.

8.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any instrument, writing, resolution, notice, consent,
certificate, affidavit, letter, facsimile, email, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, counsel to the Loan Parties),
independent accountants and other experts selected by Agent. Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless such
Note shall have been transferred in accordance with Section 9.7 and all actions
required by Section 9.7 in connection with such transfer shall have been taken.
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders (or, if so specified by this
Agreement, all Lenders or any other instructing group of Lenders specified by
this Agreement) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders or any other instructing group of Lenders specified by this Agreement),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

8.5 Notice of Default. Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless Agent shall
have received notice from a Lender or Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that Agent shall receive such a notice, Agent
shall give notice thereof to the Lenders. Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders (or, if so specified by this Agreement, all Lenders or any
other instructing group of Lenders specified by this Agreement); provided that
unless and until Agent shall have received such directions, Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

8.6 Non Reliance on Agent and Other Lenders. Each Lender expressly acknowledges
that neither Agent nor any of its officers, directors, employees, agents,
attorneys and other advisors, partners, attorneys in fact or affiliates have
made any representations or warranties to it and that no act by Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by
Agent to any Lender. Each Lender represents to Agent that it has, independently
and without reliance upon Agent or any other Lender, and based on such documents
and information as it has deemed appropriate, made its own appraisal of, and

 

70



--------------------------------------------------------------------------------

investigation into, the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by Agent hereunder, Agent shall not have any duty or responsibility
to provide any Lender with any credit or other information concerning the
business, operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any affiliate of a Loan Party that may
come into the possession of Agent or any of its officers, directors, employees,
agents, attorneys and other advisors, partners, attorneys in fact or affiliates.

8.7 Indemnification. THE LENDERS AGREE TO INDEMNIFY AGENT AND EACH AFFILIATE
THEREOF AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS (TO THE
EXTENT NOT REIMBURSED BY ANY LOAN PARTY AND WITHOUT LIMITING THE OBLIGATION OF
ANY LOAN PARTY TO DO SO), RATABLY ACCORDING TO THEIR RESPECTIVE AGGREGATE
EXPOSURE PERCENTAGES IN EFFECT ON THE DATE ON WHICH INDEMNIFICATION IS SOUGHT
UNDER THIS SECTION 8.7 (OR, IF INDEMNIFICATION IS SOUGHT AFTER THE DATE UPON
WHICH THE COMMITMENTS SHALL HAVE TERMINATED AND THE LOANS SHALL HAVE BEEN PAID
IN FULL, RATABLY IN ACCORDANCE WITH SUCH AGGREGATE EXPOSURE PERCENTAGES
IMMEDIATELY PRIOR TO SUCH DATE), FOR, AND TO SAVE AGENT HARMLESS FROM AND
AGAINST, ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND
WHATSOEVER THAT MAY AT ANY TIME (INCLUDING, AT ANY TIME FOLLOWING THE PAYMENT OF
THE LOANS) BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST AGENT IN ANY WAY
RELATING TO OR ARISING OUT OF, THE COMMITMENTS, THIS AGREEMENT, ANY OF THE OTHER
LOAN DOCUMENTS, THE OTHER TRANSACTION DOCUMENTS, OR ANY DOCUMENTS CONTEMPLATED
BY OR REFERRED TO HEREIN OR THEREIN OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY OR ANY ACTION TAKEN OR OMITTED BY AGENT UNDER OR IN CONNECTION WITH ANY
OF THE FOREGOING (INCLUDING AGENT’S OWN NEGLIGENCE); PROVIDED THAT NO LENDER
SHALL BE LIABLE FOR THE PAYMENT OF ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR
DISBURSEMENTS THAT ARE FOUND BY A FINAL AND NONAPPEALABLE DECISION OF A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED SOLELY AND PROXIMATELY FROM AGENT’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. WITHOUT LIMITATION OF THE FOREGOING,
EACH LENDER AGREES TO REIMBURSE AGENT PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE
OF ANY OUT OF POCKET EXPENSES (INCLUDING COUNSEL FEES) INCURRED BY AGENT IN
CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION,
MODIFICATION, AMENDMENT, OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL
PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR
RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, TO THE EXTENT
THAT AGENT IS NOT REIMBURSED FOR SUCH BY BORROWER. The agreements in this
Section 8.7 shall survive the payment of the Loans and all other amounts payable
hereunder.

8.8 Agent in its Individual Capacity. Agent and its affiliates may make loans
to, accept deposits from and generally engage in any kind of business with any
Loan Party as though Agent were

 

71



--------------------------------------------------------------------------------

not Agent. With respect to its Loans made or renewed by it, Agent shall have the
same rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include Agent in its individual capacity

8.9 Successor Agent. Agent may resign as Agent upon 10 days’ notice to the
Lenders and Borrower. If Agent shall resign as Agent under this Agreement and
the other Loan Documents, then the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders, whereupon such successor agent shall
succeed to the rights, powers and duties of Agent, and the term “Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Agent’s rights, powers and duties as Agent shall be terminated, without
any other or further act or deed on the part of such former Agent or any of the
parties to this Agreement or any holders of the Loans. If no successor agent has
accepted appointment as Agent by the date that is 10 days following a retiring
Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective, and the Lenders shall assume and
perform all of the duties of Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. After the
retiring Agent’s resignation as Agent, the provisions of this Article VIII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement and the other Loan Documents.

8.10 Collateral Matters.

(a) Agent is hereby irrevocably authorized by each of the Lenders to effect any
release of Liens or guarantee obligations contemplated by Section 9.16.

(b) Agent is authorized on behalf of the Secured Parties, without the necessity
of any notice to or further consent from the Secured Parties, from time to time,
to take any actions with respect to any Collateral or Security Documents which
may be necessary to perfect and maintain Acceptable Security Interests in and
Liens upon the Collateral granted pursuant to the Security Documents. Agent is
further authorized on behalf of the Secured Parties, without the necessity of
any notice to or further consent from the Secured Parties, from time to time, to
take any action (other than enforcement actions requiring the consent of, or
request by, the Required Lenders as set forth in Section 7.1 above) in exigent
circumstances as may be reasonably necessary to preserve any rights or
privileges of the Secured Parties under the Loan Documents or applicable legal
requirements. By accepting the benefit of the Liens granted pursuant to the
Security Documents, each Secured Party not party hereto hereby agrees to the
terms of this Section 8.10(b).

(c) Notwithstanding anything contained in any of the Loan Documents to the
contrary, Borrower, Agent, and each Secured Party hereby agree that no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce any Guarantee Obligations, it being understood and agreed that all
powers, rights and remedies hereunder and under the Security Documents may be
exercised solely by Agent on behalf of the Secured Parties in accordance with
the terms hereof. By accepting the benefit of the Liens granted pursuant to the
Security Documents, each Secured Party not party hereto hereby agrees to the
terms of this Section 8.10(c).

8.11 Withholding Tax.

(a) To the extent required by any applicable law, Agent may withhold from any
payment to any Lender an amount equivalent to any applicable withholding Tax. If
the forms or other documentation required hereunder are not delivered to Agent,
then Agent may withhold from any payment to any Lender not providing such forms
or other documentation, a maximum amount of the applicable withholding Tax.

 

72



--------------------------------------------------------------------------------

(b) If the IRS or any authority of the United States or other jurisdiction
asserts a claim that Agent did not properly withhold Tax from amounts paid to or
for the account of any Lender (because the appropriate form was not delivered,
was not properly executed, or because such Lender failed to notify Agent of a
change in circumstances which rendered the exemption from, or reduction of,
withholding tax ineffective, or for any other reason), or if Agent has paid over
any such Tax to the IRS or any other such authority, such Lender shall indemnify
Agent fully for all amounts paid, directly or indirectly, by Agent as Tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

(c) If any Lender sells, assigns, grants a participation in, or otherwise
transfers its rights under this Agreement, the purchaser, assignee, participant
or transferee, as applicable, shall comply and be bound by the terms of Sections
2.11 and 8.11.

ARTICLE IX

MISCELLANEOUS

9.1 Amendments and Waivers. Neither this Agreement nor any other Loan Document
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 9.1. The Required Lenders and
each Loan Party that is party to the relevant Loan Document may, or (with the
written consent of the Required Lenders) Agent and each Loan Party that is party
to the relevant Loan Document may, from time to time, (a) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
(including amendments and restatements hereof or thereof) for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such terms and conditions as may be specified in the
instrument of waiver, any of the requirements of this Agreement or the other
Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall:

(i) forgive the principal amount or extend the final scheduled date of maturity
of any Loan, reduce the stated rate of any interest or fee payable hereunder or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Commitment of any Lender, in each case without
the consent of each Lender directly affected thereby;

(ii) amend, modify or waive any provision of this Section 9.1 or reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by Borrower of any of its rights and obligations under
this Agreement and the other Loan Documents, or (except as specified in
Section 9.16) release all or substantially all of the Collateral or release all
or substantially all of the Guarantors from their Guarantee Obligations under
the Guarantee and Security Agreement, in each case without the consent of all
Lenders;

(iii) amend, modify or waive any provision of Article VIII or any other
provision affecting the rights, duties and obligations of Agent without the
consent of Agent;

(iv) amend, modify or waive the pro rata provisions of Section 2.9 without the
consent of each Lender directly affected thereby; or

(v) impose restrictions on assignments and participations that are more
restrictive than, or additional to, those set forth in Section 9.7.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, Agent and all future holders of the

 

73



--------------------------------------------------------------------------------

Loans. In the case of any waiver, the Loan Parties, the Lenders, Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon. Any
such waiver, amendment, supplement or modification shall be effected by a
written instrument signed by the parties required to sign pursuant to the
foregoing provisions of this Section 9.1; provided, however, that delivery of an
executed signature page of any such instrument by facsimile transmission or in
portable document format (.pdf) shall be effective as delivery of a manually
executed counterpart thereof.

9.2 Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by facsimile), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered, or three Business Days after being deposited in the mail,
postage prepaid, or, in the case of facsimile notice, when received, addressed
(a) in the case of Borrower or Agent, as follows and (b) in the case of the
Lenders, as set forth in an administrative questionnaire delivered to Agent or,
in the case of a Lender which becomes a party to this Agreement pursuant to an
Assignment and Acceptance, in such Assignment and Acceptance or (c) in the case
of any party, to such other address as such party may hereafter notify to the
other parties hereto:

 

Borrower:    American Shale Development, Inc.    210 Second Street    P.O. Box
393    St. Marys, WV 26170    Attention: John G. Corp    Facsimile: (304)
684-3658    Email: johncorp@transenergyinc.com with a copy to:    Fulbright &
Jaworski L.L.P.    2200 Ross Avenue, Suite 2800    Dallas, TX    Attention:
Courtney S. Marcus    Facsimile: (214) 855-8200    Email: cmarcus@fulbright.com
Agent:    Chambers Energy Management, LP    600 Travis Street, Suite 7330   
Houston, TX 77002    Attention: Robert Finch    Email:
      rfinch@chambersenergy.com with a copy to (which copy    shall not
constitute notice):    Cortland Capital Market Services LLC    225 West
Washington Street, Suite 1450    Chicago, IL 60606    Attention: Beata Konopko
   Facsimile: (312) 564-5080    Email:       beata.konopko@cortlandglobal.com
with a copy to (which copy    shall not constitute notice):    Latham & Watkins
LLP    717 Texas Avenue, Suite 1600    Houston, TX 77002    Attention: J.
Michael Chambers    Facsimile: (713) 546-5401    Email:
      michael.chambers@lw.com

 

74



--------------------------------------------------------------------------------

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by Agent;
provided that the foregoing shall not apply to notices pursuant to Section 2
unless otherwise agreed by Agent and the applicable Lender. Agent or Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Agent hereby agrees to accept notices hereunder (including
notices pursuant to Section 2.3) by electronic mail in portable document format
(.pdf).

9.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

9.4 Survival of Representations and Warranties. All representations and
warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

9.5 Payment of Expenses. Whether or not the Funding Date occurs, Borrower agrees
to:

(a) pay or reimburse Agent on demand for all of its reasonable and documented
out of pocket costs and expenses incurred in connection with the syndication of
the Loans and the development, preparation and execution of, and any amendment,
supplement, waiver or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including, the reasonable fees and disbursements and other charges
of one outside counsel (plus a single local counsel in each applicable
jurisdiction) and consultants to Agent and the charges of Intralinks; and

(b) pay or reimburse each Lender and Agent on demand for all of their respective
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Loan Documents and any other
documents prepared in connection herewith or therewith, including, the fees and
disbursements of counsel (including the allocated fees and disbursements and
other charges of in-house counsel) to each Lender and of counsel to Agent.

9.6 Indemnification; Waiver

(a) BORROWER SHALL, AND DOES HEREBY INDEMNIFY, THE AGENT, EACH LENDER AND EACH
OFFICER, DIRECTOR, EMPLOYEE, AGENT, ATTORNEY-IN-FACT AND AFFILIATE OF ANY OF THE
FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND
HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND RELATED EXPENSES (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS
OF ANY COUNSEL FOR ANY INDEMNITEE), INCURRED BY ANY INDEMNITEE OR ASSERTED
AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY ANY SPECIFIED PARTY, ANY LOAN
PARTY OR

 

75



--------------------------------------------------------------------------------

ANY SUBSIDIARY OF A LOAN PARTY OR A SPECIFIED PARTY ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER, THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR, IN THE CASE
OF AGENT (AND ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT, ATTORNEY-IN-FACT AND
AFFILIATE THEREOF) THE ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, (II) ANY AND ALL RECORDING AND FILING FEES AND ANY AND ALL
LIABILITIES WITH RESPECT TO, OR RESULTING FROM ANY DELAY IN PAYING, STAMP,
EXCISE AND OTHER TAXES, IF ANY, WHICH MAY BE PAYABLE OR DETERMINED TO BE PAYABLE
IN CONNECTION WITH THE EXECUTION AND DELIVERY OF, OR CONSUMMATION OR
ADMINISTRATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY, OR ANY AMENDMENT,
SUPPLEMENT OR MODIFICATION OF, OR ANY WAIVER OR CONSENT UNDER OR IN RESPECT OF,
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY SUCH OTHER DOCUMENTS, (III) ANY
ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY
PROPERTY OWNED OR OPERATED BY A LOAN PARTY OR ANY SUBSIDIARY OF A LOAN PARTY, OR
ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO ANY LOAN PARTY OR ANY
SUBSIDIARY OF A LOAN PARTY, (IV) THE USE BY UNAUTHORIZED PERSONS OF INFORMATION
OR OTHER MATERIALS SENT THROUGH ELECTRONIC, TELECOMMUNICATIONS OR OTHER
INFORMATION TRANSMISSION SYSTEMS THAT ARE INTERCEPTED BY SUCH PERSONS OR (V) ANY
ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO
ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY,
WHETHER BROUGHT BY A THIRD PARTY OR BY A LOAN PARTY OR A SUBSIDIARY THEREOF, AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; (ALL THE FOREGOING IN THIS
CLAUSE (a), COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”); PROVIDED THAT BORROWER
SHALL HAVE NO OBLIGATION HEREUNDER TO ANY INDEMNITEE WITH RESPECT TO INDEMNIFIED
LIABILITIES TO THE EXTENT SUCH INDEMNIFIED LIABILITIES ARE FOUND BY A FINAL AND
NONAPPEALABLE DECISION OF A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
SOLELY AND PROXIMATELY FROM THE GROSS NEGLIGENCE, BAD FAITH OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE. NO INDEMNITEE SHALL BE LIABLE FOR ANY DAMAGES
ARISING FROM THE USE BY UNAUTHORIZED PERSONS OF INFORMATION OR OTHER MATERIALS
SENT THROUGH ELECTRONIC, TELECOMMUNICATIONS OR OTHER INFORMATION TRANSMISSION
SYSTEMS THAT ARE INTERCEPTED BY SUCH PERSONS OR FOR ANY SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH THE LOANS.

(b) WITHOUT LIMITING THE FOREGOING, AND TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH PARTY HERETO AGREES NOT TO ASSERT AND TO CAUSE ITS SUBSIDIARIES NOT TO
ASSERT, AND HEREBY WAIVES AND AGREES TO CAUSE ITS SUBSIDIARIES SO TO WAIVE
(I) ANY CLAIM AGAINST ANY OTHER PARTY HERETO, ON ANY THEORY OF LIABILITY, FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY ADVANCE OR THE USE
OF

 

76



--------------------------------------------------------------------------------

THE PROCEEDS THEREOF AND (II) ALL RIGHTS FOR CONTRIBUTION OR ANY OTHER RIGHTS OF
RECOVERY WITH RESPECT TO ALL CLAIMS, DEMANDS, PENALTIES, FINES, LIABILITIES,
SETTLEMENTS, DAMAGES, COSTS AND EXPENSES OF WHATEVER KIND OR NATURE, UNDER OR
RELATED TO ENVIRONMENTAL LAWS, THAT ANY OF THEM MIGHT HAVE BY STATUTE OR
OTHERWISE AGAINST ANY OTHER PARTY HERETO.

(c) ALL AMOUNTS DUE UNDER THIS SECTION 9.6 SHALL BE PAYABLE NOT LATER THAN TEN
DAYS AFTER WRITTEN DEMAND THEREFOR. STATEMENTS REFLECTING AMOUNTS PAYABLE BY
BORROWER PURSUANT TO THIS SECTION 9.6 SHALL BE SUBMITTED TO BORROWER AT THE
ADDRESS OF BORROWER SET FORTH IN SECTION 9.2, OR TO SUCH OTHER PERSON OR ADDRESS
AS MAY BE HEREAFTER DESIGNATED BY BORROWER IN A NOTICE TO AGENT. THE AGREEMENTS
IN THIS SECTION 9.6 SHALL SURVIVE REPAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER AND ANY TERMINATION OF THIS AGREEMENT.

9.7 Successors and Assigns; Participations and Assignments.

(a) This Agreement shall be binding upon and inure to the benefit of Borrower,
the Lenders, Agent, all future holders of the Loans and their respective
successors and assigns, except that Borrower may not assign or transfer any of
its respective rights or obligations under this Agreement without the prior
written consent of Agent and each Lender (and any attempted assignment or
transfer by Borrower without such consent shall be null and void).

(b) Any Lender may, without the consent of Borrower or any other Person, in
accordance with applicable law, at any time sell to one or more banks, financial
institutions or other entities (each, a “Participant”) participating interests
in any Loan owing to such Lender, any Commitment of such Lender or any other
interest of such Lender hereunder and under the other Loan Documents. In the
event of any such sale by a Lender of a participating interest to a Participant,
such Lender’s obligations under this Agreement to the other parties to this
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of any such
Loan for all purposes under this Agreement and the other Loan Documents, and
Borrower and Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents. In no event shall any Participant under any such
participation have any right to approve any amendment or waiver of any provision
of any Loan Document, or any consent to any departure by any Loan Party
therefrom, except to the extent that such amendment, waiver or consent would
require the consent of all Lenders pursuant to Section 9.1. Borrower agrees that
if amounts outstanding under this Agreement and the Loans are due or unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall, to the maximum extent
permitted by applicable law, be deemed to have the right of setoff in respect of
its participating interest in amounts owing under this Agreement to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under this Agreement, provided that, in purchasing such
participating interest, such Participant shall be deemed to have agreed to share
with the Lenders the proceeds thereof as provided in Section 9.8(a) as fully as
if such Participant were a Lender hereunder. Borrower also agrees that each
Participant shall be entitled to the benefits of Sections 2.10 and 2.11 with
respect to its participation in the Commitments and the Loans outstanding from
time to time as if such Participant were a Lender; provided that, in the case of
Section 2.11, such Participant shall have complied with the requirements of
Section 2.11 and Section 8.11, and; provided, further, that no Participant shall
be entitled to receive any greater amount pursuant to any such Section than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such Participant
had no such transfer occurred, unless the participation was made with Borrower’s
consent or the greater amount results from a change in

 

77



--------------------------------------------------------------------------------

Requirements of Law occurring after the date the participation was made. Each
Lender that sells a participation shall maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Commitments or the Loans or
other obligations under this Agreement (the “Participant Register”). The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. No Lender shall have an obligation
to disclose all or an portion of a Participant Register (including the identity
of an Participant or any information relating to a Participant’s interest in an
Loans or other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Loans or other
obligations are in registered form under Section 5f.103-1(c) of the U.S.
Treasury regulations.

(c) Any Lender (an “Assignor”) may, without the consent of any Loan Party or any
Specified Party, in accordance with applicable law and upon written notice to
Agent, at any time and from time to time assign to any Lender or any affiliate
or Related Fund thereof or, with the consent of Agent (which, in each case,
shall not be unreasonably withheld, conditioned or delayed) (provided that no
such consent need be obtained by Agent or its affiliates), to an additional
bank, financial institution or other entity (an “Assignee”) all or any part of
its rights and obligations under this Agreement pursuant to an Assignment and
Acceptance, substantially in the form of Exhibit J (an “Assignment and
Acceptance”), executed by such Assignee and such Assignor (and, where the
consent of Borrower or Agent is required pursuant to the foregoing provisions,
by Borrower and such other Persons) and delivered to Agent for its acceptance
and recording in the Register; provided that no such assignment to an Assignee
(other than any Lender or any affiliate thereof) shall be in an aggregate
principal amount of less than $1,000,000 (other than, in each case, in the case
of an assignment of all of a Lender’s interests under this Agreement), unless
otherwise agreed by Borrower and Agent, and provided, further, that the assignor
Lender or Assignee has paid to Agent a processing and recordation fee in the
amount of $3,500.00 (which fee may be waived or reduced in the sole discretion
of Agent), provided, however, that only one such fee shall be payable in the
case of concurrent assignments to Persons that, after giving effect to such
assignments, will be Related Funds. Upon such execution, delivery, acceptance
and recording, from and after the effective date determined pursuant to such
Assignment and Acceptance, (x) the Assignee thereunder shall be a party hereto
and, to the extent provided in such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder with Commitments or Loans as set forth
therein, and (y) the Assignor thereunder shall, to the extent provided in such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of an Assignor’s
rights and obligations under this Agreement, such Assignor shall cease to be a
party hereto, except as to Sections 2.10, 2.11, 8.11 and 9.5 in respect of the
period prior to such effective date). For purposes of the minimum assignment
amounts set forth in this Section 9.7(c), multiple assignments by two or more
Related Funds shall be aggregated.

(d) Agent shall, on behalf of Borrower, maintain a copy of each Assignment and
Acceptance delivered to it and a register (the “Register”) for the recordation
of the names and addresses of the Lenders and the Commitment of, and principal
amount and stated interest of the Loans owing to, each Lender from time to time.
The entries in the Register shall be conclusive, in the absence of manifest
error, and Borrower, Agent and the Lenders shall treat each Person whose name is
recorded in the Register as the owner of the Loans and any Note evidencing such
Loans recorded therein for all purposes of this Agreement. Any assignment of any
Loan, whether or not evidenced by a Note, shall be effective only upon
appropriate entries with respect thereto being made in the Register (and each
Note shall expressly so provide). Any assignment or transfer of all or part of a
Loan evidenced by a Note shall be registered on the Register only upon surrender
for registration of assignment or transfer of the Note evidencing such Loan,
accompanied by a duly executed Assignment and Acceptance; thereupon one or more
new Notes in the same aggregate principal amount shall be issued to the
designated Assignee, and

 

78



--------------------------------------------------------------------------------

the old Notes shall be returned by Agent to Borrower marked “canceled”. The
Register shall be available for inspection by Borrower or any Lender (with
respect to any entry relating to such Lender’s Loans) at any reasonable time and
from time to time upon reasonable prior notice.

(e) Upon its receipt of an Assignment and Acceptance executed by an Assignor and
an Assignee (and, in any case where the consent of any other Person is required
by Section 9.7(c), by each such other Person), Agent shall (i) promptly accept
such Assignment and Acceptance and (ii) on the effective date determined
pursuant thereto record the information contained therein in the Register and
give notice of such acceptance and recordation to Borrower. On or prior to such
effective date, Borrower, at its own expense, upon request, shall execute and
deliver to Agent (in exchange for the applicable Note, if any, of the assigning
Lender) a new Note or Notes to such Assignee in an amount equal to the
Commitment or Loan assumed or acquired by it pursuant to such Assignment and
Acceptance and, if the Assignor has retained a Commitment or Loan, as the case
may be, upon request, a new Note or Notes to the Assignor in an amount equal to
the Commitment or Loans, as the case may be, retained by it hereunder. Such new
Note or Notes shall be dated the Closing Date and shall otherwise be in the form
of the Note or Notes replaced thereby.

(f) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section 9.7 concerning assignments of Loans and Notes relate
only to absolute assignments and that such provisions do not prohibit
assignments creating security interests in Loans and Notes, including, any
pledge or assignment by a Lender of any Loan or Note to any Federal Reserve Bank
in accordance with applicable law.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to Agent
and Borrower, the option to provide to Borrower all or any part of any Loan that
such Granting Lender would otherwise be obligated to make to Borrower pursuant
to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPV to make any Loan and (ii) if an SPV elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. The making of a Loan by an SPV hereunder shall utilize the Commitment of
the Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Each party hereto hereby agrees that no SPV shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
indebtedness of any SPV, it will not institute against, or join any other person
in instituting against, such SPV any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
state thereof. In addition, notwithstanding anything to the contrary in this
Section 9.7(g), any SPV may (x) with notice to, but without the prior written
consent of, Borrower and Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender, or
with the prior written consent of Borrower and Agent (which consent shall not be
unreasonably withheld, conditioned or delayed) to any financial institutions
providing liquidity or credit support to or for the account of such SPV to
support the funding or maintenance of Loans, and (y) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPV; provided that non-public information with
respect to Borrower may be disclosed only with Borrower’s consent which will not
be unreasonably withheld, conditioned or delayed. This Section 9.7(g) may not be
amended without the written consent of any SPV with Loans outstanding at the
time of such proposed amendment.

 

79



--------------------------------------------------------------------------------

9.8 Adjustments; Set off.

(a) If any Lender (a “Benefitted Lender”) shall at any time receive any payment
of all or part of the Obligations owing to it, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set off, pursuant to
events or proceedings of the nature referred to in clause (f) of Article VII, or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s
Obligations, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of each such other Lender’s
Obligations, or shall provide such other Lenders with the benefits of any such
collateral, as shall be necessary to cause such Benefitted Lender to share the
excess payment or benefits of such collateral ratably with each of the Lenders;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to Borrower, any such notice
being expressly waived by Borrower to the extent permitted by applicable law,
upon any amount becoming due and payable by Borrower hereunder (whether at the
stated maturity, by acceleration or otherwise), to set off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of Borrower, as the case may be. Each Lender agrees to notify promptly
Borrower and Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

9.9 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or in portable document format (.pdf) shall be effective
as delivery of a manually executed counterpart hereof. A set of the copies of
this Agreement signed by all the parties shall be lodged with Borrower and
Agent.

9.10 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.11 Integration; Construction.

(a) This Agreement and the other Loan Documents represent the entire agreement
of Borrower, Agent and the Lenders with respect to the subject matter hereof and
thereof, and there are no promises, undertakings, representations or warranties
by Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

(b) Each covenant contained herein shall be construed (absent express provision
to the contrary) as being independent of each other covenant contained herein,
so that compliance with any one covenant shall not (absent such an express
contrary provision) be deemed to excuse compliance with any other covenant.
Where any provision herein refers to action to be taken by any Person, or which
such Person is prohibited from taking, such provision shall be applicable
whether such action is taken directly or indirectly by such Person.

 

80



--------------------------------------------------------------------------------

9.12 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

9.13 Submission To Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
nonexclusive general jurisdiction of the courts of the State of New York located
in the County of New York, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party, as the case
may be, at its address set forth in Section 9.2 or at such other address of
which the other parties shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE
TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS
SECTION 9.13 ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

9.14 Acknowledgments. Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither Agent nor any Lender has any fiduciary relationship with or duty to
any Loan Party or Subsidiary thereof arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between Agent
and the Lenders, on one hand, and the Loan Parties and their Subsidiaries, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among Agent
and the Lenders or among the Loan Parties and their Subsidiaries and the
Lenders.

9.15 Confidentiality. Agent and each Lender agrees to keep confidential all
non-public information provided to it by any Loan Party pursuant to this
Agreement that is designated by such Loan

 

81



--------------------------------------------------------------------------------

Party as confidential; provided that nothing herein shall prevent Agent or any
Lender from disclosing any such information (a) to Agent, any other Lender or
any affiliate of any thereof, (b) to any Participant or Assignee (each, a
“Transferee”) or prospective Transferee that agrees to comply with the
provisions of this Section 9.15 or substantially equivalent provisions, (c) to
any of its employees, directors, agents, attorneys, accountants and other
professional advisors, (d) to any financial institution that is a direct or
indirect contractual counterparty in swap agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section), (e) upon the request or demand of any Governmental
Authority having jurisdiction over it, (f) in response to any order of any court
or other Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (g) if requested or required to do so in connection with any
litigation or similar proceeding, (h) that has been publicly disclosed other
than in breach of this Section 9.15, (i) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender or
(j) in connection with the exercise of any remedy hereunder or under any other
Loan Document. Notwithstanding anything to the contrary in the foregoing
sentence or any other express or implied agreement, arrangement or
understanding, the parties hereto hereby agree that, from the commencement of
discussions with respect to the financing provided hereunder, any party hereto
(and each of its employees, representatives, or agents) is permitted to disclose
to any and all persons, without limitation of any kind, the tax structure and
tax aspects of the transactions contemplated hereby, and all materials of any
kind (including opinions or other tax analyses) related to such tax structure
and tax aspects.

9.16 Release of Collateral and Guarantee Obligations.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of Borrower or any Specified Party in connection
with any Disposition of Property permitted by the Loan Documents (other than to
a Specified Party or a Loan Party), Agent shall (without notice to, or vote or
consent of, any Lender or any Qualified Counterparty that is a party to any
Qualified Hedging Agreement) take such actions as shall be required to release
its security interest in any Collateral that is, or owned by any Person all the
Capital Stock of which is, being Disposed of in such Disposition, and to release
any Guarantee Obligations under any Loan Document of any Person being Disposed
of in such Disposition, to the extent necessary to permit consummation of such
Disposition in accordance with the Loan Documents; provided that Borrower or
such Specified Party shall have delivered to Agent, at least ten Business Days
prior to the date of the proposed release (or such shorter period agreed to by
Agent), a written request for release identifying the relevant Collateral being
Disposed of in such Disposition and the terms of such Disposition in reasonable
detail, including the date thereof, the price thereof and any expenses in
connection therewith, together (if requested by Agent) with a certification by
Borrower or such Specified Party stating that such transaction is in compliance
with this Agreement and the other Loan Documents and that the proceeds of such
Disposition will be applied in accordance with this Agreement and the other Loan
Documents, if applicable.

(b) Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations (other than obligations in respect of any
Qualified Hedging Agreement) have been paid in full, all Commitments have
terminated or expired, upon request of Borrower, Agent shall (without notice to,
or vote or consent of, any Lender or any Qualified Counterparty that is a party
to any Qualified Hedging Agreement) take such actions as shall be required to
release its security interest in all Collateral, and to release all Guarantee
Obligations provided for in any Loan Document, whether or not on the date of
such release there may be outstanding Obligations in respect of Qualified
Hedging Agreements. Any such release of Guarantee Obligations shall be deemed
subject to the provision that such Guarantee Obligations shall be reinstated if
after such release any portion of any payment in respect of the

 

82



--------------------------------------------------------------------------------

Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, Borrower or any Guarantor or any substantial part of its Property,
or otherwise, all as though such payment had not been made.

9.17 Interest Rate Limitation.

(a) It is the intention of the parties hereto that each Lender shall conform
strictly to usury laws applicable to it. Accordingly, if the transactions
contemplated hereby would be usurious as to any Lender under laws applicable to
it (including the laws of the United States of America and the laws of any State
whose laws may be mandatorily applicable to such Lender notwithstanding the
other provisions of this Agreement), then, in that event, notwithstanding
anything to the contrary in any of the Loan Documents or any agreement entered
into in connection with or as security for the Loans, it is agreed as follows:
(i) the aggregate of all consideration which constitutes interest under law
applicable to any Lender that is contracted for, taken, reserved, charged or
received by such Lender under any of the Loan Documents or agreements or
otherwise in connection with the Loans shall under no circumstances exceed the
maximum amount allowed by such applicable law, and any excess shall be canceled
automatically and if theretofore paid shall be credited by such Lender on the
principal amount of the Indebtedness (or, to the extent that the principal
amount of the Indebtedness shall have been or would thereby be paid in full,
refunded by such Lender to Borrower); and (ii) in the event that the maturity of
the Loans is accelerated by reason of an election of the holder thereof
resulting from any Event of Default under this Agreement or otherwise, or in the
event of any required or permitted prepayment, then such consideration that
constitutes interest under law applicable to any Lender may never include more
than the maximum amount allowed by such applicable law, and excess interest, if
any, provided for in this Agreement or otherwise shall be canceled automatically
by such Lender as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by such Lender on the principal amount of
the Indebtedness (or, to the extent that the principal amount of the
Indebtedness shall have been or would thereby be paid in full, refunded by such
Lender to Borrower). All sums paid or agreed to be paid to any Lender for the
use, forbearance or detention of sums due hereunder shall, to the extent
permitted by law applicable to such Lender, be amortized, prorated, allocated
and spread throughout the stated term of the Loans until payment in full so that
the rate or amount of interest on account of any Loans hereunder does not exceed
the maximum amount allowed by such applicable law.

(b) If at any time and from time to time (i) the amount of interest payable to
any Lender on any date shall be computed at the Highest Lawful Rate applicable
to such Lender pursuant to this Section 9.17 and (ii) in respect of any
subsequent interest computation period the amount of interest otherwise payable
to such Lender would be less than the amount of interest payable to such Lender
computed at the Highest Lawful Rate applicable to such Lender, then the amount
of interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 9.17.

9.18 Accounting Changes. In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
Borrower and Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Change
with the desired result that the criteria for evaluating the consolidated
financial condition of Borrower shall be the same after such Accounting Change
as if such Accounting Change had not been made. Until such time as such an
amendment shall have been executed and delivered by Borrower, Agent and the
Required

 

83



--------------------------------------------------------------------------------

Lenders, all financial covenants, standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Change had not
occurred. “Accounting Change” refers to any change in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.

9.19 WAIVERS OF JURY TRIAL. BORROWER, AGENT AND THE LENDERS HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN (IN EACH CASE, WHETHER FOR CLAIMS SOUNDING IN CONTRACT OR IN TORT OR
OTHERWISE). EACH PARTY HEREBY CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND ACKNOWLEDGES THAT IT HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATION CONTAINED IN THIS SECTION 9.19.

9.20 Customer Identification – USA PATRIOT Act Notice. Agent (for itself and not
on behalf of any other party) and each Lender hereby notifies the Loan Parties
that, pursuant to the requirements of the USA PATRIOT Act, Title III of Pub. L.
107-56, signed into law October 26, 2001 (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow Agent or such Lender, as applicable, to identify the
Loan Parties in accordance with the Patriot Act.

9.21 Creditor-Debtor Relationship. The relationship between Agent and each
Lender on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No Secured Party has any fiduciary relationship or duty
to any Loan Party arising out of or in connection with, and there is no agency,
tenancy or joint venture relationship between the Secured Parties and the Loan
Parties by virtue of, this Agreement, any other Loan Document or Transaction
Document or any transaction contemplated herein or therein.

9.22 Lenders and Warrant Holders. The parties hereto acknowledge that in
connection with the Loan Documents each Lender will have the opportunity to act
in both its capacity as a Lender and in its capacity as a holder of a Warrant
and potential future equity holder, and the parties agree that no conflict shall
arise or be deemed to have arisen as a result of any Lender acting in, or making
decisions in light of, either or both capacities when taking, or refraining from
taking, any action in connection with any Loan Document.

9.23 Termination. If the Funding Date does not occur on or before April 30,
2012, Agent may, at its option, terminate this Agreement by delivering written
notice to Borrower of Agent’s desire to terminate this Agreement pursuant to
this Section 9.23.

[Signature Page to Follow]

 

84



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

AMERICAN SHALE DEVELOPMENT, INC.,

as Borrower

By:  

 

  Name:   Title:

CHAMBERS ENERGY MANAGEMENT, LP,

as Agent

By:  

 

  Guy Hoffman   Managing Director CEC 2, LLC, as a Lender By:  

Chambers Energy Capital, LP,

its managing member

  By:   CEC GP, LLC,     its general partner     By:  

 

      Guy Hoffman       Authorized Signatory

CECF, LLC,

as a Lender

By:  

 

  Guy Hoffman   Authorized Signatory

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

COMMITMENTS

 

Name of Lender

   Commitments  

CEC 2, LLC

   $ 41,894,063.38   

CECF, LLC

   $ 8,105,936.62      

 

 

 

Total

   $ 50,000,000.00   